 
Exhibit 10.1
SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT (the “Agreement”), dated June _____, 2008, by and
amongst
SFH I Acquisition Corp., a Delaware corporation, incorporated under the laws of
U.S. and having its registered office at 3363 NE 163rd Street Suite 705, North
Miami Beach, Florida 33160, with authorized capital of 100 million shares of
which 10,793,650 shares are issued and outstanding (hereinafter referred to as
“Buyer”, which expression shall include its successors and permitted assigns).


1.
 

 
a.
Sanjiw Kumar Singh, son of Sh. Uday Pratap Singh residing at F-1194 Chittranjan
Park, New Delhi-110019

 
b.
Raju Kumar Singh, son of Sh. Uday Pratap Singh, residing at F-1194 Chittranjan
Park, New Delhi-110019

 
c.
Rana Rajesh Kumar, son of Sh. Uday Pratap Singh, residing at F-1194 Chittranjan
Park, New Delhi-110019



(hereinafter collectively referred to as “Sellers”, which expression shall
include its successors, legal heirs, and nominees)


2.
Protech Biosystems Pvt. Ltd. an entity organized under the laws of India
(“Company”), having its registered office at F-1194, Chittaranjan Park, New
Delhi, Delhi 110019.



WITNESSETH:


WHEREAS,  Company is carrying on the business of manufacturing and exporting
Pharmaceuticals, Healthcare, cosmetics etc. The Authorised Share Capital of the
Company is Rs. 50,000,000/-, divided into 5,000,000 shares of Rs. 10 each. The
issued, subscribed and paidup Capital of the Company is Rs. 600,324, divided
into 60,324 shares of Rs. 10 each


WHEREAS, Sellers own one hundred percent (100%) of the issued and paidup shares
of the Company (the “Purchase Shares”); and


WHEREAS,  Buyer is engaged in the business of seeking the acquisition of, or
merger with, one or more existing operating companies desirous of being a
publicly held corporation, and is registered with the U.S. Securities and
Exchange Commission under Section 12(g) of the Securities Exchange Act of 1934,
and has had limited operations to date; and


WHEREAS,, Buyer has an authorized share capital of 100 million shares $0.001 per
share of which 10,793,650 shares are issued and outstanding as of the date of
this agreement;  


WHEREAS, Buyer desires to acquire from Sellers one hundred percent (100%) of the
Purchase Shares in the Company solely in exchange for six million one hundred
thousand (6.1 million) shares of the Buyer’s common stock at the of the Closing
(the “Consideration Shares”); and


WHEREAS, Sellers desire to sell to Buyer the Purchase Shares, representing a
100% share in Company, solely in exchange for the Consideration Shares; and


WHEREAS, Prior to the date hereof, the respective boards of directors or
analogous governing body of each of Buyer and the Company have determined that
it is desirable to effect this share exchange and have approved and adopted this
Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein,
and other good and valuable consideration, the adequacy, sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE I
DEFINITIONS AND USAGE


SECTION 1.1 DEFINITIONS. Certain capitalized terms used in this Agreement are
defined in Exhibit 1.1 attached hereto.


SECTION 1.2  USAGE.


(a) Interpretation. In this Agreement, unless a clear contrary intention
appears: (i) the singular number includes the plural number and vice versa; (ii)
reference to any Person includes such Person's successors and assigns, if
applicable, unless prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or in such
Person’s individual capacity; (iii) reference to any gender includes each other
gender; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any Legal
Requirement means such Legal Requirement as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Legal Requirement means that provision of such
Legal Requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) "hereunder," "hereof," "hereto," and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof; (vii) "including"
(and with correlative meaning "include") means including without limiting the
generality of any description preceding such term; (viii) "or" is used in the
inclusive sense of "and/or"; (ix) with respect to the determination of any
period of time, "from" means "from and including" and "to" means "to but
excluding"; and (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.
 
(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with United States GAAP.


(c) Legal Representation of the Parties. The parties agree that each party was
either represented by its own separate and independent counsel or had an
opportunity to be so represented in connection with this Agreement. This
Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof.
 
ARTICLE II.
EXCHANGE OF SHARES; CONSIDERATION; CLOSING


SECTION 2.1 THE EXCHANGE. Upon the terms and subject to the conditions of this
Agreement, at the Closing:


(a) Sellers shall sell, transfer, convey and assign to Buyer, and Buyer shall
purchase from Seller, the Purchase Shares, representing a 100% share in Company,
and any and all rights in the Purchase Shares to which Seller is entitled, and
by doing so Seller shall be deemed to have assigned all of its rights, title and
interest in and to the Purchase Shares to Buyer. Attached hereto and marked
Exhibit A is the list of shareholders in the Company together with the number of
shares of common stock each is to receive.


(b) In consideration thereof, Buyer shall issue to Seller the “Consideration
Shares”, consisting of 6.1 million shares of common stock, having a face value
of $.50 per share, which after issuance will amount to approximately, 36.1% of
the issued and outstanding capital stock of Buyer. The Consideration Shares to
be issued to each of the shareholders in such proportions as set forth in
Exhibit A.


Notwithstanding the foregoing, nothing contained herein shall prohibit the Buyer
from selling additional shares of its common stock pending closing provided
however, that prior to the closing, Buyer shall so advise Seller as to the
number of additional shares issued and the consideration received.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 2.2 CLOSING. The closing of the purchase and sale transaction provided
for in this Agreement (the "Closing") will take place at such location mutually
agreed to by Company, Seller, and Buyer, as soon as practicable after the
fulfillment of the conditions to Closing set forth in Articles VII and VIII but
in no event later than July 31, 2008 unless extended by the mutual consent of
the parties.
 
SECTION 2.3 CLOSING OBLIGATIONS. In addition to any other documents to be
delivered under any other provisions of this Agreement, at the Closing:


(a) Seller or Company, as the case may be, shall deliver to Buyer:


(i) All documents and instruments of transfer necessary for transfer of the
Purchase Shares to Buyer, including the Transfer Deeds, Members Register and
Governing Documents of the Company duly amended and registered to reflect Buyer
as new owner of the Purchase Shares, in form and substance reasonably
satisfactory to Buyer;


(ii) the minute books, and seals of Company;


(iii)  any information from Company or Seller required to be filed pursuant to
the Exchange Act with the SEC by Buyer in connection with the Closing;


(iv)  certificates executed by Seller and Company representing and warranting to
Buyer that each of Seller’s and Company’s representations and warranties in this
Agreement was accurate in all respects as of the date of this Agreement and is
accurate in all respects as of the Closing Date as if made on the Closing Date
(giving full effect to any additional documentation or information required to
be delivered by Company or Seller to Buyer after the date hereof and any
supplements delivered to Buyer prior to the Closing Date in accordance with
Section 5.6);


(v)  an opinion from Seller’s legal counsel that is satisfactory to Buyer;


(vi) such documents and instruments of transfer necessary for completion of the
transfer and registration of all rights, title and interest in the Real Property
to the Company on, and effective as of, the Closing, as described in Section
3.7;


(vii) audited financial statements in accordance with U.S. Generally Accepted
Accounting Principles and prepared by an audit firm that is a member in good
standing of the PCAOB.


(viii)  such other documents or certificates and other instruments of transfer
and conveyance as may be requested by Buyer, each in form and substance
satisfactory to Buyer and its legal counsel and executed by Seller, if
necessary.


(ix) Subject to paragraph 2(b) below, the officers and directors of the Company
will tender their resignation at Closing.


(x) Approval from the regulatory authorities including but not limited to FIPB
approval and RBI approval
 
(b) On the Closing Date, the following resolutions should be passed by the Board
of Directors of the Company



 
a.
Persons nominated by Buyer shall be appointed as officers and directors of the
Company.

 
b.
Resignations of Nominees of Seller shall be accepted by the Buyer’s Board in
their discretion.

 
c.
Transfer of Purchase shares from Sellers to Buyer shall be approved and filing
of necessary documents with Registrar of Companies (ROC) and rectification of
Register of members of the Company to reflect the change in ownership shall be
authorized by the Board.

 
(c) Buyer shall deliver to Seller a certificate executed by Buyer as to the
accuracy of its representations and warranties as of the date of this Agreement
and as of the Closing and as to its compliance with and performance of its
covenants and obligations to be performed or complied with at or before the
Closing.
 
 
 

--------------------------------------------------------------------------------

 


(d) On the Closing Date, Buyer shall issue to Seller the “Consideration Shares”,
consisting of 6.1 million shares of common stock, the stock certificates
evidencing the Consideration Shares.would be delievered to the Buyer within 5
days from closing date


ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF SELLERS AND COMPANY


Company and Sellers, jointly and severally, represent and warrant to Buyer, as
of the date hereof and as of the Closing Date, as follows:


SECTION 3.1 ORGANIZATION AND GOOD STANDING.


(a) Company is a limited liability company duly organized, validly existing and
in good standing under the laws of India, with full corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under all Company Contracts


(b) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate copies of the Governing Documents of Company.


SECTION 3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT.


(a) This Agreement constitutes the legal, valid and binding obligation of Seller
and of Company, enforceable against each of them in accordance with its terms.
Upon the execution and delivery by Seller and Company of this Agreement and each
other document to be executed or delivered by Seller at the Closing
(collectively, “Seller’s Closing Documents”), Seller’s Closing Documents will
constitute the legal, valid and binding obligation of Seller and of Company,
enforceable against each of them in accordance with its terms. Each of Seller
and of Company has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and Seller’s Closing Documents to which it is
a party and to perform its obligations under this Agreement and Seller’s Closing
Documents, and such action has been duly authorized by all necessary action of
Seller and Company. Each of Seller and Company has all necessary legal capacity
to enter into and deliver this Agreement and Seller’s Closing Documents to which
it is a party and to perform such its obligations hereunder and thereunder.


(b) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):


(i) breach (A) any provision of any of the Governing Documents of or (B) any
resolution adopted by the board of directors or analogous governing body or
shareholders of Company.


(ii) breach or give any Governmental Body or other Person the right to challenge
any of the Contemplated Transactions or to exercise any remedy or obtain any
relief under any Legal Requirement or Order to which Company or Seller, or
any Assets of Company , may be subject;
 
(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Company or that otherwise relates to the Assets of Company or to
the business of Company;


(iv) breach any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or payment under, or to cancel, terminate or modify, any Company Contract; or


(v) result in the imposition or creation of any Encumbrance upon or with respect
to any of Assets of Company .
 
 
 

--------------------------------------------------------------------------------

 


(c) Neither Company nor Sellers are required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or any of the Seller’s Closing Documents or the consummation or
performance of any of the Contemplated Transactions.


SECTION 3.3 CAPITALIZATION.


(a) Sellers are and will be on the Closing Date the registered and beneficial
owner of all of the Purchase Shares, free and clear of all Encumbrances. The
Purchase Shares constitute one hundred percent (100%) of the capital of, and one
hundred percent (100%) of all rights, title and interest in, Company. The
Purchase Shares have been duly authorized and validly issued and registered in
compliance with all pertinent Legal Requirements and are fully paid and
non-assessable.


(b) There are no Contracts relating to the issuance, sale or transfer of any
shares of or interests in Company, including but not limited to, any of the
following: options, warrants, agreements, or other rights relating to the
acquisition of shares in Company or of Company’s capital; securities or other
obligations of Company convertible into shares in Company or Company's capital;
or sale agreements, shareholder agreements, pledges, proxies, voting trusts,
powers of attorney, restrictions on transfer or other agreements or instruments
binding up on Seller (exclusive of any agreement to which Buyer is a party) and
that relate to the ownership, voting or transfer of any shares of Company.


(c) Upon the consummation of the transactions contemplated by this Agreement and
the registration of the Purchase Shares being transferred by Seller to the name
of Buyer, Buyer will own all of the Purchase Shares, which shall include,
without limitation, the entirety of Seller’s capital and profits interest in
Company, the Assets of Company, Seller’s distribution and liquidation rights in
the Company, and Seller’s voting and management rights and powers in the
Company, free and clear of any and all Encumbrances.


SECTION 3.4 FINANCIAL STATEMENTS. The Financial Statements to be delivered by
Company to Buyer pursuant to Section 5.1 present fairly the financial condition
of Company as of the respective dates thereof and the results of their
operations and cash flows for the periods indicated. The Financial Statements
have been prepared by a member of a Public Company Accounting Oversight Board
(“PCAOB”) approved accounting firm in accordance with GAAP.
 
SECTION 3.5 BOOKS AND RECORDS. The books of account and other financial and
other Records of Company all of which shall be made available to Buyer on or
before the Compliance Date, are complete and correct, represent actual, bona
fide transactions, and have been maintained in accordance with sound business
practices. The minute books of Company all of which shall be made available to
Buyer on or before the Compliance Date, contain accurate and complete Records of
(a) all shareholder meetings held and all shareholder action taken, and (b) all
meetings of Company’s board of directors or other analogous bodies and
committees thereof, and no meeting of any such shareholders, board of directors
or other analogous bodies or committees has been held for which minutes have not
been prepared or are not contained in such minute books.


SECTION 3.6 TANGIBLE PERSONAL PROPERTY; SUFFICIENCY OF ASSETS.


(a) On or before the Closing Date, Company shall provide Buyer with a complete
and accurate schedule describing, and specifying the location of, all Tangible
Personal Property of Company . Company owns good and marketable title to all of
its Tangible Personal Property, free and clear of any Encumbrances, and none of
its Tangible Personal Property is held under any lease, security agreement,
conditional sales contract, license, or other title retention or security
arrangement, or is located other than in the possession of Company.


(b)  The Assets of Company (i) constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate Company's business in
the manner presently operated by Company and (ii) include all of the operating
assets of Company.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.7 REAL PROPERTY.


(a) Prior to the date hereof, Company has provided Buyer with a schedule of all
Real Property in which Company has a leasehold interest or uses in connection
with the business of Company. which consist of the premises where the principal
offices of Company is located and three additional locations, and an accurate
description of all Real Property Leases. Company shall update this list as
necessary prior to Closing and provide Buyer with a complete list of real
property dated as of the Closing Date.


(b) The Company presently has no ownership interest in any Real Property except
as set forth in Exhibit 3.7(B). Notwithstanding the foregoing, on or before the
Closing, and as a condition precedent to the Closing, Company and Seller will
cause the transfer of all rights, title and interest in the Real Property from
the owners thereof to Company, without any additional consideration payable
therefore by Buyer.  


SECTION 3.8 TITLE TO THE REAL PROPERTY. Upon transfer of the Real Property from
the owners thereof to Company as provided in Section 3.7(b), Buyer will own good
and marketable title to the Real Property, free and clear of any Encumbrances,
other than liens for Taxes for the current tax year which are not yet due and
payable ("Real Property Encumbrances"). On or before the Closing, true and
complete copies of (A) all deeds, existing title insurance policies and surveys
of or pertaining to the Real Property and (B) all instruments, agreements and
other documents evidencing, creating or constituting any Real Property
Encumbrances shall be delivered to Buyer.


SECTION 3.9 CONDITION OF FACILITIES.


(a) Use of the Real Property by Company for the various purposes for which they
are presently being used are permitted as of right under all applicable zoning
requirements and are not subject to "permitted nonconforming" use or structure
classifications. All Improvements are in compliance with all applicable Legal
Requirements, including those pertaining to zoning, building and the disabled,
are in good repair and in good condition, ordinary wear and tear excepted, and
are free from latent and patent defects. No part of any Improvement encroaches
on any real property not included in the definition of Real Property as it
pertains to Company , and there are no buildings, structures, fixtures or other
Improvements primarily situated on adjoining real property that encroach up on
any part of the Land. The Land for each owned Facility abuts on and has direct
vehicular access to a public road or has access to a public road via a
permanent, irrevocable, appurtenant easement benefiting such Land and comprising
a part of the Real Property, is supplied with public or quasi-public utilities
and other services appropriate for the operation of the Facilities located
thereon and is not located within any flood plain or area subject to wetlands
regulation or any similar restriction. There is no existing or proposed plan to
modify or realign any street or highway or any existing or proposed eminent
domain proceeding that would result in the taking of all or any part of any
Facility or that would prevent or hinder the continued use of any Facility as
heretofore used in the conduct of the business of Company .


(b) Each item of Tangible Personal Property of Company is in good repair and
good operating condition, ordinary wear and tear excepted, is suitable for
immediate use in the Ordinary Course of Business and is free from latent and
patent defects. No item of Tangible Personal Property of Company is in need of
repair or replacement other than as part of routine maintenance in the Ordinary
Course of Business. All Tangible Personal Property used in Company's business is
in the possession of Company.


SECTION 3.10 ACCOUNTS RECEIVABLE. All Accounts Receivable of Company that are
reflected in the most recent balance sheet of the Financial Statements (the
“Last Balance Sheet”) or in the accounting Records of Company as of the Closing
Date represent or will represent valid obligations arising from sales actually
made or services actually performed by Company in the Ordinary Course of
Business. Except to the extent paid prior to the Closing Date, such Accounts
Receivable are or will be as of the Closing Date current and collectible net of
the respective reserves shown on the Last Balance Sheet (which reserves are
adequate and calculated consistent with past practice). Subject to such
reserves, each of such Accounts Receivable either has been or will be collected
in full, without any setoff, within ninety (90) days after the day on which it
first becomes due and payable. There is no contest, claim, defense or right of
setoff, other than returns in the Ordinary Course of Business of Company , under
any Contract with any account debtor of an Account Receivable relating to the
amount or validity of such Account Receivable.
 
SECTION 3.11 INVENTORIES. All items included in the Inventories of Company
consist of a quality and quantity usable and, with respect to finished goods,
saleable, in the Ordinary Course of Business of Company. Company is not in
possession of any inventory not owned by it, including goods already sold, and
no items included in the Inventories have been pledged as collateral or are held
on consignment from others. Inventories now on hand that were purchased after
the date of the Last Balance Sheet were purchased in the Ordinary Course of
Business of Company at a cost not exceeding market prices prevailing at the time
of purchase. The quantities of each item falling within the definition of
Inventories (whether raw materials, work-in-process or finished goods) are not
excessive but are reasonable in the present circumstances of Company .
Work-in-process Inventories are now valued, and will be valued on the Closing
Date, according to GAAP.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.12 NO UNDISCLOSED LIABILITIES. Neither Company has any Liabilities
except for Liabilities reflected or reserved against in the Financial
Statements, and current Liabilities incurred in the Ordinary Course of Business
of Company since the date of the Last Balance Sheet, which will not,
individually or in the aggregate, have a material adverse effect on Company.


SECTION 3.13 TAXES.


(a) Tax Returns Filed and Taxes Paid. Company has filed or caused to be filed on
a timely basis all Tax Returns and all reports with respect to Taxes that are or
were required to be filed pursuant to all applicable Legal Requirements. All Tax
Returns and reports filed by Company are true, correct and complete. Company has
paid, or made provision for the payment of, all Taxes that have or may have
become due for all periods covered by the Tax Returns or otherwise, or pursuant
to any assessment received by Company , except such Taxes, if any, as are listed
in a schedule provided by Company to Buyer on or before the Compliance Date and
are being contested in good faith and as to which adequate reserves (determined
in accordance with GAAP) have been provided in the Last Balance Sheet. Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return. No claim has ever been made or is expected to be made by any
Governmental Body in a jurisdiction where Company does not file Tax Returns that
it is or may be subject to taxation in that jurisdiction. There are no
Encumbrances on any of the Assets of Company that arose in connection with any
failure (or alleged failure) to pay any Tax, and Company has no Knowledge of any
basis for assertion of any claims attributable to Taxes which, if adversely
determined, would result in any such Encumbrance.


(b) Delivery of Tax Returns and Information Regarding Audits and Potential
Audits. On or before the Compliance Date, Company shall deliver or make
available to Buyer copies of all Tax Returns of Company . On or before the
Compliance Date, Company shall deliver to Buyer a complete and accurate list of
all Tax Returns of Company that have been audited or are currently under audit
and which accurately describes any deficiencies or other amounts that were paid
or are currently being contested. To the Knowledge of Company, no undisclosed
deficiencies are expected to be asserted with respect to any such audit. All
deficiencies proposed as a result of such audits have been paid, reserved
against, settled or are being contested in good faith by appropriate proceedings
as described in the schedule to be provided by Company to Buyer on or before the
Compliance Date. Company will deliver, or make available to Buyer, copies of any
examination reports, statements or deficiencies or similar items with respect to
such audits. Company has no Knowledge that any Governmental Body is likely to
assess any additional Taxes for any period for which Tax Returns of Company have
been filed. There is no dispute or claim concerning any Taxes of Company either
(i) claimed or raised by any Governmental Body in writing or (ii) as to which
Company has Knowledge. On or before the Compliance Date, Company shall provide
Buyer with a list of all Tax Returns of Company for which the applicable statute
of limitations has not run. Except as disclosed by Company to Buyer in writing
on or before the Compliance Date, Company has not given or been requested to
give waivers or extensions (or is or would be subject to a waiver or extension
given by any other Person) of any statute of limitations relating to the payment
of Taxes by Company or for which Company may be liable.
 
(c) Proper Accrual. The charges, accruals and reserves with respect to Taxes on
the Records of Company are adequate (determined in accordance with GAAP) and are
at least equal to Company's liability for Taxes.


SECTION 3.14 NO MATERIAL ADVERSE CHANGE. Since the date of the Last Balance
Sheet, there has not been any material adverse change in the business,
operations, prospects, Assets, results of operations or condition (financial or
otherwise) of Company and no event has occurred or circumstance exists that may
result in such a material adverse change. Since the date of the Last Balance
Sheet, Company has conducted its respective business only in the Ordinary Course
of Business and there has not been any:


(a) change in Company's ’s authorized or issued share capital, grant of any
option or right to purchase shares of or interests in Company or issuance of any
security convertible into such shares or interests;
 
 
 

--------------------------------------------------------------------------------

 


(b) amendment to the charter or foundation documents of Company or any other
Governing Documents of Company;


(c) payment (except in the Ordinary Course of Business) or increase by of any
bonuses, salaries or other compensation to Seller, or any director, officer or
employee of Company or entry into any employment, severance or similar Contract
with any director, officer or employee of Company;


(d) adoption of, amendment to, or increase in the payments to or benefits
arising under, any Employee Plan of Company;


(e) damage to or destruction or loss of any Assets of Company , whether or not
covered by insurance; 
 
(f) entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Company is a party, or (ii) any Contract or
transaction involving a total remaining commitment by Company of at least
$10,000;


(g) sale (other than sales of Inventories in the Ordinary Course of Business),
lease or other disposition of any Asset or property of Company or any Asset or
property (including the Intellectual Property Assets) or the creation of any
Encumbrance on any Asset of Company ;


(h) cancellation or waiver of any claims or rights with a value to Company in
excess of $10,000;


(i) indication by any customer or supplier of an intention to discontinue or
change the terms of its relationship with Company ;


(j) material change in the accounting methods used by Company ; or


(k) entry by Company into any Contract to do any of the foregoing.


SECTION 3.15 PERSONNEL MATTERS.


(a)  On or before the Compliance Date, Company will deliver to Buyer a correct
and complete list of each director, officer, employee, independent contractor,
consultant and agent of Company whose aggregate compensation for the calendar
year ended December 31, 2007 exceeded $30,000, including but not limited to,
each employee on leave of absence or layoff status. No retired employee,
director, of officer of Company is receiving benefits or scheduled to receive
benefits in the future.


(b) The Company is not a party to any employment, consulting or similar
agreement, written or oral, with any Person.


(c)  No employees of Company is represented by any labor union or similar
organization.   Company is not party to any collective bargaining or similar
agreement covering any of its employees. No labor union or similar organization
or group of employees has made a demand for recognition, filed a petition
seeking a representation proceeding or given Company notice of any intention to
hold an election of a collective bargaining representative at any time during
the past three (3) years.


(d) Except as set forth on a schedule provided by Company to Seller on or before
the Compliance Date, the Company does not maintain any bonus, pension, profit
sharing, deferred compensation, incentive compensation, share ownership, share
purchase, share option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical plan, or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Company (collectively,
“Employee Plans”). Except as set forth on a schedule provided by Company to
Seller on or before the Compliance Date there are not any severance or
termination agreements or arrangements between Company and any current or former
employee, officer of director of Company , nor does Company have any general
severance plan or policy.
 
 
 

--------------------------------------------------------------------------------

 


(e)  Company has complied in all respects with all Legal Requirements relating
to employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar Taxes and occupational
safety and health. Company is not liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.
 
(f) To the Knowledge of Seller or Company, no officer, director, agent,
employee, consultant, or contractor of Company is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor to engage in or continue or perform any activity,
duties or practice relating to the business of Company. No former or current
employee of Company is a party to, or is otherwise bound by, any Contract that
in any way has adversely affected, affects, or will affect the ability of
Company or Buyer to conduct the business as heretofore carried on by Company .


SECTION 3.16 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS.


(a) Company is and at all times have been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its Assets. No event has occurred
or circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by Company of, or a failure on the part of
Company to comply with, any Legal Requirement or may give rise to any obligation
on the part of Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature. Company has not received any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding any actual, alleged, possible or potential violation of,
or failure to comply with, any Legal Requirement or any actual, alleged,
possible or potential obligation on the part of to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.


(b) On or before the Compliance Date, Company shall provide Buyer with a
schedule containing a complete and accurate list of each Governmental
Authorization that is held by Company or that otherwise relates to Company's
business or its Assets. Each Governmental Authorization listed or required to be
listed in said schedule is valid and in full force and effect. Except as set
forth in said schedule:


(i) Company is, and has been, in full compliance with all of the terms and
requirements of each Governmental Authorization identified or required to be
identified in said schedule;


(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in said schedule or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in said schedule;


(iii) Company has not received any notice or other communication (whether oral
or written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any Governmental Authorization or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization;
and
 
(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in said schedule
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.


(v) The Governmental Authorizations listed in said schedule collectively
constitute all of the Governmental Authorizations necessary to permit Company to
lawfully conduct and operate its business in the manner in which it currently
conducts and operates such business and to permit Company to own and use its
Assets in the manner in which it currently owns and uses such Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.17 LEGAL PROCEEDINGS; ORDERS.


(a) There is no pending or threatened Proceeding: (i) by or against Company that
otherwise relates to or may affect the business of, or any of the Assets owned
or used by, Company ; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. To the Knowledge of Company or Seller, no event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Proceeding.


SECTION 3.18 CONTRACTS; NO DEFAULTS.


(a) On or before the Compliance Date, Company will provide Buyer with an
accurate and complete list of, and accurate and complete copies of, each Company
Contract. Said schedule will include a summary of all material terms of such
Contracts, including the parties thereto, the amount of the remaining commitment
of Company under the Contracts, and the location where the executed copies of
such Contracts are located.


(b) Except as set forth in said schedule, Seller has no rights and is not
subject to any obligations or liabilities under, any Contract that relates to
the business of Company or any of the Assets of Company .


(c) Except as set forth in said schedule:


(i) each Contract identified or required to be identified in said schedule is in
full force and effect and is valid and enforceable in accordance with its terms;


(ii) to the Knowledge of Company and Seller, no Contract identified or required
to be identified in said schedule will, upon completion or performance thereof,
have a material adverse effect on the business, Assets or condition of Company .


(d) Except as set forth in said schedule:


(i) Company is, and at all times have been, in compliance with all applicable
terms and requirements of each Contract applicable to it;


(ii) each other Person that has or had any obligation or liability under any
Company Contract is, and at all times has been, in full compliance with all
applicable terms and requirements of such Contract;


(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with or result in a Breach of, or
give Company or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any Company Contract Contract;


(iv) no event has occurred or circumstance exists under or by virtue of any
Contract that (with or without notice or lapse of time) would trigger the
creation of any Encumbrance affecting any of the Assets of Company ; and


(v) The Company has given to or received from any other Person any notice or
other communication (whether oral or written) regarding any actual, alleged,
possible or potential violation or Breach of, or default under, any Contract;


(e) There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to Company under any
Contracts with any Person having the contractual or statutory right to demand or
require such renegotiation and no such Person has made oral or written demand
for such renegotiation.
 
 
 

--------------------------------------------------------------------------------

 


(f) Each Contract relating to the sale, design, manufacture or provision of
products or services by Company has been entered into in the Ordinary Course of
Business of Company and has been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.


SECTION 3.19 INSURANCE.


(a) On or before the Compliance Date, Company shall deliver to Buyer accurate
and complete copies of all policies of insurance (and correspondence relating to
coverage thereunder) to which Company is a party.


(b) On or before the Compliance Date, Company shall deliver to Buyer a schedule
describing all obligations of Company to provide insurance coverage to Third
Parties (for example, under Leases or service agreements) and identifying the
policy under which such coverage is provided.


(c) All policies of insurance to which Company is a party or that provide
coverage to Company : (i) are valid, outstanding and enforceable; (ii) are
issued by an insurer that is financially sound and reputable; (iii) taken
together, provide adequate insurance coverage for the Assets and the operations
of Company for all risks normally insured against by a Person carrying on the
same business or businesses as Company in the same location or locations and for
all risks to which Company is normally subject; and (iv) are sufficient for
compliance with all Legal Requirements and Company Contracts Contracts;


(d) Company has not received (i) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights or (ii) any notice of
cancellation or any other indication that any policy of insurance is no longer
in full force or effect or that the issuer of any policy of insurance is not
willing or able to perform its obligations thereunder. Company has paid all
insurance premiums as, and when due, and have otherwise performed all of its
obligations under each policy of insurance to which it is a party or that lists
Company as a beneficiary. Company has given notice to all insurers of any claims
that may be submitted under said policies of insurance.


SECTION 3.20 ENVIRONMENTAL MATTERS. Except as disclosed in a schedule provided
by Company to Buyer on or before the Compliance Date:


(a) Company is and at all times have been, in full compliance with, and have not
been and are not in violation of or liable under, any Environmental Law. 
Neither Company nor Seller has any basis to expect, nor has any of them or any
other Person for whose conduct they are or may be held deemed responsible
received any actual or threatened Order, notice or other communication from (i)
any Governmental Body or private citizen acting in the public interest or (ii)
the current or any prior owner or operator of any Facilities, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or potential liability for any Environmental, Health and Safety
Liabilities with respect to any Facility or other property or Asset (whether
real, personal or mixed) in which Company has or had an interest, or at which
Hazardous Materials were generated, manufactured, refined, transferred,
imported, used or processed by Company or any other Person for whose conduct it
is or may be held responsible, or from which Hazardous Materials have been
transported, treated, stored, handled, transferred, disposed, recycled or
received.


(b) There are no pending or, to the Knowledge of Company or Seller, threatened
claims, Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law affecting any Facility or any other property or asset (whether
real, personal or mixed) in which Company has or had an interest.


(c) Neither Company nor Seller has any Knowledge of or any basis to expect, nor
has any of them, or any other Person for whose conduct any of them are or may be
held responsible, received, any citation, directive, inquiry, notice, Order,
summons, warning or other communication that relates to Hazardous Activity,
Hazardous Materials, or any alleged, actual, or potential violation or failure
to comply with any Environmental Law, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to any Facility or property or Asset (whether real,
personal or mixed) in which Company has or had an interest, or at which
Hazardous Materials were generated, manufactured, refined, imported, used or
processed by Company or any other Person for whose conduct it is or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled or received.
 
 
 

--------------------------------------------------------------------------------

 


(d) Neither Company nor any other Person for whose conduct Company is or may be
held responsible has any Environmental, Health and Safety Liabilities with
respect to any Facility or, to the Knowledge of Company or Seller, with respect
to any other property or Asset (whether real, personal or mixed) in which
Company (or any predecessor) has or had an interest or at any property
geologically or hydrologically adjoining any Facility or any such other property
or Asset.


(e) There are no Hazardous Materials present on or in the Environment at any
Facility or at any geologically or hydrologically adjoining property, including
any Hazardous Materials contained in barrels, aboveground or underground storage
tanks, landfills, land deposits, dumps, equipment (whether movable or fixed) or
other containers, either temporary or permanent, and deposited or located in
land, water, dumps, or any other part of the Facility or such adjoining
property, or incorporated into any structure therein or thereon. Neither Company
nor any Person for whose conduct Company is or may be held responsible, or to
the Knowledge of Company or Seller, any other Person, has permitted or
conducted, or is aware of, any Hazardous Activity conducted with respect to any
Facility or any other property or Assets (whether real, personal or mixed) in
which Company has or had an interest except in full compliance with all
applicable Environmental Laws.


(f) There has been no Release or, to the Knowledge of Company or Seller, threat
of release, of any hazardous materials at or from any facility or at any other
location where any hazardous materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed or from any other property
or Asset (whether real, personal or mixed) in which Company has or had an
interest, or to the Knowledge of Company or Seller any geologically or
hydrologically adjoining property, whether by Company or any other Person.
 
(g) On or before the Compliance Date, Company shall deliver to Buyer true and
complete copies and results of any reports, studies, analyses, tests, or
monitoring possessed or initiated by Company pertaining to Hazardous Materials
or Hazardous Activities in, on, or under the Facilities, or concerning
compliance, by Company or any other Person for whose conduct it is or may be
held responsible, with Environmental Laws.


SECTION 3.21 INTELLECTUAL PROPERTY ASSETS.


(a) The term "Intellectual Property Assets" means all intellectual property
owned or licensed (as licensor or licensee) by or to Company , as the case may
be, including: (i) Company's ’s name, all assumed fictional business names,
trade names, registered and unregistered trademarks, service marks and
applications (collectively, "Marks"); (ii) all patents, patent applications and
inventions and discoveries that may be patentable (collectively, "Patents");
(iii) all registered and unregistered copyrights in both published works and
unpublished works (collectively, "Copyrights"); (iv) all rights in mask works;
(v) all know-how, trade secrets, confidential or proprietary information,
customer lists, Software, technical information, data, process technology,
plans, drawings and blue prints (collectively, "Trade Secrets"); and (vi) all
rights in internet web sites and internet domain names presently used by Company
(collectively "Net Names").


(b) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description, including any royalties paid or
received by Company , and accurate and complete copies, of all Company Contracts
relating to the Intellectual Property Assets of Company. There are no
outstanding and no threatened disputes or disagreements with respect to any such
Contract.


(c)  The Intellectual Property Assets of Company are all those necessary for the
operation of Company's business ’s business as it is currently conducted.
Company is the owner or licensee of all right, title and interest in and to each
of the Intellectual Property Assets of Company, free and clear of all
Encumbrances, and has the right to use without payment to a Third Party all of
the Intellectual Property Assets, other than in respect of licenses which shall
be listed in a schedule and provided by Company to Buyer on or before the
Compliance Date.


(d)  All former and current employees of Company have executed written Contracts
with Company assigning to Company all rights to any inventions, Improvements,
discoveries or information relating to the business of Company.
 
 
 

--------------------------------------------------------------------------------

 


(e) On or before the Compliance Date, Company shall deliver to Buyer  a complete
and accurate list and summary description of all Patents of Company. All of the
issued Patents are currently in compliance with formal legal requirements
(including payment of filing, examination and maintenance fees and proofs of
working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date. No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition Proceeding. There is no potentially
interfering patent or patent application of any Third Party.


(f) Except as set forth in a disclosure schedule provided by Company to Buyer on
or before the Compliance Date, (A) no Patent is infringed or, to the Knowledge
of Company or Seller, has been challenged or threatened in any way and (B) none
of the products manufactured or sold, nor any process or know-how used, by
Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person.
 
(g) All products made, used or sold under the Patents have been marked with the
proper Patent notice.


(h) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Marks of Company identifying
the place(s) of registration of the Marks. All Marks are currently in compliance
with all formal Legal Requirements, are valid and enforceable and are not
subject to any maintenance fees or Taxes or actions falling due within ninety
(90) days after the Closing Date. No Mark has been or is now involved in any
opposition, invalidation or cancellation Proceeding and, to the Knowledge of
Company or Seller, no such action is threatened with respect to any of the
Marks. To the Knowledge of Company or Seller, there is no potentially
interfering trademark or trademark application of any other Person. No Mark is
infringed or, to Company's Knowledge, has been challenged or threatened in any
way. None of the Marks used by Company infringes or is alleged to infringe any
trade name, trademark or service mark of any other Person. All products and
materials containing a Mark bear the proper federal registration notice where
permitted by law.


(i) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Copyrights of Company. All of
the registered Copyrights are currently in compliance with formal Legal
Requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety (90) days after the date of
Closing. No Copyright is infringed or, to the Knowledge of Company or Seller,
has been challenged or threatened in any way. None of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any Third
Party or is a derivative work based upon the work of any other Person. All works
encompassed by the Copyrights have been marked with the proper Copyright notice.


(j) With respect to each Trade Secret of Company the documentation relating to
such Trade Secret is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the Knowledge or memory of any individual. Company has taken all reasonable
precautions to protect the secrecy, confidentiality and value of all its Trade
Secrets (including the enforcement by Company of a policy requiring each of
their respective employees or contractors to execute proprietary information and
confidentiality agreements, and all current and former employees and contractors
of Company have executed such an agreement). Company has good title to and an
absolute right to use its Trade Secrets. The Trade Secrets of Company are not
part of the public Knowledge or literature and, to the Knowledge of Company or
Seller, have not been used, divulged or appropriated either for the benefit of
any Person (other than Company ) or to the detriment of Company . No Trade
Secret is subject to any adverse claim or has been challenged or threatened in
any way or infringes any intellectual property right of any other Person.


(k) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Net Names of Company .
 
SECTION 3.22 SECURITIES LAW MATTERS.


(a) Seller understands that the Consideration Shares are being offered and made
in reliance on one or more exemptions from the registration requirements of
United States federal and state securities laws and that Buyer is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Seller set forth herein in order to
determine the applicability of such exemptions and the suitability of Seller to
acquire the Consideration Shares.
 
 
 

--------------------------------------------------------------------------------

 


(b) Sellers are acquiring the Consideration Shares for Seller’s own account and
not with a view to their distribution within the meaning of Section 2(11) of the
Securities Act. Sellers are not a U.S. person (as that term is defined in
Regulation S Promulgated under the Securities Act). Except as otherwise set
forth in a schedule provided by Company to Buyer on or before the Compliance
Date, Sellers are “accredited investors” (as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act by reason of Rule
501(a)(3)), and Seller is (i) experienced in making investments of the kind
described in this Agreement and the related documents, (ii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
Buyer or any of its affiliates or selling agents), to protect its own interests
in connection with the Contemplated Transactions, and (iii) able to afford the
entire loss of its investment in the Consideration Shares. Sellers have been
provided an opportunity for a reasonable period of time prior to the date hereof
to obtain additional information concerning the Consideration Shares, Buyer, and
all other information to the extent Buyer possesses such information or can
acquire it without unreasonable effort or expense.


(c) Sellers understand that the Consideration Shares shall be “restricted” (as
that term is defined in Rule 144 promulgated under the Securities Act), and each
certificate representing the Consideration Shares shall be endorsed with the
following restrictive legend or one that is substantially similar to it, in
addition to any other legend required to be placed thereon by applicable federal
or state securities laws:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE OR
FOREIGN SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
SECURITIES ACT AND ALL APPLICABLE STATE AND FOREIGN SECURITIES LAWS, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT OR IN A TRANSACTION OTHERWISE IN COMPLIANCE
WITH APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES LAWS.”


(d) They will rank pari-passu with the already existing shares


SECTION 3.25 DISCLOSURE.


(a) No representation, warranty or other statement made by Company or Sellers in
this Agreement, or the schedules or other documentation provided by Company or
Sellers pursuant to this Agreement, any supplement thereto, or the certificates
delivered pursuant to Section 2.3(a) or otherwise in connection with the
Contemplated Transactions contains any untrue statement of material fact or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.


(b) None of the Sellers nor the Company has Knowledge of any fact that has
specific application to Company (other than general economic or industry
conditions) or the Purchase Shares and that may materially adversely affect the
Purchase Shares or the Assets, business, prospects, financial condition or
results of operations of Company that has not been set forth in this Agreement.
No event, condition, or other matter, or any series of events, conditions or
other matters, currently exists that, individually or in the aggregate,
adversely affects the Purchase Shares or the Assets, business, prospects,
financial condition or results of its operations of Company that has not been
specifically disclosed to Buyer in writing by Company.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Company and Seller, as of the date hereof and
as of the Closing Date, as follows:
 
SECTION 4.1 ORGANIZATION AND GOOD STANDING. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware with full corporate power and authority to conduct its business as it
is now conducted.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.2 AUTHORITY; NO CONFLICT.


(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the other documents to be executed or delivered by Buyer at
Closing (collectively, the "Buyer's Closing Documents"), each of the Buyer's
Closing Documents will constitute the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms. Buyer
has the absolute and unrestricted right, power and authority to execute and
deliver this Agreement and the Buyer's Closing Documents and to perform its
obligations under this Agreement and the Buyer's Closing Documents, and such
action has been duly authorized by all necessary corporate action.


(b) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to: (i) any provision of Buyer's
Governing Documents; (ii) any resolution adopted by the board of directors of
Buyer; (iii) any Legal Requirement or Order to which Buyer may be subject; or
(iv) any Contract to which Buyer is a party or by which Buyer may be bound.
Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.


SECTION 4.3 CAPITALIZATION. On or before the Compliance Date, Buyer shall
deliver to Company and Seller a schedule that correctly and completely sets
forth the authorized share capital of Buyer.


SECTION 4.4 FILINGS WITH THE SEC. As of their respective dates, the documents
filed by Buyer with the SEC (the “SEC Documents”) complied in all material
respects with the requirements of the Securities Act of or the Exchange Act, as
the case may be, and other federal, state and local laws, rules and regulations
applicable to such SEC Documents, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. Any
financial statements of Buyer included in the SEC Documents comply as to form
and substance in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with GAAP on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of Buyer as of
the dates thereof and the results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
SECTION 4.5 VALID ISSUANCE. The Consideration Shares, issued in accordance with
the terms hereof and on the basis of the representations and warranties of
Seller set forth herein, may and shall be properly issued by Buyer to Seller
pursuant to any applicable federal or state law.


SECTION 4.6 CERTAIN PROCEEDINGS. There is no pending Proceeding that has been
commenced against Buyer that challenges or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer's Knowledge, no such Proceeding has been threatened.


ARTICLE V
COVENANTS AND AGREEMENTS PRIOR TO CLOSING


SECTION 5.1 FINANCIAL STATEMENTS. At least three days prior to Closing, Company
shall provide Buyer with such audited financial statements of the Company as may
be required by the SEC (“Financial Statements”). The Financial Statements shall
be prepared by a member of a PCAOB approved accounting firm in accordance with
GAAP, and shall be true and correct and not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements and representation therein not misleading. 
 
 
 

--------------------------------------------------------------------------------

 


SECTION 5.2 ACCESS AND INVESTIGATION. Between the date of this Agreement and the
Closing Date, and upon reasonable advance notice, Seller and Company, on the one
hand, and Buyer on the other hand, shall (a) afford the other Party(ies) and
their respective Representatives full and free access, during regular business
hours, to their respective employees, officers, directors and agents,
properties, Contracts, Governmental Authorizations, books and Records and other
documents and data, such rights of access to be exercised in a manner that does
not unreasonably interfere with their respective operations; (b) furnish the
other Party(ies) with copies of all such Contracts, Governmental Authorizations,
books and Records and other existing documents and data as the other Party(ies)
may reasonably request; (c) furnish the other Party(ies) with such additional
financial, operating and other relevant data and information as the other
parties may reasonably request; and (d) otherwise cooperate and assist, to the
extent reasonably requested by the other Party(ies), with the other Party(ies)’
investigation of the properties, Assets and financial condition. In addition,
the other Parties shall have the right to have the real property and Tangible
Personal Property inspected by them, at their sole cost and expense, for
purposes of determining the physical condition and legal characteristics of the
real property and Tangible Personal Property.


SECTION 5.3 OPERATION OF THE BUSINESS AND CONDUCT OF COMPANY PRIOR TO CLOSING.


(a)  Between the date of this Agreement and the Closing, Company shall, (and
Seller shall cause Company to):


(i) conduct its business only in the Ordinary Course of Business;


(ii) except as otherwise directed by Buyer in writing, and without making any
commitment on Buyer's behalf, use its Best Efforts to maintain its respective
business organizations intact, keep available the services of its officers,
employees and agents, and maintain its relationship and good will with
suppliers, customers, landlords, creditors, employees, agents and others having
business relationships with it;


(iii) confer with Buyer prior to the implementation of operational decisions of
a material nature with respect to Company ;


(iv) otherwise report periodically to Buyer concerning the status of the
business, operations and finances of Company ;


(v) make no material changes in employment status of employees having managerial
responsibilities or officers or directors without prior consultation with Buyer;


(vi) maintain its Assets in a state of repair and condition that complies with
Legal Requirements and is consistent with the requirements and normal conduct of
its business;


(vii) keep in full force and effect, without amendment, all material contractual
and other contractual and other rights relating to Company's ’s business;


(viii) comply with all Legal Requirements and contractual obligations applicable
to the operations of Company's ’s business;


(ix) continue insurance coverage in full force and effect under existing
policies of insurance or substantially equivalent policies;


(x) cooperate with Buyer and assist Buyer in identifying the Governmental
Authorizations required for Buyer to operate the business from and after the
Closing Date and either transferring existing Governmental Authorizations of
Company to Buyer, where permissible, or obtaining new Governmental
Authorizations for Buyer;


(xi) upon request of Buyer from time to time, execute and deliver all documents,
make all truthful oaths, testify in any Proceedings and do all other acts that
may be reasonably necessary or desirable in the opinion of Buyer to consummate
the Contemplated Transactions, all without further consideration; and
 
 
 

--------------------------------------------------------------------------------

 
 
(xii) maintain all books and Records of Company relating to its respective
businesses in the Ordinary Course of Business.


(b)  Between the date of this Agreement and the Closing, Seller shall not:
 
(i)  sell, transfer or otherwise dispose of any of the Purchase Shares or any
interest in the Purchase Shares and/or agree to do any of the foregoing;


(ii) accept any dividend or other distribution in respect of any of the Purchase
Shares;
 
(iii)  incur, make, assume or suffer to exist any Encumbrance or other matter
affecting title to any of the Purchase Shares;
 
(iv)  enter into any shareholder agreements, voting trusts, restrictions on
transfer or other agreements or instruments that would be binding on the Buyer
as the owner of the Purchase Shares; or


(v)  take any action, that would result in any of the Seller’s representations
and warranties in this Agreement being untrue and incorrect and Seller shall use
its best efforts to prevent the occurrence of any event or the existence of any
condition.


SECTION 5.4 NEGATIVE COVENANT. Except as otherwise expressly permitted herein,
between the date of this Agreement and the Closing Date, Company shall not, and
Seller shall not permit Company to, without the prior written Consent of Buyer,
(a) take any affirmative action, or fail to take any reasonable action within
its control, as a result of which any of the changes or events listed in Section
3.14 would be likely to occur; (b) make any modification to any material
Contract or Governmental Authorization; (c) allow the levels of raw materials,
supplies or other materials included in the Inventories to vary materially from
the levels customarily maintained in the Ordinary Course of Business; or (d)
enter into any compromise or settlement of any litigation, proceeding or
governmental investigation relating to Company, , or the Assets or business of
Company .


SECTION 5.5 REQUIRED APPROVALS. As promptly as practicable after the date of
this Agreement, Company shall make all filings required by Legal Requirements to
be made by it in order to consummate the Contemplated Transactions. Company and
Seller also shall cooperate with Buyer and its Representatives with respect to
all filings that Buyer elects to make or, pursuant to Legal Requirements, shall
be required to make in connection with the Contemplated Transactions. Company
and Seller also shall cooperate with Buyer and its Representatives in obtaining
all Material Consents.


SECTION 5.6 NOTIFICATION. Between the date of this Agreement and the Closing,
Seller and Company shall promptly notify Buyer in writing upon becoming aware of
(a) any fact or condition that causes or constitutes a Breach of any of
Company's or Seller’s representations and warranties made as of the date of this
Agreement or (b) the occurrence after the date of this Agreement of any fact or
condition that would or be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a Breach of any such
representation or warranty had that representation or warranty been made as of
the time of the occurrence of, or Company's or such Seller's discovery of, such
fact or condition. Should any such fact or condition require any change to the
representations and warranties made herein, the Company and Seller shall
promptly deliver to Buyer a written supplement specifying such change. Such
delivery shall not affect any rights of Buyer under Section 9.2 and Article 11.
During the same period, Company and Seller shall also promptly notify Buyer of
the occurrence of any Breach of any covenant of Company or Seller or of the
occurrence of any event that may make the satisfaction of the conditions set
forth in Article 7 impossible or unlikely.


SECTION 5.7 NO NEGOTIATION. Until such time as this Agreement shall have been
terminated pursuant to Section 9.1, neither Company nor Seller shall directly or
indirectly solicit, initiate, encourage or entertain any inquiries or proposals
from, discuss or negotiate with, provide any nonpublic information to or
consider the merits of any inquiries or proposals from any Person (other than
Buyer) relating to any business combination transaction involving Company,
including but not limited to the sale by Seller of any shares of Company, the
merger or consolidation of Company or the sale of Company's business or any of
its Assets (other than in the Ordinary Course of Business). Company and Seller
shall notify Buyer of any such inquiry or proposal within twenty-four (24) hours
of receipt or awareness of the same by Company or Seller.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 5.8 BEST EFFORTS. Company and Seller shall use their Best Efforts to
cause the conditions in Article 7 and Section 8.3 to be satisfied.


SECTION 5.9 PAYMENT OF LIABILITIES. Company shall pay or otherwise satisfy in
the Ordinary Course of Business all of its Liabilities and obligations.


SECTION 5.10 COOPERATION WITH RESPECT TO FINANCIAL REPORTING. After the date of
this Agreement, Seller and Company shall reasonably cooperate with Buyer in
connection with Buyer's preparation of financial statements and other
information required for Buyer’s filings with the SEC under the Exchange Act,
including but not limited to, Buyer’s Form 8-K that is to be filed with the SEC
pursuant to the Exchange Act in connection with the Closing.


SECTION 5.11 TRANSFER OF REAL PROPERTY. On or before the Closing, Company and
Seller shall cause the transfer of all rights, title and interest in the Real
Property from the owners thereof to the Company, without any additional
consideration payable therefore by Buyer, as provided in Section 3.7.  


ARTICLE VI
ADDITIONAL COVENANTS OF BUYER


SECTION 6.1 BEST EFFORTS. Buyer shall use its Best Efforts to cause the
conditions in Article 8 and Section 7.4 to be satisfied.


ARTICLE VII
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


Buyer's obligation to purchase the Purchase Shares and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):


SECTION 7.1 RECEIPT OF FINANCIAL STATEMENTS. Company shall have provided Buyer
with Company’s ’s Financial Statements at least three days prior to closing but
in no event later than June 30, 2008 unless extended by the mutual consent of
the parties. The Financial Statements shall be true and correct and not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading.


SECTION 7.2 ACCURACY OF REPRESENTATIONS. All of Seller’s and Company’s
representations and warranties in this Agreement (considered collectively), and
each of these representations and warranties (considered individually), shall
have been accurate in all material respects as of the date of this Agreement,
and shall be accurate in all material respects as of the time of the Closing as
if then made, without giving effect to any supplement provided by Seller or
Company to Buyer pursuant to Section 5.6.


SECTION 7.3 COMPANY'S PERFORMANCE. All of the covenants and obligations that
Company and Seller are required to perform or with which Company and Seller are
required to comply pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.


SECTION 7.4 CONSENTS. Each of the Consents identified in a schedule to be
provided by Buyer to Company and Seller on or before the Compliance Date (the
"Material Consents") shall have been obtained and shall be in full force and
effect.


SECTION 7.5 ADDITIONAL DOCUMENTS. Company and Seller shall have caused the
documents and instruments required by Section 2.3(a) and the following documents
to be delivered (or tendered subject only to Closing) to Buyer:


(a) The charter and foundation documents of Company and any amendments thereto,
duly certified as of a recent date by the appropriate officials of the
jurisdiction of Company's ’s organization;
 
 
 

--------------------------------------------------------------------------------

 


(b) If requested by Buyer, any Consents or other instruments that may be
required to permit Buyer's qualification in each jurisdiction in which Company
is licensed or qualified to do business as a foreign corporation under the name
"Protech” or “Protech Biosystems” or any derivative thereof;


(c) Releases of all Encumbrances on the Assets, if any;


(d) Certificates dated as of a date not earlier than the third Business Day
prior to the Closing as to the good standing of Company, executed by the
appropriate officials in each jurisdiction in which Company is licensed or
qualified to do business as a foreign corporation; and


(e) Such other documents as Buyer may request for the purpose of: (i) evidencing
the accuracy of any of Company's or Seller’s representations and warranties;
(ii) evidencing the performance by Company or Seller of, or the compliance by
Company or Seller with, any covenant or obligation required to be performed or
complied with by Company or Seller; (iii) evidencing the satisfaction of any
condition referred to in this Article 7; or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.


SECTION 7.6 NO PROCEEDINGS. Since the date of this Agreement, there shall not
have been commenced or threatened against Buyer, or against any Related Person
of Buyer, any Proceeding (a) involving any challenge to, or seeking Damages or
other relief in connection with, any of the Contemplated Transactions or (b)
that may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions.


SECTION 7.7 NO CONFLICT. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of or cause Buyer or any Related Person of Buyer to suffer any adverse
consequence under (a) any applicable Legal Requirement or Order or (b) any Legal
Requirement or Order that has been published, introduced or otherwise proposed
by or before any Governmental Body.


SECTION 7.8 GOVERNMENTAL AUTHORIZATIONS. Buyer shall have received such
Governmental Authorizations as are necessary or desirable to allow Buyer to
operate the Company’s business from and after the Closing including the RBI/FIBI
approvals.


SECTION 7.9 DUE DILIGENCE; SATISFACTION WITH DUE DILIGENCE.


(a) Seller and the Company shall have provided to the Company the information
required to be set forth in the schedules referred to in the relevant provisions
of this Agreement or otherwise required to be disclosed or provided to Buyer
pursuant to this Agreement.


(b) Buyer shall have completed its legal, accounting, and business due diligence
of the Company and the results thereof shall be satisfactory to Buyer in its
sole and absolute discretion.


SECTION 7.10 OTHER INFORMATION REQUIRED FOR SEC. Company and Seller shall have
prepared and delivered to Buyer any other information from Company or Seller
required to be filed pursuant to the Exchange Act with the SEC by Buyer in
connection with the Closing.


SECTION 7.11 SECURITIES LAW MATTERS. The offer and issuance of the Consideration
Shares shall not be in violation of the applicable federal or state securities
laws.


SECTION 7.12 TRANSFER OF REAL PROPERTY. On or before the Closing, Company and
Seller shall have caused the transfer of all rights, title and interest in the
Real Property from the owners thereof to Buyer, without any additional
consideration payable therefore by Buyer, as provided in Section 3.7.  


ARTICLE VIII
CONDITIONS PRECEDENT TO SELLER’S AND COMPANY’S OBLIGATION TO CLOSE


Seller’s obligation to sell the Purchase Shares and to take the other actions
required to be taken by Seller at the Closing, and Company’s obligation to take
such actions required by Company at the Closing, is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Seller and Company in whole or in part):
 
 
 

--------------------------------------------------------------------------------

 


SECTION 8.1 ACCURACY OF REPRESENTATIONS. All of Buyer's representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement and shall be
accurate in all material respects as of the time of the Closing as if then made.


SECTION 8.2 BUYER’S PERFORMANCE. All of the covenants and obligations that Buyer
is required to perform or with which Buyer is required to comply pursuant to
this Agreement at or prior to the Closing (considered collectively), and each of
these covenants and obligations (considered individually), shall have been
performed and complied with in all material respects.


SECTION 8.3 CONSENTS. Each of the Consents identified in a schedule to be
provided by Company and Seller to Buyer on or before the Compliance Date shall
have been obtained and shall be in full force and effect.


SECTION 8.4 ADDITIONAL DOCUMENTS. Buyer shall have caused the documents and
instruments required by Section 2.3(b) and the following documents to be
delivered (or tendered subject only to Closing) to Company and Seller as well as
such other documents as Company and Seller may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of
Buyer, (ii) evidencing the performance by Buyer of, or the compliance by Buyer
with, any covenant or obligation required to be performed or with which Buyer is
required to comply or (iii) evidencing the satisfaction of any condition
referred to in this Article 8.
   
SECTION 8.5 NO INJUNCTION. No Legal Requirement, injunction or other Order shall
be in effect that (a) prohibits the consummation of the Contemplated
Transactions and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.


ARTICLE IX
TERMINATION


SECTION 9.1 TERMINATION EVENTS. By written notice given prior to or at the
Closing, subject to Section 9.2, this Agreement may be terminated by the Party
or Parties referenced below as follows:


(a) by Buyer, if Company or Seller is in material Breach of any representation,
warranty, covenant, or agreement of such Party contained in this Agreement, or
any such representation or warranty shall have become untrue (unless such Breach
results primarily from Buyer breaching any representation, warranty, covenant or
agreement in this Agreement), and such Breach has not been waived by Buyer or
rectified within five(5) days;


(b) by Buyer, if Buyer shall have not received from Company the Company’s
Financial Statements on or before June 30, 2008 unless extended by the mutual
consent of the parties;


(c) by Buyer, if Buyer shall have not received from Seller or the Company the
information required to be set forth in the schedules referred to in the
relevant provisions of this Agreement or otherwise required to be disclosed or
provided to Buyer pursuant to this Agreement, and Buyer has not granted an
extension of time to Seller or Company;


(d) by Buyer, if Buyer shall have completed its legal, accounting, and business
due diligence of the Company, and the results thereof are not deemed
satisfactory to Buyer in its sole and absolute discretion;


(e) by Buyer, if any condition in Article 7 has not been satisfied as of the End
Date, other than the Company’s obligation to provide Financial Statements which
must be satisfied on or before June 30, 2008 unless Buyer grants an extension to
Seller or Company, as applicable, (unless the failure results primarily from
Buyer breaching any representation, warranty, covenant, or agreement contained
in this Agreement), and Buyer has not waived such condition on or before such
date or rectified within five(5) days;


(f) by Seller, if Buyer is in material Breach of any representation, warranty,
covenant, or agreement of Buyer, or any such representation or warranty shall
have become untrue (unless such Breach results primarily from Seller or Company
breaching any representation, warranty, covenant or agreement in this
Agreement), and such Breach has not been waived by Seller or Company;
 
 
 

--------------------------------------------------------------------------------

 


(g) by Seller, if any condition in Article 8 has not been satisfied as of the
End Date (unless the failure results primarily from Seller or Company breaching
any representation, warranty, or covenant contained in this Agreement), and
Company and Seller have not waived such condition on or before such date;


(h) by mutual consent of Buyer, Seller, and Company; or


(i) by Buyer, if the Closing has not occurred on or before July 31, 2008 or
Buyer has not extended the date for the Closing.
 
SECTION 9.2 EFFECT OF TERMINATION. Each party's right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement,
at law or in equity, and the exercise of such right of termination will not be
an election of remedies to the exclusion of any others. If this Agreement is
terminated pursuant to Section 9.1, all obligations of the parties under this
Agreement will terminate, except that the obligations of the parties in this
Section 9.2 and Articles 12 and 13 will survive; provided, however, that, if
this Agreement is terminated because of a Breach of this Agreement by the
non-terminating party or because one or more of the conditions to the
terminating party's obligations under this Agreement is not satisfied as a
result of the non-terminating party's failure to comply with its obligations
under this Agreement, the terminating party's right to pursue all legal remedies
will survive such termination unimpaired.


ARTICLE X
ADDITIONAL COVENANTS


SECTION 10.1 FURTHER ASSURANCES. From and after the date hereof, and continuing
after the Closing, the parties shall cooperate reasonably with each other and
with their respective Representatives in connection with any steps required to
be taken as part of their respective obligations under this Agreement, and shall
(a) furnish upon request to each other any further information that any party
hereto may reasonably require; (b) execute and deliver to each other party such
other documents as such other parties may reasonably require; and (c) do such
other acts and things as the other parties may reasonably request for the
purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.


SECTION 10.2 POST-CLOSING SEC FILINGS. As soon as practicable following the
Closing, Buyer shall cause the transactions contemplated hereunder to be
memorialized and disclosed by making all filings or recordings required under
applicable law. Seller hereby covenants and agrees to aid Buyer, as specifically
requested by Buyer, in preparing and making such filings or recordings.


SECTION 10.3 SOUTHEASTERN FINANCIAL HOLDINGS, LLC. Sellers acknowledge that
SOUTHEASTERN FINANCIAL HOLDINGS, LLC, and/or its wholly owned subsidiary BASIS
FINANCIAL, LLC, has provided, or will be providing financial consulting services
to Buyer relating to the contemplated acquisition transactions.  


SECTION 10.4. The Existing Shareholders of the Buyer(s) and the Seller(s), once
they are allotted the Consideration Shares, shall enter into a Shareholders’
Agreement in the form satisfactory to the parties, which is annexed to this
document as Exhibit A


SECTION 10.5. The Buyer and Dr. Sanjiw shall enter into an Employment Agreement
in the form satisfactory to the parties, which is annexed to this document as
Exhibit B


SECTION 10.6. The Buyer shall enter into a Consultancy Agreement with Basis
Financial, LLC, in the form satisfactory to the parties, which annexed to this
document as Exhibit C
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE XI
INDEMNIFICATION; REMEDIES


SECTION 11.1 SURVIVAL.


(a)  All representations, warranties, covenants and obligations in this
Agreement, the schedules or other documentation provided pursuant to this
Agreement, any supplements thereto, the certificates delivered pursuant to
Section 2.3, and any other certificate or document delivered pursuant to this
Agreement shall survive the Closing and the consummation of the Contemplated
Transactions until the expiration of their respective statutes of limitations.


(b)  The right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation (including any environmental investigation or assessment)
conducted with respect to, or any Knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or upon the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.


SECTION 11.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLER. Seller and Company
shall, jointly and severally, indemnify and hold harmless Buyer, and its
Representatives, shareholders, directors, officers, employees, agents,
subsidiaries, and affiliates (collectively, the "Buyer Indemnified Persons"),
and shall reimburse the Buyer Indemnified Persons for any loss, Liability,
claim, damage, expense (including costs of investigation and defense and
reasonable attorneys' fees and expenses) or diminution of value, whether or not
involving a Third Party Claim (collectively, "Damages"), arising from or in
connection with:


(a)  any Breach of any representation or warranty made by Seller or Company in
this Agreement and any other certificate, document, writing or instrument
delivered by Seller or Company pursuant to this Agreement;
  
(b)  any Breach of any covenant or obligation of Seller or Company in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller or Company pursuant to this Agreement;


(c)  any Liability arising out of the operation of Company or the business or
Assets of Company prior to the Closing Date;


(d)  any product or any services sold, included in Inventory, or otherwise
provided by, Company , in whole or in part, prior to the Closing Date, including
claims for Breach of warranty or product Liability;


(e)  any Liability under any Company Contract entered into prior to the Closing
Date;


(f)  any Liability for Taxes, including (i) any Taxes arising as a result of the
Company's ’s operation of its Business or ownership of its Assets prior to the
Closing Date, and (ii) any Taxes that will arise as a result of the sale of the
Purchase Shares pursuant to this Agreement;


(g)  any Liability relating to payroll, vacation, sick leave, workers'
compensation, unemployment benefits, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind for Company's ’s employees or former employees or both;


(h)  any Liability relating to the payment of all wages and other remuneration
due to any Company employees with respect to their services as employees of
Company through the close of business on the Closing Date, including pro rata
bonus payments and all vacation pay earned prior to the Closing Date and the
payment of any termination or severance payments.


(i)  any Liability arising out of any Proceeding commenced after the Closing
Date and arising out of or relating to any occurrence or event happening prior
to the Closing Date, and any Liability under any Company Contract that arises
after the Closing but that arises out of or relates to any Breach that occurred
prior to the Closing, and any such other Liability;
 
 
 

--------------------------------------------------------------------------------

 


(j)  any Liability arising out of or resulting from Company's ’s compliance or
noncompliance with any Legal Requirement or Order of any Governmental Body;


(k)  any Liability of Company under this Agreement or any other document
executed in connection with the Contemplated Transactions; and


(l)  any Liability of Company based upon Seller’s acts or omissions occurring
after the Closing Date.


SECTION 11.3 INDEMNIFICATION AND REIMBURSEMENT BY BUYER. Buyer will indemnify
and hold harmless Seller and Company, and will reimburse Seller and Company, for
any Damages arising from or in connection with:


(a) any Breach of any representation or warranty made by Buyer in this Agreement
or in any certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement; or


(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement.


SECTION 11.4 THIRD-PARTY CLAIMS.
 
(a) Promptly after receipt by a Person entitled to indemnity under Section 11.2
or 11.3 (an "Indemnified Person") of notice of the assertion of a Third-Party
Claim against it, such Indemnified Person shall give notice to the Person
obligated to indemnify it under such Section (an "Indemnifying Person") of the
assertion of such Third-Party Claim, provided that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
prejudiced by the Indemnified Person's failure to give such notice.


(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 11.4(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and to provide indemnification with respect to such Third-Party Claim), to
assume the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article 11 for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, (i) such assumption will conclusively establish for purposes
of this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, and (ii) no compromise or settlement of
such Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person's Consent unless (A) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person; (B)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (C) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its Consent. If notice is given to an Indemnifying Person of the
assertion of any Third-Party Claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person's notice is given, give notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.


(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).
 
 
 

--------------------------------------------------------------------------------

 


(d) Notwithstanding the provisions of Section 13.4, Company and Seller hereby
consent to the nonexclusive jurisdiction of any court in which a Proceeding in
respect of a Third-Party Claim is brought against any Buyer Indemnified Person
for purposes of any claim that a Buyer Indemnified Person may have under this
Agreement with respect to such Proceeding or the matters alleged therein and
agree that process may be served on Company and Seller with respect to such a
claim anywhere in the world.


(e) With respect to any Third-Party Claim subject to indemnification under this
Article 11: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.


(f) With respect to any Third-Party Claim subject to indemnification under this
Article 11, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in a defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.


SECTION 11.5 OTHER CLAIMS. A claim for indemnification for any matter not
involving a Third-Party Claim may be asserted by notice to the party from whom
indemnification is sought and shall be paid promptly after such notice.


SECTION 11.6 INDEMNIFICATION DESPITE NEGLIGENCE, STRICT LIABILITY OR LIABILITY
WITHOUT FAULT.


IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PARTY TO BE
INDEMNIFIED PURSUANT TO THIS ARTICLE 11 SHALL BE INDEMNIFIED AND HELD HARMLESS
FROM AND AGAINST ALL INDEMNIFIED LOSSES AS TO WHICH INDEMNITY IS PROVIDED FOR
UNDER THIS ARTICLE 11 NOTWITHSTANDING THAT ANY SUCH INDEMNIFIED LOSSES ARISE OUT
OF OR RESULT FROM THE (I) THE ORDINARY, STRICT, SOLE, OR CONTRIBUTORY
NEGLIGENCE, OR (II) STRICT LIABILITY (OR OTHER LIABILITY WITHOUT FAULT) OF SUCH
PARTY AND REGARDLESS OF WHETHER ANY OTHER PARTY (INCLUDING ANOTHER PARTY TO THIS
AGREEMENT) IS OR IS NOT ALSO NEGLIGENT OR OTHERWISE LIABLE WITH RESPECT TO THE
MATTER IN QUESTION.


ARTICLE XII
CONFIDENTIALITY


SECTION 12.1 CONFIDENTIAL INFORMATION.


(a) Each Party agrees that, unless and until the Closing has been consummated,
each Party will hold in strict confidence, and will not use to the detriment of
any other Party, any data and information obtained in connection with this
Agreement or the Contemplated Transactions, except insofar as this data and
information may be required by law to be included in documents required to be
filed by Buyer with the SEC under the Exchange Act and the rules and regulations
promulgated thereunder or may be required in connection with financing efforts
undertaken by or on behalf of Buyer.
 
 
 

--------------------------------------------------------------------------------

 


(b) "Confidential Information" means all items, materials and information which
belong to a Party and are not generally known to the public that has been or may
hereafter be disclosed to the other Party(ies) by such Party or by the
directors, officers, employees, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors of
such Party, irrespective of the form of the disclosure. Confidential Information
is intended to be interpreted broadly and includes trade secrets and other
proprietary or confidential information concerning the business and affairs of a
Party, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, supplier lists,
market studies, business plans, computer software and programs (including object
code and source code), computer software and database technologies, systems,
structures and architectures (and related processes, formulae, composition,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information); financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel, and personnel training techniques
and materials. Confidential Information also includes all notes, analyses,
compilations, studies, summaries and other material containing or based, in
whole or in part, upon any Confidential Information.
 
ARTICLE XIII
GENERAL PROVISIONS


SECTION 13.1 EXPENSES. Except as otherwise provided in this Agreement, each
Party to this Agreement will bear its own fees and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
its Representatives. If this Agreement is terminated, the obligation of each
Party to pay its own fees and expenses will be subject to any rights of such
Party arising from a Breach of this Agreement by another Party.


SECTION 13.2 PUBLIC ANNOUNCEMENTS. Any public announcement, press release or
similar publicity with respect to this Agreement or the Contemplated
Transactions will be issued, if at all, at such time and in such manner as Buyer
determines. Except with the prior consent of Buyer or as permitted by this
Agreement, neither Company, Seller nor any of their Representatives shall
disclose to any Person (a) the fact that any confidential information of Company
or Seller has been disclosed to Buyer or its Representatives, that Buyer or its
Representatives have inspected any portion of the Confidential Information of
Company or Seller, that any Confidential Information of Buyer has been disclosed
to Company, Seller or their Representatives or that Company, Seller or their
Representatives have inspected any portion of the Confidential Information of
Buyer or (b) any information about the Contemplated Transactions, including the
status of such discussions or negotiations, the execution of any documents
(including this Agreement) or any of the terms of the Contemplated Transactions
or the related documents (including this Agreement). Company, Seller and Buyer
will consult with each other concerning the means by which Company's employees,
customers, suppliers and others having dealings with Company will be informed of
the Contemplated Transactions, and Buyer will have the right to be present for
any such communication.


SECTION 13.3 NOTICES. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand (with
written confirmation of receipt) or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile with confirmation of transmission
by the transmitting equipment; or (c) sent to the addressee by certified mail,
return receipt requested, in each case to the following addresses or facsimile
numbers (or to such other address, facsimile number, e-mail address or Person as
a party may designate by notice to the other parties):
 

Company
Protech Biosystems Pvt. Ltd.

F-1194
Chittaranjan Park
New Delhi, Delhi 110019



Seller(s):
1) Sanjiw Kumar Singh

E. 786 C.R. Park
New Delhi, India 110019
 
2) Raju Kumar Singh
E. 786 C.R. Park
New Delhi, India 110019
 
 
 

--------------------------------------------------------------------------------

 


3) Rana Rajesh Kumar
E. 786 C.R. Park
New Delhi, India 110019



Buyer:
SFH I ACQUISITION CORP.

3363 NE 163rd Street Suite 705
North Miami Beach, Florida 33160


SECTION 13.4 RESOLUTION OF DISPUTES.


(a) In the event that any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof should
arise between the Parties (a “Dispute”), the Party wishing to declare a Dispute
shall deliver to the other Party(ies) a written notice identifying the disputed
issue.
 
(b) Any Party may give the other Party(ies) written notice of any Dispute not
resolved in the normal course of business. Executives of the Parties shall meet
at a mutually acceptable time and place within ten (10) Business Days after
delivery of such notice and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve the
Dispute. In such meetings and exchanges, a Party shall have the right to
designate as confidential any information that such Party offers. If the matter
has not been resolved in the aforementioned manner within thirty (30) Days of
the disputing Party’s notice having been issued, or if the Parties fail to meet
within ten (10) Business Days as required above, any of the Parties may initiate
legal action in Miami-Dade County, Florida in either the state or federal court.
By entering into this Agreement, both parties agree to the jurisdiction of the
state and federal courts located in Miami-Dade County, Florida. This Agreement
shall be interpreted, enforced and governed by the laws of the  State of Florida
without regard to principals of conflict or choice of laws.


In the event of any litigation arising out of this Agreement, the prevailing
party shall be entitled to recover all costs including attorneys’ fees.


SECTION 13.5 ENFORCEMENT OF AGREEMENT. Company and Seller acknowledge and agree
that Buyer will be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
Breach of this Agreement by Company or Seller will be incapable of being
adequately compensated by monetary damages alone. In addition to any other right
or remedy, any Party shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and by temporary, and permanent
injunctive relief to prevent Breaches or threatened Breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.


SECTION 13.6 WAIVER; REMEDIES CUMULATIVE. The rights and remedies of the Parties
are cumulative and not alternative. Neither any failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement or any of
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or any of the documents referred to in this Agreement can
be discharged by one Party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by the other Parties; (b) no waiver
that may be given by a Party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one Party will be
deemed to be a waiver of any obligation of that Party or of the right of the
Party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.


SECTION 13.7 ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all
prior agreements, whether written or oral, between the Parties with respect to
its subject matter (including any letter of intent and any confidentiality
agreement between Buyer, on the one hand, and Seller or Company, on the other
hand) and constitutes (along with the schedules, Exhibits and other documents
delivered pursuant to this Agreement) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.
This Agreement may not be amended, supplemented, or otherwise modified except by
a written agreement executed by the Party to be charged with the amendment.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 13.8 SCHEDULES.


(a) The information contained in the schedules or other written disclosures
constitute (i) exceptions to particular representations, warranties, covenants
and obligations of Seller and Company as set forth in this Agreement or (ii)
descriptions or lists of Assets and Liabilities and other items referred to in
this Agreement. If there is any inconsistency between the statements in this
Agreement and those in the schedules or other written disclosures (other than an
exception expressly set forth as such in the schedules or other written
disclosures with respect to a specifically identified representation or
warranty), the statements in this Agreement will prevail.


(b) The statements in the schedules or other written disclosures, and those in
any supplement thereto, relate only to the provisions in the Section of this
Agreement to which they expressly relate and not to any other provision in this
Agreement.


SECTION 13.9 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS. No Party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other Parties, and any such attempted
assignment shall be null and void and of no force or effect. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 13.9.


SECTION 13.10 SEVERABILITY. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


SECTION 13.11 CONSTRUCTION. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Articles," "Sections," and “Exhibits”
refer to the corresponding Articles, Sections, and Exhibits of this Agreement.


SECTION 13.12 TIME OF ESSENCE. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
 
SECTION 13.13 GOVERNING LAW. This Agreement will be governed by and construed
under the laws of the State of Florida, without regard to conflicts-of-laws
rules or any principles that would require the application of any other law.


SECTION 13.14 EXECUTION OF AGREEMENT. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.


SECTION 13.15 SELLER AND COMPANY LIABILITY; SELLER’S RELEASE.


(a)  Wherever in this Agreement provision is made for any action to be taken or
not taken by Company, Seller undertakes to cause Company to take or not take
such action, as the case may be. Without limiting the generality of the
foregoing, Seller and Company shall be jointly and severally liable for the
indemnities set forth in Article 11.


(b)  The Liability of Company prior to Closing shall be joint and several with
Seller. Upon Closing, Company shall be forever discharged and released from all
Liabilities hereunder, including any claims of contribution from Seller. In
addition, in consideration for the Contemplated Transactions, as of the Closing,
Seller and its directors, officers, shareholders, representatives, heirs,
executors, successors and assigns (the "Waiving Parties"), release, waive and
forever discharge, in all capacities, including as shareholder of Company, from
and after the Closing any and all claims, known or unknown, that the Waiving
Parties ever had, now have or may have against Company and its officers,
directors, employees or agents in connection with or arising out of any act or
omission of Company or its officers, directors, employees, advisers or agents,
in such capacity, at or prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.


BUYER:
COMPANY:
   
SFH I ACQUISITION CORP.
Protech Biosystems, Pvt. Ltd.
           
By:________________________
By:_______________________
Name: Armen Karapetyan
Name:
Title: President
Title:
       
SELLING SHAREHOLDERS:
PERCENTAGE OF OWNERSHIP
   
______________________
 
Mr. Sanjiw Kumar Singh
33.70%
       
____________________
 
Mr. Raju Kumar Singh
33.15%
       
______________________
 
Mr. Rana Rajesh Kumar
33.15%
           
TOTAL
100%

 
 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT (the “Agreement”), dated June _____, 2008, by and
amongst
SFH I Acquisition Corp., a Delaware corporation, incorporated under the laws of
U.S. and having its registered office at 3363 NE 163rd Street Suite 705, North
Miami Beach, Florida 33160, with authorized capital of 100 million shares of
which 10,793,650 shares are issued and outstanding (hereinafter referred to as
“Buyer”, which expression shall include its successors and permitted assigns).


3.
 

 
a.
Sanjiw Kumar Singh, son of Sh. Uday Pratap Singh residing at F-1194 Chittranjan
Park, New Delhi-110019

 
b.
Raju Kumar Singh, son of Sh. Uday Pratap Singh, residing at F-1194 Chittranjan
Park, New Delhi-110019

 
c.
Rana Rajesh Kumar, son of Sh. Uday Pratap Singh, residing at F-1194 Chittranjan
Park, New Delhi-110019



(hereinafter collectively referred to as “Sellers”, which expression shall
include its successors, legal heirs, and nominees)


4.
Protech Biosystems Pvt. Ltd. an entity organized under the laws of India
(“Company”), having its registered office at F-1194, Chittaranjan Park, New
Delhi, Delhi 110019.



WITNESSETH:


WHEREAS,  Company is carrying on the business of manufacturing and exporting
Pharmaceuticals, Healthcare, cosmetics etc. The Authorised Share Capital of the
Company is Rs. 50,000,000/-, divided into 5,000,000 shares of Rs. 10 each. The
issued, subscribed and paidup Capital of the Company is Rs. 600,324, divided
into 60,324 shares of Rs. 10 each


WHEREAS, Sellers own one hundred percent (100%) of the issued and paidup shares
of the Company (the “Purchase Shares”); and


WHEREAS,  Buyer is engaged in the business of seeking the acquisition of, or
merger with, one or more existing operating companies desirous of being a
publicly held corporation, and is registered with the U.S. Securities and
Exchange Commission under Section 12(g) of the Securities Exchange Act of 1934,
and has had limited operations to date; and


WHEREAS,, Buyer has an authorized share capital of 100 million shares $0.001 per
share of which 10,793,650 shares are issued and outstanding as of the date of
this agreement;  


WHEREAS, Buyer desires to acquire from Sellers one hundred percent (100%) of the
Purchase Shares in the Company solely in exchange for six million one hundred
thousand (6.1 million) shares of the Buyer’s common stock at the of the Closing
(the “Consideration Shares”); and


WHEREAS, Sellers desire to sell to Buyer the Purchase Shares, representing a
100% share in Company, solely in exchange for the Consideration Shares; and


WHEREAS, Prior to the date hereof, the respective boards of directors or
analogous governing body of each of Buyer and the Company have determined that
it is desirable to effect this share exchange and have approved and adopted this
Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein,
and other good and valuable consideration, the adequacy, sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE I
DEFINITIONS AND USAGE


SECTION 1.1 DEFINITIONS. Certain capitalized terms used in this Agreement are
defined in Exhibit 1.1 attached hereto.


SECTION 1.2  USAGE.


(a) Interpretation. In this Agreement, unless a clear contrary intention
appears: (i) the singular number includes the plural number and vice versa; (ii)
reference to any Person includes such Person's successors and assigns, if
applicable, unless prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or in such
Person’s individual capacity; (iii) reference to any gender includes each other
gender; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any Legal
Requirement means such Legal Requirement as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Legal Requirement means that provision of such
Legal Requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) "hereunder," "hereof," "hereto," and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof; (vii) "including"
(and with correlative meaning "include") means including without limiting the
generality of any description preceding such term; (viii) "or" is used in the
inclusive sense of "and/or"; (ix) with respect to the determination of any
period of time, "from" means "from and including" and "to" means "to but
excluding"; and (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.
 
(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with United States GAAP.


(c) Legal Representation of the Parties. The parties agree that each party was
either represented by its own separate and independent counsel or had an
opportunity to be so represented in connection with this Agreement. This
Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof.
 
ARTICLE II.
EXCHANGE OF SHARES; CONSIDERATION; CLOSING


SECTION 2.1 THE EXCHANGE. Upon the terms and subject to the conditions of this
Agreement, at the Closing:


(a) Sellers shall sell, transfer, convey and assign to Buyer, and Buyer shall
purchase from Seller, the Purchase Shares, representing a 100% share in Company,
and any and all rights in the Purchase Shares to which Seller is entitled, and
by doing so Seller shall be deemed to have assigned all of its rights, title and
interest in and to the Purchase Shares to Buyer. Attached hereto and marked
Exhibit A is the list of shareholders in the Company together with the number of
shares of common stock each is to receive.


(b) In consideration thereof, Buyer shall issue to Seller the “Consideration
Shares”, consisting of 6.1 million shares of common stock, having a face value
of $.50 per share, which after issuance will amount to approximately, 36.1% of
the issued and outstanding capital stock of Buyer. The Consideration Shares to
be issued to each of the shareholders in such proportions as set forth in
Exhibit A.


Notwithstanding the foregoing, nothing contained herein shall prohibit the Buyer
from selling additional shares of its common stock pending closing provided
however, that prior to the closing, Buyer shall so advise Seller as to the
number of additional shares issued and the consideration received.


SECTION 2.2 CLOSING. The closing of the purchase and sale transaction provided
for in this Agreement (the "Closing") will take place at such location mutually
agreed to by Company, Seller, and Buyer, as soon as practicable after the
fulfillment of the conditions to Closing set forth in Articles VII and VIII but
in no event later than July 31, 2008 unless extended by the mutual consent of
the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.3 CLOSING OBLIGATIONS. In addition to any other documents to be
delivered under any other provisions of this Agreement, at the Closing:


(a) Seller or Company, as the case may be, shall deliver to Buyer:


(i) All documents and instruments of transfer necessary for transfer of the
Purchase Shares to Buyer, including the Transfer Deeds, Members Register and
Governing Documents of the Company duly amended and registered to reflect Buyer
as new owner of the Purchase Shares, in form and substance reasonably
satisfactory to Buyer;


(ii) the minute books, and seals of Company;


(iii)  any information from Company or Seller required to be filed pursuant to
the Exchange Act with the SEC by Buyer in connection with the Closing;


(iv)  certificates executed by Seller and Company representing and warranting to
Buyer that each of Seller’s and Company’s representations and warranties in this
Agreement was accurate in all respects as of the date of this Agreement and is
accurate in all respects as of the Closing Date as if made on the Closing Date
(giving full effect to any additional documentation or information required to
be delivered by Company or Seller to Buyer after the date hereof and any
supplements delivered to Buyer prior to the Closing Date in accordance with
Section 5.6);


(v)  an opinion from Seller’s legal counsel that is satisfactory to Buyer;


(vi) such documents and instruments of transfer necessary for completion of the
transfer and registration of all rights, title and interest in the Real Property
to the Company on, and effective as of, the Closing, as described in Section
3.7;


(vii) audited financial statements in accordance with U.S. Generally Accepted
Accounting Principles and prepared by an audit firm that is a member in good
standing of the PCAOB.


(viii)  such other documents or certificates and other instruments of transfer
and conveyance as may be requested by Buyer, each in form and substance
satisfactory to Buyer and its legal counsel and executed by Seller, if
necessary.


(ix) Subject to paragraph 2(b) below, the officers and directors of the Company
will tender their resignation at Closing.


(x) Approval from the regulatory authorities including but not limited to FIPB
approval and RBI approval
 
(b) On the Closing Date, the following resolutions should be passed by the Board
of Directors of the Company



 
a.
Persons nominated by Buyer shall be appointed as officers and directors of the
Company.

 
b.
Resignations of Nominees of Seller shall be accepted by the Buyer’s Board in
their discretion.

 
c.
Transfer of Purchase shares from Sellers to Buyer shall be approved and filing
of necessary documents with Registrar of Companies (ROC) and rectification of
Register of members of the Company to reflect the change in ownership shall be
authorized by the Board.

 
(c) Buyer shall deliver to Seller a certificate executed by Buyer as to the
accuracy of its representations and warranties as of the date of this Agreement
and as of the Closing and as to its compliance with and performance of its
covenants and obligations to be performed or complied with at or before the
Closing.
 
 
 

--------------------------------------------------------------------------------

 


(d) On the Closing Date, Buyer shall issue to Seller the “Consideration Shares”,
consisting of 6.1 million shares of common stock, the stock certificates
evidencing the Consideration Shares.would be delievered to the Buyer within 5
days from closing date


ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF SELLERS AND COMPANY


Company and Sellers, jointly and severally, represent and warrant to Buyer, as
of the date hereof and as of the Closing Date, as follows:


SECTION 3.1 ORGANIZATION AND GOOD STANDING.


(a) Company is a limited liability company duly organized, validly existing and
in good standing under the laws of India, with full corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under all Company Contracts


(b) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate copies of the Governing Documents of Company.


SECTION 3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT.


(a) This Agreement constitutes the legal, valid and binding obligation of Seller
and of Company, enforceable against each of them in accordance with its terms.
Upon the execution and delivery by Seller and Company of this Agreement and each
other document to be executed or delivered by Seller at the Closing
(collectively, “Seller’s Closing Documents”), Seller’s Closing Documents will
constitute the legal, valid and binding obligation of Seller and of Company,
enforceable against each of them in accordance with its terms. Each of Seller
and of Company has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and Seller’s Closing Documents to which it is
a party and to perform its obligations under this Agreement and Seller’s Closing
Documents, and such action has been duly authorized by all necessary action of
Seller and Company. Each of Seller and Company has all necessary legal capacity
to enter into and deliver this Agreement and Seller’s Closing Documents to which
it is a party and to perform such its obligations hereunder and thereunder.


(b) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):


(i) breach (A) any provision of any of the Governing Documents of or (B) any
resolution adopted by the board of directors or analogous governing body or
shareholders of Company.


(ii) breach or give any Governmental Body or other Person the right to challenge
any of the Contemplated Transactions or to exercise any remedy or obtain any
relief under any Legal Requirement or Order to which Company or Seller, or
any Assets of Company , may be subject;
 
(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Company or that otherwise relates to the Assets of Company or to
the business of Company;


(iv) breach any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or payment under, or to cancel, terminate or modify, any Company Contract; or


(v) result in the imposition or creation of any Encumbrance upon or with respect
to any of Assets of Company .
 
 
 

--------------------------------------------------------------------------------

 


(c) Neither Company nor Sellers are required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or any of the Seller’s Closing Documents or the consummation or
performance of any of the Contemplated Transactions.


SECTION 3.3 CAPITALIZATION.


(a) Sellers are and will be on the Closing Date the registered and beneficial
owner of all of the Purchase Shares, free and clear of all Encumbrances. The
Purchase Shares constitute one hundred percent (100%) of the capital of, and one
hundred percent (100%) of all rights, title and interest in, Company. The
Purchase Shares have been duly authorized and validly issued and registered in
compliance with all pertinent Legal Requirements and are fully paid and
non-assessable.


(b) There are no Contracts relating to the issuance, sale or transfer of any
shares of or interests in Company, including but not limited to, any of the
following: options, warrants, agreements, or other rights relating to the
acquisition of shares in Company or of Company’s capital; securities or other
obligations of Company convertible into shares in Company or Company's capital;
or sale agreements, shareholder agreements, pledges, proxies, voting trusts,
powers of attorney, restrictions on transfer or other agreements or instruments
binding up on Seller (exclusive of any agreement to which Buyer is a party) and
that relate to the ownership, voting or transfer of any shares of Company.


(c) Upon the consummation of the transactions contemplated by this Agreement and
the registration of the Purchase Shares being transferred by Seller to the name
of Buyer, Buyer will own all of the Purchase Shares, which shall include,
without limitation, the entirety of Seller’s capital and profits interest in
Company, the Assets of Company, Seller’s distribution and liquidation rights in
the Company, and Seller’s voting and management rights and powers in the
Company, free and clear of any and all Encumbrances.


SECTION 3.4 FINANCIAL STATEMENTS. The Financial Statements to be delivered by
Company to Buyer pursuant to Section 5.1 present fairly the financial condition
of Company as of the respective dates thereof and the results of their
operations and cash flows for the periods indicated. The Financial Statements
have been prepared by a member of a Public Company Accounting Oversight Board
(“PCAOB”) approved accounting firm in accordance with GAAP.
 
SECTION 3.5 BOOKS AND RECORDS. The books of account and other financial and
other Records of Company all of which shall be made available to Buyer on or
before the Compliance Date, are complete and correct, represent actual, bona
fide transactions, and have been maintained in accordance with sound business
practices. The minute books of Company all of which shall be made available to
Buyer on or before the Compliance Date, contain accurate and complete Records of
(a) all shareholder meetings held and all shareholder action taken, and (b) all
meetings of Company’s board of directors or other analogous bodies and
committees thereof, and no meeting of any such shareholders, board of directors
or other analogous bodies or committees has been held for which minutes have not
been prepared or are not contained in such minute books.


SECTION 3.6 TANGIBLE PERSONAL PROPERTY; SUFFICIENCY OF ASSETS.


(a) On or before the Closing Date, Company shall provide Buyer with a complete
and accurate schedule describing, and specifying the location of, all Tangible
Personal Property of Company . Company owns good and marketable title to all of
its Tangible Personal Property, free and clear of any Encumbrances, and none of
its Tangible Personal Property is held under any lease, security agreement,
conditional sales contract, license, or other title retention or security
arrangement, or is located other than in the possession of Company.


(b)  The Assets of Company (i) constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate Company's business in
the manner presently operated by Company and (ii) include all of the operating
assets of Company.


SECTION 3.7 REAL PROPERTY.


(a) Prior to the date hereof, Company has provided Buyer with a schedule of all
Real Property in which Company has a leasehold interest or uses in connection
with the business of Company. which consist of the premises where the principal
offices of Company is located and three additional locations, and an accurate
description of all Real Property Leases. Company shall update this list as
necessary prior to Closing and provide Buyer with a complete list of real
property dated as of the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 


(b) The Company presently has no ownership interest in any Real Property except
as set forth in Exhibit 3.7(B). Notwithstanding the foregoing, on or before the
Closing, and as a condition precedent to the Closing, Company and Seller will
cause the transfer of all rights, title and interest in the Real Property from
the owners thereof to Company, without any additional consideration payable
therefore by Buyer.  


SECTION 3.8 TITLE TO THE REAL PROPERTY. Upon transfer of the Real Property from
the owners thereof to Company as provided in Section 3.7(b), Buyer will own good
and marketable title to the Real Property, free and clear of any Encumbrances,
other than liens for Taxes for the current tax year which are not yet due and
payable ("Real Property Encumbrances"). On or before the Closing, true and
complete copies of (A) all deeds, existing title insurance policies and surveys
of or pertaining to the Real Property and (B) all instruments, agreements and
other documents evidencing, creating or constituting any Real Property
Encumbrances shall be delivered to Buyer.


SECTION 3.9 CONDITION OF FACILITIES.


(a) Use of the Real Property by Company for the various purposes for which they
are presently being used are permitted as of right under all applicable zoning
requirements and are not subject to "permitted nonconforming" use or structure
classifications. All Improvements are in compliance with all applicable Legal
Requirements, including those pertaining to zoning, building and the disabled,
are in good repair and in good condition, ordinary wear and tear excepted, and
are free from latent and patent defects. No part of any Improvement encroaches
on any real property not included in the definition of Real Property as it
pertains to Company , and there are no buildings, structures, fixtures or other
Improvements primarily situated on adjoining real property that encroach up on
any part of the Land. The Land for each owned Facility abuts on and has direct
vehicular access to a public road or has access to a public road via a
permanent, irrevocable, appurtenant easement benefiting such Land and comprising
a part of the Real Property, is supplied with public or quasi-public utilities
and other services appropriate for the operation of the Facilities located
thereon and is not located within any flood plain or area subject to wetlands
regulation or any similar restriction. There is no existing or proposed plan to
modify or realign any street or highway or any existing or proposed eminent
domain proceeding that would result in the taking of all or any part of any
Facility or that would prevent or hinder the continued use of any Facility as
heretofore used in the conduct of the business of Company .


(b) Each item of Tangible Personal Property of Company is in good repair and
good operating condition, ordinary wear and tear excepted, is suitable for
immediate use in the Ordinary Course of Business and is free from latent and
patent defects. No item of Tangible Personal Property of Company is in need of
repair or replacement other than as part of routine maintenance in the Ordinary
Course of Business. All Tangible Personal Property used in Company's business is
in the possession of Company.


SECTION 3.10 ACCOUNTS RECEIVABLE. All Accounts Receivable of Company that are
reflected in the most recent balance sheet of the Financial Statements (the
“Last Balance Sheet”) or in the accounting Records of Company as of the Closing
Date represent or will represent valid obligations arising from sales actually
made or services actually performed by Company in the Ordinary Course of
Business. Except to the extent paid prior to the Closing Date, such Accounts
Receivable are or will be as of the Closing Date current and collectible net of
the respective reserves shown on the Last Balance Sheet (which reserves are
adequate and calculated consistent with past practice). Subject to such
reserves, each of such Accounts Receivable either has been or will be collected
in full, without any setoff, within ninety (90) days after the day on which it
first becomes due and payable. There is no contest, claim, defense or right of
setoff, other than returns in the Ordinary Course of Business of Company , under
any Contract with any account debtor of an Account Receivable relating to the
amount or validity of such Account Receivable.
 
SECTION 3.11 INVENTORIES. All items included in the Inventories of Company
consist of a quality and quantity usable and, with respect to finished goods,
saleable, in the Ordinary Course of Business of Company. Company is not in
possession of any inventory not owned by it, including goods already sold, and
no items included in the Inventories have been pledged as collateral or are held
on consignment from others. Inventories now on hand that were purchased after
the date of the Last Balance Sheet were purchased in the Ordinary Course of
Business of Company at a cost not exceeding market prices prevailing at the time
of purchase. The quantities of each item falling within the definition of
Inventories (whether raw materials, work-in-process or finished goods) are not
excessive but are reasonable in the present circumstances of Company .
Work-in-process Inventories are now valued, and will be valued on the Closing
Date, according to GAAP.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.12 NO UNDISCLOSED LIABILITIES. Neither Company has any Liabilities
except for Liabilities reflected or reserved against in the Financial
Statements, and current Liabilities incurred in the Ordinary Course of Business
of Company since the date of the Last Balance Sheet, which will not,
individually or in the aggregate, have a material adverse effect on Company.


SECTION 3.13 TAXES.


(a) Tax Returns Filed and Taxes Paid. Company has filed or caused to be filed on
a timely basis all Tax Returns and all reports with respect to Taxes that are or
were required to be filed pursuant to all applicable Legal Requirements. All Tax
Returns and reports filed by Company are true, correct and complete. Company has
paid, or made provision for the payment of, all Taxes that have or may have
become due for all periods covered by the Tax Returns or otherwise, or pursuant
to any assessment received by Company , except such Taxes, if any, as are listed
in a schedule provided by Company to Buyer on or before the Compliance Date and
are being contested in good faith and as to which adequate reserves (determined
in accordance with GAAP) have been provided in the Last Balance Sheet. Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return. No claim has ever been made or is expected to be made by any
Governmental Body in a jurisdiction where Company does not file Tax Returns that
it is or may be subject to taxation in that jurisdiction. There are no
Encumbrances on any of the Assets of Company that arose in connection with any
failure (or alleged failure) to pay any Tax, and Company has no Knowledge of any
basis for assertion of any claims attributable to Taxes which, if adversely
determined, would result in any such Encumbrance.


(b) Delivery of Tax Returns and Information Regarding Audits and Potential
Audits. On or before the Compliance Date, Company shall deliver or make
available to Buyer copies of all Tax Returns of Company . On or before the
Compliance Date, Company shall deliver to Buyer a complete and accurate list of
all Tax Returns of Company that have been audited or are currently under audit
and which accurately describes any deficiencies or other amounts that were paid
or are currently being contested. To the Knowledge of Company, no undisclosed
deficiencies are expected to be asserted with respect to any such audit. All
deficiencies proposed as a result of such audits have been paid, reserved
against, settled or are being contested in good faith by appropriate proceedings
as described in the schedule to be provided by Company to Buyer on or before the
Compliance Date. Company will deliver, or make available to Buyer, copies of any
examination reports, statements or deficiencies or similar items with respect to
such audits. Company has no Knowledge that any Governmental Body is likely to
assess any additional Taxes for any period for which Tax Returns of Company have
been filed. There is no dispute or claim concerning any Taxes of Company either
(i) claimed or raised by any Governmental Body in writing or (ii) as to which
Company has Knowledge. On or before the Compliance Date, Company shall provide
Buyer with a list of all Tax Returns of Company for which the applicable statute
of limitations has not run. Except as disclosed by Company to Buyer in writing
on or before the Compliance Date, Company has not given or been requested to
give waivers or extensions (or is or would be subject to a waiver or extension
given by any other Person) of any statute of limitations relating to the payment
of Taxes by Company or for which Company may be liable.
 
(c) Proper Accrual. The charges, accruals and reserves with respect to Taxes on
the Records of Company are adequate (determined in accordance with GAAP) and are
at least equal to Company's liability for Taxes.


SECTION 3.14 NO MATERIAL ADVERSE CHANGE. Since the date of the Last Balance
Sheet, there has not been any material adverse change in the business,
operations, prospects, Assets, results of operations or condition (financial or
otherwise) of Company and no event has occurred or circumstance exists that may
result in such a material adverse change. Since the date of the Last Balance
Sheet, Company has conducted its respective business only in the Ordinary Course
of Business and there has not been any:


(a) change in Company's ’s authorized or issued share capital, grant of any
option or right to purchase shares of or interests in Company or issuance of any
security convertible into such shares or interests;
 
 
 

--------------------------------------------------------------------------------

 


(b) amendment to the charter or foundation documents of Company or any other
Governing Documents of Company;


(c) payment (except in the Ordinary Course of Business) or increase by of any
bonuses, salaries or other compensation to Seller, or any director, officer or
employee of Company or entry into any employment, severance or similar Contract
with any director, officer or employee of Company;


(d) adoption of, amendment to, or increase in the payments to or benefits
arising under, any Employee Plan of Company;


(e) damage to or destruction or loss of any Assets of Company , whether or not
covered by insurance; 
 
(f) entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Company is a party, or (ii) any Contract or
transaction involving a total remaining commitment by Company of at least
$10,000;


(g) sale (other than sales of Inventories in the Ordinary Course of Business),
lease or other disposition of any Asset or property of Company or any Asset or
property (including the Intellectual Property Assets) or the creation of any
Encumbrance on any Asset of Company ;


(h) cancellation or waiver of any claims or rights with a value to Company in
excess of $10,000;


(i) indication by any customer or supplier of an intention to discontinue or
change the terms of its relationship with Company ;


(j) material change in the accounting methods used by Company ; or


(k) entry by Company into any Contract to do any of the foregoing.


SECTION 3.15 PERSONNEL MATTERS.


(a)  On or before the Compliance Date, Company will deliver to Buyer a correct
and complete list of each director, officer, employee, independent contractor,
consultant and agent of Company whose aggregate compensation for the calendar
year ended December 31, 2007 exceeded $30,000, including but not limited to,
each employee on leave of absence or layoff status. No retired employee,
director, of officer of Company is receiving benefits or scheduled to receive
benefits in the future.


(b) The Company is not a party to any employment, consulting or similar
agreement, written or oral, with any Person.


(c)  No employees of Company is represented by any labor union or similar
organization.   Company is not party to any collective bargaining or similar
agreement covering any of its employees. No labor union or similar organization
or group of employees has made a demand for recognition, filed a petition
seeking a representation proceeding or given Company notice of any intention to
hold an election of a collective bargaining representative at any time during
the past three (3) years.


(d) Except as set forth on a schedule provided by Company to Seller on or before
the Compliance Date, the Company does not maintain any bonus, pension, profit
sharing, deferred compensation, incentive compensation, share ownership, share
purchase, share option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical plan, or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Company (collectively,
“Employee Plans”). Except as set forth on a schedule provided by Company to
Seller on or before the Compliance Date there are not any severance or
termination agreements or arrangements between Company and any current or former
employee, officer of director of Company , nor does Company have any general
severance plan or policy.
 
 
 

--------------------------------------------------------------------------------

 


(e)  Company has complied in all respects with all Legal Requirements relating
to employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar Taxes and occupational
safety and health. Company is not liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.
 
(f) To the Knowledge of Seller or Company, no officer, director, agent,
employee, consultant, or contractor of Company is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor to engage in or continue or perform any activity,
duties or practice relating to the business of Company. No former or current
employee of Company is a party to, or is otherwise bound by, any Contract that
in any way has adversely affected, affects, or will affect the ability of
Company or Buyer to conduct the business as heretofore carried on by Company .


SECTION 3.16 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS.


(a) Company is and at all times have been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its Assets. No event has occurred
or circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by Company of, or a failure on the part of
Company to comply with, any Legal Requirement or may give rise to any obligation
on the part of Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature. Company has not received any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding any actual, alleged, possible or potential violation of,
or failure to comply with, any Legal Requirement or any actual, alleged,
possible or potential obligation on the part of to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.


(b) On or before the Compliance Date, Company shall provide Buyer with a
schedule containing a complete and accurate list of each Governmental
Authorization that is held by Company or that otherwise relates to Company's
business or its Assets. Each Governmental Authorization listed or required to be
listed in said schedule is valid and in full force and effect. Except as set
forth in said schedule:


(i) Company is, and has been, in full compliance with all of the terms and
requirements of each Governmental Authorization identified or required to be
identified in said schedule;


(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in said schedule or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in said schedule;


(iii) Company has not received any notice or other communication (whether oral
or written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any Governmental Authorization or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization;
and
 
(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in said schedule
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.


(v) The Governmental Authorizations listed in said schedule collectively
constitute all of the Governmental Authorizations necessary to permit Company to
lawfully conduct and operate its business in the manner in which it currently
conducts and operates such business and to permit Company to own and use its
Assets in the manner in which it currently owns and uses such Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.17 LEGAL PROCEEDINGS; ORDERS.


(a) There is no pending or threatened Proceeding: (i) by or against Company that
otherwise relates to or may affect the business of, or any of the Assets owned
or used by, Company ; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. To the Knowledge of Company or Seller, no event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Proceeding.


SECTION 3.18 CONTRACTS; NO DEFAULTS.


(a) On or before the Compliance Date, Company will provide Buyer with an
accurate and complete list of, and accurate and complete copies of, each Company
Contract. Said schedule will include a summary of all material terms of such
Contracts, including the parties thereto, the amount of the remaining commitment
of Company under the Contracts, and the location where the executed copies of
such Contracts are located.


(b) Except as set forth in said schedule, Seller has no rights and is not
subject to any obligations or liabilities under, any Contract that relates to
the business of Company or any of the Assets of Company .


(c) Except as set forth in said schedule:


(i) each Contract identified or required to be identified in said schedule is in
full force and effect and is valid and enforceable in accordance with its terms;


(ii) to the Knowledge of Company and Seller, no Contract identified or required
to be identified in said schedule will, upon completion or performance thereof,
have a material adverse effect on the business, Assets or condition of Company .


(d) Except as set forth in said schedule:


(i) Company is, and at all times have been, in compliance with all applicable
terms and requirements of each Contract applicable to it;


(ii) each other Person that has or had any obligation or liability under any
Company Contract is, and at all times has been, in full compliance with all
applicable terms and requirements of such Contract;


(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with or result in a Breach of, or
give Company or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any Company Contract Contract;


(iv) no event has occurred or circumstance exists under or by virtue of any
Contract that (with or without notice or lapse of time) would trigger the
creation of any Encumbrance affecting any of the Assets of Company ; and


(v) The Company has given to or received from any other Person any notice or
other communication (whether oral or written) regarding any actual, alleged,
possible or potential violation or Breach of, or default under, any Contract;


(e) There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to Company under any
Contracts with any Person having the contractual or statutory right to demand or
require such renegotiation and no such Person has made oral or written demand
for such renegotiation.


(f) Each Contract relating to the sale, design, manufacture or provision of
products or services by Company has been entered into in the Ordinary Course of
Business of Company and has been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.19 INSURANCE.


(a) On or before the Compliance Date, Company shall deliver to Buyer accurate
and complete copies of all policies of insurance (and correspondence relating to
coverage thereunder) to which Company is a party.


(b) On or before the Compliance Date, Company shall deliver to Buyer a schedule
describing all obligations of Company to provide insurance coverage to Third
Parties (for example, under Leases or service agreements) and identifying the
policy under which such coverage is provided.


(c) All policies of insurance to which Company is a party or that provide
coverage to Company : (i) are valid, outstanding and enforceable; (ii) are
issued by an insurer that is financially sound and reputable; (iii) taken
together, provide adequate insurance coverage for the Assets and the operations
of Company for all risks normally insured against by a Person carrying on the
same business or businesses as Company in the same location or locations and for
all risks to which Company is normally subject; and (iv) are sufficient for
compliance with all Legal Requirements and Company Contracts Contracts;


(d) Company has not received (i) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights or (ii) any notice of
cancellation or any other indication that any policy of insurance is no longer
in full force or effect or that the issuer of any policy of insurance is not
willing or able to perform its obligations thereunder. Company has paid all
insurance premiums as, and when due, and have otherwise performed all of its
obligations under each policy of insurance to which it is a party or that lists
Company as a beneficiary. Company has given notice to all insurers of any claims
that may be submitted under said policies of insurance.


SECTION 3.20 ENVIRONMENTAL MATTERS. Except as disclosed in a schedule provided
by Company to Buyer on or before the Compliance Date:


(a) Company is and at all times have been, in full compliance with, and have not
been and are not in violation of or liable under, any Environmental Law. 
Neither Company nor Seller has any basis to expect, nor has any of them or any
other Person for whose conduct they are or may be held deemed responsible
received any actual or threatened Order, notice or other communication from (i)
any Governmental Body or private citizen acting in the public interest or (ii)
the current or any prior owner or operator of any Facilities, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or potential liability for any Environmental, Health and Safety
Liabilities with respect to any Facility or other property or Asset (whether
real, personal or mixed) in which Company has or had an interest, or at which
Hazardous Materials were generated, manufactured, refined, transferred,
imported, used or processed by Company or any other Person for whose conduct it
is or may be held responsible, or from which Hazardous Materials have been
transported, treated, stored, handled, transferred, disposed, recycled or
received.


(b) There are no pending or, to the Knowledge of Company or Seller, threatened
claims, Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law affecting any Facility or any other property or asset (whether
real, personal or mixed) in which Company has or had an interest.


(c) Neither Company nor Seller has any Knowledge of or any basis to expect, nor
has any of them, or any other Person for whose conduct any of them are or may be
held responsible, received, any citation, directive, inquiry, notice, Order,
summons, warning or other communication that relates to Hazardous Activity,
Hazardous Materials, or any alleged, actual, or potential violation or failure
to comply with any Environmental Law, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to any Facility or property or Asset (whether real,
personal or mixed) in which Company has or had an interest, or at which
Hazardous Materials were generated, manufactured, refined, imported, used or
processed by Company or any other Person for whose conduct it is or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled or received.
 
 
 

--------------------------------------------------------------------------------

 


(d) Neither Company nor any other Person for whose conduct Company is or may be
held responsible has any Environmental, Health and Safety Liabilities with
respect to any Facility or, to the Knowledge of Company or Seller, with respect
to any other property or Asset (whether real, personal or mixed) in which
Company (or any predecessor) has or had an interest or at any property
geologically or hydrologically adjoining any Facility or any such other property
or Asset.


(e) There are no Hazardous Materials present on or in the Environment at any
Facility or at any geologically or hydrologically adjoining property, including
any Hazardous Materials contained in barrels, aboveground or underground storage
tanks, landfills, land deposits, dumps, equipment (whether movable or fixed) or
other containers, either temporary or permanent, and deposited or located in
land, water, dumps, or any other part of the Facility or such adjoining
property, or incorporated into any structure therein or thereon. Neither Company
nor any Person for whose conduct Company is or may be held responsible, or to
the Knowledge of Company or Seller, any other Person, has permitted or
conducted, or is aware of, any Hazardous Activity conducted with respect to any
Facility or any other property or Assets (whether real, personal or mixed) in
which Company has or had an interest except in full compliance with all
applicable Environmental Laws.


(f) There has been no Release or, to the Knowledge of Company or Seller, threat
of release, of any hazardous materials at or from any facility or at any other
location where any hazardous materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed or from any other property
or Asset (whether real, personal or mixed) in which Company has or had an
interest, or to the Knowledge of Company or Seller any geologically or
hydrologically adjoining property, whether by Company or any other Person.
 
(g) On or before the Compliance Date, Company shall deliver to Buyer true and
complete copies and results of any reports, studies, analyses, tests, or
monitoring possessed or initiated by Company pertaining to Hazardous Materials
or Hazardous Activities in, on, or under the Facilities, or concerning
compliance, by Company or any other Person for whose conduct it is or may be
held responsible, with Environmental Laws.


SECTION 3.21 INTELLECTUAL PROPERTY ASSETS.


(a) The term "Intellectual Property Assets" means all intellectual property
owned or licensed (as licensor or licensee) by or to Company , as the case may
be, including: (i) Company's ’s name, all assumed fictional business names,
trade names, registered and unregistered trademarks, service marks and
applications (collectively, "Marks"); (ii) all patents, patent applications and
inventions and discoveries that may be patentable (collectively, "Patents");
(iii) all registered and unregistered copyrights in both published works and
unpublished works (collectively, "Copyrights"); (iv) all rights in mask works;
(v) all know-how, trade secrets, confidential or proprietary information,
customer lists, Software, technical information, data, process technology,
plans, drawings and blue prints (collectively, "Trade Secrets"); and (vi) all
rights in internet web sites and internet domain names presently used by Company
(collectively "Net Names").


(b) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description, including any royalties paid or
received by Company , and accurate and complete copies, of all Company Contracts
relating to the Intellectual Property Assets of Company. There are no
outstanding and no threatened disputes or disagreements with respect to any such
Contract.


(c)  The Intellectual Property Assets of Company are all those necessary for the
operation of Company's business ’s business as it is currently conducted.
Company is the owner or licensee of all right, title and interest in and to each
of the Intellectual Property Assets of Company, free and clear of all
Encumbrances, and has the right to use without payment to a Third Party all of
the Intellectual Property Assets, other than in respect of licenses which shall
be listed in a schedule and provided by Company to Buyer on or before the
Compliance Date.


(d)  All former and current employees of Company have executed written Contracts
with Company assigning to Company all rights to any inventions, Improvements,
discoveries or information relating to the business of Company.


(e) On or before the Compliance Date, Company shall deliver to Buyer  a complete
and accurate list and summary description of all Patents of Company. All of the
issued Patents are currently in compliance with formal legal requirements
(including payment of filing, examination and maintenance fees and proofs of
working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date. No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition Proceeding. There is no potentially
interfering patent or patent application of any Third Party.
 
 
 

--------------------------------------------------------------------------------

 


(f) Except as set forth in a disclosure schedule provided by Company to Buyer on
or before the Compliance Date, (A) no Patent is infringed or, to the Knowledge
of Company or Seller, has been challenged or threatened in any way and (B) none
of the products manufactured or sold, nor any process or know-how used, by
Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person.
 
(g) All products made, used or sold under the Patents have been marked with the
proper Patent notice.


(h) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Marks of Company identifying
the place(s) of registration of the Marks. All Marks are currently in compliance
with all formal Legal Requirements, are valid and enforceable and are not
subject to any maintenance fees or Taxes or actions falling due within ninety
(90) days after the Closing Date. No Mark has been or is now involved in any
opposition, invalidation or cancellation Proceeding and, to the Knowledge of
Company or Seller, no such action is threatened with respect to any of the
Marks. To the Knowledge of Company or Seller, there is no potentially
interfering trademark or trademark application of any other Person. No Mark is
infringed or, to Company's Knowledge, has been challenged or threatened in any
way. None of the Marks used by Company infringes or is alleged to infringe any
trade name, trademark or service mark of any other Person. All products and
materials containing a Mark bear the proper federal registration notice where
permitted by law.


(i) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Copyrights of Company. All of
the registered Copyrights are currently in compliance with formal Legal
Requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety (90) days after the date of
Closing. No Copyright is infringed or, to the Knowledge of Company or Seller,
has been challenged or threatened in any way. None of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any Third
Party or is a derivative work based upon the work of any other Person. All works
encompassed by the Copyrights have been marked with the proper Copyright notice.


(j) With respect to each Trade Secret of Company the documentation relating to
such Trade Secret is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the Knowledge or memory of any individual. Company has taken all reasonable
precautions to protect the secrecy, confidentiality and value of all its Trade
Secrets (including the enforcement by Company of a policy requiring each of
their respective employees or contractors to execute proprietary information and
confidentiality agreements, and all current and former employees and contractors
of Company have executed such an agreement). Company has good title to and an
absolute right to use its Trade Secrets. The Trade Secrets of Company are not
part of the public Knowledge or literature and, to the Knowledge of Company or
Seller, have not been used, divulged or appropriated either for the benefit of
any Person (other than Company ) or to the detriment of Company . No Trade
Secret is subject to any adverse claim or has been challenged or threatened in
any way or infringes any intellectual property right of any other Person.


(k) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Net Names of Company .
 
SECTION 3.22 SECURITIES LAW MATTERS.


(a) Seller understands that the Consideration Shares are being offered and made
in reliance on one or more exemptions from the registration requirements of
United States federal and state securities laws and that Buyer is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Seller set forth herein in order to
determine the applicability of such exemptions and the suitability of Seller to
acquire the Consideration Shares.
 
 
 

--------------------------------------------------------------------------------

 


(b) Sellers are acquiring the Consideration Shares for Seller’s own account and
not with a view to their distribution within the meaning of Section 2(11) of the
Securities Act. Sellers are not a U.S. person (as that term is defined in
Regulation S Promulgated under the Securities Act). Except as otherwise set
forth in a schedule provided by Company to Buyer on or before the Compliance
Date, Sellers are “accredited investors” (as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act by reason of Rule
501(a)(3)), and Seller is (i) experienced in making investments of the kind
described in this Agreement and the related documents, (ii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
Buyer or any of its affiliates or selling agents), to protect its own interests
in connection with the Contemplated Transactions, and (iii) able to afford the
entire loss of its investment in the Consideration Shares. Sellers have been
provided an opportunity for a reasonable period of time prior to the date hereof
to obtain additional information concerning the Consideration Shares, Buyer, and
all other information to the extent Buyer possesses such information or can
acquire it without unreasonable effort or expense.


(c) Sellers understand that the Consideration Shares shall be “restricted” (as
that term is defined in Rule 144 promulgated under the Securities Act), and each
certificate representing the Consideration Shares shall be endorsed with the
following restrictive legend or one that is substantially similar to it, in
addition to any other legend required to be placed thereon by applicable federal
or state securities laws:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE OR
FOREIGN SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
SECURITIES ACT AND ALL APPLICABLE STATE AND FOREIGN SECURITIES LAWS, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT OR IN A TRANSACTION OTHERWISE IN COMPLIANCE
WITH APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES LAWS.”


(d) They will rank pari-passu with the already existing shares


SECTION 3.25 DISCLOSURE.


(a) No representation, warranty or other statement made by Company or Sellers in
this Agreement, or the schedules or other documentation provided by Company or
Sellers pursuant to this Agreement, any supplement thereto, or the certificates
delivered pursuant to Section 2.3(a) or otherwise in connection with the
Contemplated Transactions contains any untrue statement of material fact or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.


(b) None of the Sellers nor the Company has Knowledge of any fact that has
specific application to Company (other than general economic or industry
conditions) or the Purchase Shares and that may materially adversely affect the
Purchase Shares or the Assets, business, prospects, financial condition or
results of operations of Company that has not been set forth in this Agreement.
No event, condition, or other matter, or any series of events, conditions or
other matters, currently exists that, individually or in the aggregate,
adversely affects the Purchase Shares or the Assets, business, prospects,
financial condition or results of its operations of Company that has not been
specifically disclosed to Buyer in writing by Company.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Company and Seller, as of the date hereof and
as of the Closing Date, as follows:
 
SECTION 4.1 ORGANIZATION AND GOOD STANDING. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware with full corporate power and authority to conduct its business as it
is now conducted.


SECTION 4.2 AUTHORITY; NO CONFLICT.
 
 
 

--------------------------------------------------------------------------------

 


(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the other documents to be executed or delivered by Buyer at
Closing (collectively, the "Buyer's Closing Documents"), each of the Buyer's
Closing Documents will constitute the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms. Buyer
has the absolute and unrestricted right, power and authority to execute and
deliver this Agreement and the Buyer's Closing Documents and to perform its
obligations under this Agreement and the Buyer's Closing Documents, and such
action has been duly authorized by all necessary corporate action.


(b) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to: (i) any provision of Buyer's
Governing Documents; (ii) any resolution adopted by the board of directors of
Buyer; (iii) any Legal Requirement or Order to which Buyer may be subject; or
(iv) any Contract to which Buyer is a party or by which Buyer may be bound.
Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.


SECTION 4.3 CAPITALIZATION. On or before the Compliance Date, Buyer shall
deliver to Company and Seller a schedule that correctly and completely sets
forth the authorized share capital of Buyer.


SECTION 4.4 FILINGS WITH THE SEC. As of their respective dates, the documents
filed by Buyer with the SEC (the “SEC Documents”) complied in all material
respects with the requirements of the Securities Act of or the Exchange Act, as
the case may be, and other federal, state and local laws, rules and regulations
applicable to such SEC Documents, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. Any
financial statements of Buyer included in the SEC Documents comply as to form
and substance in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with GAAP on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of Buyer as of
the dates thereof and the results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
SECTION 4.5 VALID ISSUANCE. The Consideration Shares, issued in accordance with
the terms hereof and on the basis of the representations and warranties of
Seller set forth herein, may and shall be properly issued by Buyer to Seller
pursuant to any applicable federal or state law.


SECTION 4.6 CERTAIN PROCEEDINGS. There is no pending Proceeding that has been
commenced against Buyer that challenges or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer's Knowledge, no such Proceeding has been threatened.


ARTICLE V
COVENANTS AND AGREEMENTS PRIOR TO CLOSING


SECTION 5.1 FINANCIAL STATEMENTS. At least three days prior to Closing, Company
shall provide Buyer with such audited financial statements of the Company as may
be required by the SEC (“Financial Statements”). The Financial Statements shall
be prepared by a member of a PCAOB approved accounting firm in accordance with
GAAP, and shall be true and correct and not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements and representation therein not misleading. 
 
 
 

--------------------------------------------------------------------------------

 


SECTION 5.2 ACCESS AND INVESTIGATION. Between the date of this Agreement and the
Closing Date, and upon reasonable advance notice, Seller and Company, on the one
hand, and Buyer on the other hand, shall (a) afford the other Party(ies) and
their respective Representatives full and free access, during regular business
hours, to their respective employees, officers, directors and agents,
properties, Contracts, Governmental Authorizations, books and Records and other
documents and data, such rights of access to be exercised in a manner that does
not unreasonably interfere with their respective operations; (b) furnish the
other Party(ies) with copies of all such Contracts, Governmental Authorizations,
books and Records and other existing documents and data as the other Party(ies)
may reasonably request; (c) furnish the other Party(ies) with such additional
financial, operating and other relevant data and information as the other
parties may reasonably request; and (d) otherwise cooperate and assist, to the
extent reasonably requested by the other Party(ies), with the other Party(ies)’
investigation of the properties, Assets and financial condition. In addition,
the other Parties shall have the right to have the real property and Tangible
Personal Property inspected by them, at their sole cost and expense, for
purposes of determining the physical condition and legal characteristics of the
real property and Tangible Personal Property.


SECTION 5.3 OPERATION OF THE BUSINESS AND CONDUCT OF COMPANY PRIOR TO CLOSING.


(a)  Between the date of this Agreement and the Closing, Company shall, (and
Seller shall cause Company to):


(i) conduct its business only in the Ordinary Course of Business;


(ii) except as otherwise directed by Buyer in writing, and without making any
commitment on Buyer's behalf, use its Best Efforts to maintain its respective
business organizations intact, keep available the services of its officers,
employees and agents, and maintain its relationship and good will with
suppliers, customers, landlords, creditors, employees, agents and others having
business relationships with it;


(iii) confer with Buyer prior to the implementation of operational decisions of
a material nature with respect to Company ;


(iv) otherwise report periodically to Buyer concerning the status of the
business, operations and finances of Company ;


(v) make no material changes in employment status of employees having managerial
responsibilities or officers or directors without prior consultation with Buyer;


(vi) maintain its Assets in a state of repair and condition that complies with
Legal Requirements and is consistent with the requirements and normal conduct of
its business;


(vii) keep in full force and effect, without amendment, all material contractual
and other contractual and other rights relating to Company's ’s business;


(viii) comply with all Legal Requirements and contractual obligations applicable
to the operations of Company's ’s business;


(ix) continue insurance coverage in full force and effect under existing
policies of insurance or substantially equivalent policies;


(x) cooperate with Buyer and assist Buyer in identifying the Governmental
Authorizations required for Buyer to operate the business from and after the
Closing Date and either transferring existing Governmental Authorizations of
Company to Buyer, where permissible, or obtaining new Governmental
Authorizations for Buyer;


(xi) upon request of Buyer from time to time, execute and deliver all documents,
make all truthful oaths, testify in any Proceedings and do all other acts that
may be reasonably necessary or desirable in the opinion of Buyer to consummate
the Contemplated Transactions, all without further consideration; and
 
 
 

--------------------------------------------------------------------------------

 
 
(xii) maintain all books and Records of Company relating to its respective
businesses in the Ordinary Course of Business.


(b)  Between the date of this Agreement and the Closing, Seller shall not:
 
(i)  sell, transfer or otherwise dispose of any of the Purchase Shares or any
interest in the Purchase Shares and/or agree to do any of the foregoing;


(ii) accept any dividend or other distribution in respect of any of the Purchase
Shares;
 
(iii)  incur, make, assume or suffer to exist any Encumbrance or other matter
affecting title to any of the Purchase Shares;
 
(iv)  enter into any shareholder agreements, voting trusts, restrictions on
transfer or other agreements or instruments that would be binding on the Buyer
as the owner of the Purchase Shares; or


(v)  take any action, that would result in any of the Seller’s representations
and warranties in this Agreement being untrue and incorrect and Seller shall use
its best efforts to prevent the occurrence of any event or the existence of any
condition.


SECTION 5.4 NEGATIVE COVENANT. Except as otherwise expressly permitted herein,
between the date of this Agreement and the Closing Date, Company shall not, and
Seller shall not permit Company to, without the prior written Consent of Buyer,
(a) take any affirmative action, or fail to take any reasonable action within
its control, as a result of which any of the changes or events listed in Section
3.14 would be likely to occur; (b) make any modification to any material
Contract or Governmental Authorization; (c) allow the levels of raw materials,
supplies or other materials included in the Inventories to vary materially from
the levels customarily maintained in the Ordinary Course of Business; or (d)
enter into any compromise or settlement of any litigation, proceeding or
governmental investigation relating to Company, , or the Assets or business of
Company .


SECTION 5.5 REQUIRED APPROVALS. As promptly as practicable after the date of
this Agreement, Company shall make all filings required by Legal Requirements to
be made by it in order to consummate the Contemplated Transactions. Company and
Seller also shall cooperate with Buyer and its Representatives with respect to
all filings that Buyer elects to make or, pursuant to Legal Requirements, shall
be required to make in connection with the Contemplated Transactions. Company
and Seller also shall cooperate with Buyer and its Representatives in obtaining
all Material Consents.


SECTION 5.6 NOTIFICATION. Between the date of this Agreement and the Closing,
Seller and Company shall promptly notify Buyer in writing upon becoming aware of
(a) any fact or condition that causes or constitutes a Breach of any of
Company's or Seller’s representations and warranties made as of the date of this
Agreement or (b) the occurrence after the date of this Agreement of any fact or
condition that would or be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a Breach of any such
representation or warranty had that representation or warranty been made as of
the time of the occurrence of, or Company's or such Seller's discovery of, such
fact or condition. Should any such fact or condition require any change to the
representations and warranties made herein, the Company and Seller shall
promptly deliver to Buyer a written supplement specifying such change. Such
delivery shall not affect any rights of Buyer under Section 9.2 and Article 11.
During the same period, Company and Seller shall also promptly notify Buyer of
the occurrence of any Breach of any covenant of Company or Seller or of the
occurrence of any event that may make the satisfaction of the conditions set
forth in Article 7 impossible or unlikely.


SECTION 5.7 NO NEGOTIATION. Until such time as this Agreement shall have been
terminated pursuant to Section 9.1, neither Company nor Seller shall directly or
indirectly solicit, initiate, encourage or entertain any inquiries or proposals
from, discuss or negotiate with, provide any nonpublic information to or
consider the merits of any inquiries or proposals from any Person (other than
Buyer) relating to any business combination transaction involving Company,
including but not limited to the sale by Seller of any shares of Company, the
merger or consolidation of Company or the sale of Company's business or any of
its Assets (other than in the Ordinary Course of Business). Company and Seller
shall notify Buyer of any such inquiry or proposal within twenty-four (24) hours
of receipt or awareness of the same by Company or Seller.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 5.8 BEST EFFORTS. Company and Seller shall use their Best Efforts to
cause the conditions in Article 7 and Section 8.3 to be satisfied.


SECTION 5.9 PAYMENT OF LIABILITIES. Company shall pay or otherwise satisfy in
the Ordinary Course of Business all of its Liabilities and obligations.


SECTION 5.10 COOPERATION WITH RESPECT TO FINANCIAL REPORTING. After the date of
this Agreement, Seller and Company shall reasonably cooperate with Buyer in
connection with Buyer's preparation of financial statements and other
information required for Buyer’s filings with the SEC under the Exchange Act,
including but not limited to, Buyer’s Form 8-K that is to be filed with the SEC
pursuant to the Exchange Act in connection with the Closing.


SECTION 5.11 TRANSFER OF REAL PROPERTY. On or before the Closing, Company and
Seller shall cause the transfer of all rights, title and interest in the Real
Property from the owners thereof to the Company, without any additional
consideration payable therefore by Buyer, as provided in Section 3.7.  


ARTICLE VI
ADDITIONAL COVENANTS OF BUYER


SECTION 6.1 BEST EFFORTS. Buyer shall use its Best Efforts to cause the
conditions in Article 8 and Section 7.4 to be satisfied.


ARTICLE VII
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


Buyer's obligation to purchase the Purchase Shares and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):


SECTION 7.1 RECEIPT OF FINANCIAL STATEMENTS. Company shall have provided Buyer
with Company’s ’s Financial Statements at least three days prior to closing but
in no event later than June 30, 2008 unless extended by the mutual consent of
the parties. The Financial Statements shall be true and correct and not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading.


SECTION 7.2 ACCURACY OF REPRESENTATIONS. All of Seller’s and Company’s
representations and warranties in this Agreement (considered collectively), and
each of these representations and warranties (considered individually), shall
have been accurate in all material respects as of the date of this Agreement,
and shall be accurate in all material respects as of the time of the Closing as
if then made, without giving effect to any supplement provided by Seller or
Company to Buyer pursuant to Section 5.6.


SECTION 7.3 COMPANY'S PERFORMANCE. All of the covenants and obligations that
Company and Seller are required to perform or with which Company and Seller are
required to comply pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.


SECTION 7.4 CONSENTS. Each of the Consents identified in a schedule to be
provided by Buyer to Company and Seller on or before the Compliance Date (the
"Material Consents") shall have been obtained and shall be in full force and
effect.


SECTION 7.5 ADDITIONAL DOCUMENTS. Company and Seller shall have caused the
documents and instruments required by Section 2.3(a) and the following documents
to be delivered (or tendered subject only to Closing) to Buyer:


(a) The charter and foundation documents of Company and any amendments thereto,
duly certified as of a recent date by the appropriate officials of the
jurisdiction of Company's ’s organization;
 
 
 

--------------------------------------------------------------------------------

 


(b) If requested by Buyer, any Consents or other instruments that may be
required to permit Buyer's qualification in each jurisdiction in which Company
is licensed or qualified to do business as a foreign corporation under the name
"Protech” or “Protech Biosystems” or any derivative thereof;


(c) Releases of all Encumbrances on the Assets, if any;


(d) Certificates dated as of a date not earlier than the third Business Day
prior to the Closing as to the good standing of Company, executed by the
appropriate officials in each jurisdiction in which Company is licensed or
qualified to do business as a foreign corporation; and


(e) Such other documents as Buyer may request for the purpose of: (i) evidencing
the accuracy of any of Company's or Seller’s representations and warranties;
(ii) evidencing the performance by Company or Seller of, or the compliance by
Company or Seller with, any covenant or obligation required to be performed or
complied with by Company or Seller; (iii) evidencing the satisfaction of any
condition referred to in this Article 7; or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.


SECTION 7.6 NO PROCEEDINGS. Since the date of this Agreement, there shall not
have been commenced or threatened against Buyer, or against any Related Person
of Buyer, any Proceeding (a) involving any challenge to, or seeking Damages or
other relief in connection with, any of the Contemplated Transactions or (b)
that may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions.


SECTION 7.7 NO CONFLICT. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of or cause Buyer or any Related Person of Buyer to suffer any adverse
consequence under (a) any applicable Legal Requirement or Order or (b) any Legal
Requirement or Order that has been published, introduced or otherwise proposed
by or before any Governmental Body.


SECTION 7.8 GOVERNMENTAL AUTHORIZATIONS. Buyer shall have received such
Governmental Authorizations as are necessary or desirable to allow Buyer to
operate the Company’s business from and after the Closing including the RBI/FIBI
approvals.


SECTION 7.9 DUE DILIGENCE; SATISFACTION WITH DUE DILIGENCE.


(a) Seller and the Company shall have provided to the Company the information
required to be set forth in the schedules referred to in the relevant provisions
of this Agreement or otherwise required to be disclosed or provided to Buyer
pursuant to this Agreement.


(b) Buyer shall have completed its legal, accounting, and business due diligence
of the Company and the results thereof shall be satisfactory to Buyer in its
sole and absolute discretion.


SECTION 7.10 OTHER INFORMATION REQUIRED FOR SEC. Company and Seller shall have
prepared and delivered to Buyer any other information from Company or Seller
required to be filed pursuant to the Exchange Act with the SEC by Buyer in
connection with the Closing.


SECTION 7.11 SECURITIES LAW MATTERS. The offer and issuance of the Consideration
Shares shall not be in violation of the applicable federal or state securities
laws.


SECTION 7.12 TRANSFER OF REAL PROPERTY. On or before the Closing, Company and
Seller shall have caused the transfer of all rights, title and interest in the
Real Property from the owners thereof to Buyer, without any additional
consideration payable therefore by Buyer, as provided in Section 3.7.  


ARTICLE VIII
CONDITIONS PRECEDENT TO SELLER’S AND COMPANY’S OBLIGATION TO CLOSE


Seller’s obligation to sell the Purchase Shares and to take the other actions
required to be taken by Seller at the Closing, and Company’s obligation to take
such actions required by Company at the Closing, is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Seller and Company in whole or in part):
 
 
 

--------------------------------------------------------------------------------

 


SECTION 8.1 ACCURACY OF REPRESENTATIONS. All of Buyer's representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement and shall be
accurate in all material respects as of the time of the Closing as if then made.


SECTION 8.2 BUYER’S PERFORMANCE. All of the covenants and obligations that Buyer
is required to perform or with which Buyer is required to comply pursuant to
this Agreement at or prior to the Closing (considered collectively), and each of
these covenants and obligations (considered individually), shall have been
performed and complied with in all material respects.


SECTION 8.3 CONSENTS. Each of the Consents identified in a schedule to be
provided by Company and Seller to Buyer on or before the Compliance Date shall
have been obtained and shall be in full force and effect.


SECTION 8.4 ADDITIONAL DOCUMENTS. Buyer shall have caused the documents and
instruments required by Section 2.3(b) and the following documents to be
delivered (or tendered subject only to Closing) to Company and Seller as well as
such other documents as Company and Seller may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of
Buyer, (ii) evidencing the performance by Buyer of, or the compliance by Buyer
with, any covenant or obligation required to be performed or with which Buyer is
required to comply or (iii) evidencing the satisfaction of any condition
referred to in this Article 8.
   
SECTION 8.5 NO INJUNCTION. No Legal Requirement, injunction or other Order shall
be in effect that (a) prohibits the consummation of the Contemplated
Transactions and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.


ARTICLE IX
TERMINATION


SECTION 9.1 TERMINATION EVENTS. By written notice given prior to or at the
Closing, subject to Section 9.2, this Agreement may be terminated by the Party
or Parties referenced below as follows:


(a) by Buyer, if Company or Seller is in material Breach of any representation,
warranty, covenant, or agreement of such Party contained in this Agreement, or
any such representation or warranty shall have become untrue (unless such Breach
results primarily from Buyer breaching any representation, warranty, covenant or
agreement in this Agreement), and such Breach has not been waived by Buyer or
rectified within five(5) days;


(b) by Buyer, if Buyer shall have not received from Company the Company’s
Financial Statements on or before June 30, 2008 unless extended by the mutual
consent of the parties;


(c) by Buyer, if Buyer shall have not received from Seller or the Company the
information required to be set forth in the schedules referred to in the
relevant provisions of this Agreement or otherwise required to be disclosed or
provided to Buyer pursuant to this Agreement, and Buyer has not granted an
extension of time to Seller or Company;


(d) by Buyer, if Buyer shall have completed its legal, accounting, and business
due diligence of the Company, and the results thereof are not deemed
satisfactory to Buyer in its sole and absolute discretion;


(e) by Buyer, if any condition in Article 7 has not been satisfied as of the End
Date, other than the Company’s obligation to provide Financial Statements which
must be satisfied on or before June 30, 2008 unless Buyer grants an extension to
Seller or Company, as applicable, (unless the failure results primarily from
Buyer breaching any representation, warranty, covenant, or agreement contained
in this Agreement), and Buyer has not waived such condition on or before such
date or rectified within five(5) days;


(f) by Seller, if Buyer is in material Breach of any representation, warranty,
covenant, or agreement of Buyer, or any such representation or warranty shall
have become untrue (unless such Breach results primarily from Seller or Company
breaching any representation, warranty, covenant or agreement in this
Agreement), and such Breach has not been waived by Seller or Company;
 
 
 

--------------------------------------------------------------------------------

 


(g) by Seller, if any condition in Article 8 has not been satisfied as of the
End Date (unless the failure results primarily from Seller or Company breaching
any representation, warranty, or covenant contained in this Agreement), and
Company and Seller have not waived such condition on or before such date;


(h) by mutual consent of Buyer, Seller, and Company; or


(i) by Buyer, if the Closing has not occurred on or before July 31, 2008 or
Buyer has not extended the date for the Closing.
 
SECTION 9.2 EFFECT OF TERMINATION. Each party's right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement,
at law or in equity, and the exercise of such right of termination will not be
an election of remedies to the exclusion of any others. If this Agreement is
terminated pursuant to Section 9.1, all obligations of the parties under this
Agreement will terminate, except that the obligations of the parties in this
Section 9.2 and Articles 12 and 13 will survive; provided, however, that, if
this Agreement is terminated because of a Breach of this Agreement by the
non-terminating party or because one or more of the conditions to the
terminating party's obligations under this Agreement is not satisfied as a
result of the non-terminating party's failure to comply with its obligations
under this Agreement, the terminating party's right to pursue all legal remedies
will survive such termination unimpaired.


ARTICLE X
ADDITIONAL COVENANTS


SECTION 10.1 FURTHER ASSURANCES. From and after the date hereof, and continuing
after the Closing, the parties shall cooperate reasonably with each other and
with their respective Representatives in connection with any steps required to
be taken as part of their respective obligations under this Agreement, and shall
(a) furnish upon request to each other any further information that any party
hereto may reasonably require; (b) execute and deliver to each other party such
other documents as such other parties may reasonably require; and (c) do such
other acts and things as the other parties may reasonably request for the
purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.


SECTION 10.2 POST-CLOSING SEC FILINGS. As soon as practicable following the
Closing, Buyer shall cause the transactions contemplated hereunder to be
memorialized and disclosed by making all filings or recordings required under
applicable law. Seller hereby covenants and agrees to aid Buyer, as specifically
requested by Buyer, in preparing and making such filings or recordings.


SECTION 10.3 SOUTHEASTERN FINANCIAL HOLDINGS, LLC. Sellers acknowledge that
SOUTHEASTERN FINANCIAL HOLDINGS, LLC, and/or its wholly owned subsidiary BASIS
FINANCIAL, LLC, has provided, or will be providing financial consulting services
to Buyer relating to the contemplated acquisition transactions.  


SECTION 10.4. The Existing Shareholders of the Buyer(s) and the Seller(s), once
they are allotted the Consideration Shares, shall enter into a Shareholders’
Agreement in the form satisfactory to the parties, which is annexed to this
document as Exhibit A


SECTION 10.5. The Buyer and Dr. Sanjiw shall enter into an Employment Agreement
in the form satisfactory to the parties, which is annexed to this document as
Exhibit B


SECTION 10.6. The Buyer shall enter into a Consultancy Agreement with Basis
Financial, LLC, in the form satisfactory to the parties, which annexed to this
document as Exhibit C
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE XI
INDEMNIFICATION; REMEDIES


SECTION 11.1 SURVIVAL.


(a)  All representations, warranties, covenants and obligations in this
Agreement, the schedules or other documentation provided pursuant to this
Agreement, any supplements thereto, the certificates delivered pursuant to
Section 2.3, and any other certificate or document delivered pursuant to this
Agreement shall survive the Closing and the consummation of the Contemplated
Transactions until the expiration of their respective statutes of limitations.


(b)  The right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation (including any environmental investigation or assessment)
conducted with respect to, or any Knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or upon the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.


SECTION 11.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLER. Seller and Company
shall, jointly and severally, indemnify and hold harmless Buyer, and its
Representatives, shareholders, directors, officers, employees, agents,
subsidiaries, and affiliates (collectively, the "Buyer Indemnified Persons"),
and shall reimburse the Buyer Indemnified Persons for any loss, Liability,
claim, damage, expense (including costs of investigation and defense and
reasonable attorneys' fees and expenses) or diminution of value, whether or not
involving a Third Party Claim (collectively, "Damages"), arising from or in
connection with:


(a)  any Breach of any representation or warranty made by Seller or Company in
this Agreement and any other certificate, document, writing or instrument
delivered by Seller or Company pursuant to this Agreement;
  
(b)  any Breach of any covenant or obligation of Seller or Company in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller or Company pursuant to this Agreement;


(c)  any Liability arising out of the operation of Company or the business or
Assets of Company prior to the Closing Date;


(d)  any product or any services sold, included in Inventory, or otherwise
provided by, Company , in whole or in part, prior to the Closing Date, including
claims for Breach of warranty or product Liability;


(e)  any Liability under any Company Contract entered into prior to the Closing
Date;


(f)  any Liability for Taxes, including (i) any Taxes arising as a result of the
Company's ’s operation of its Business or ownership of its Assets prior to the
Closing Date, and (ii) any Taxes that will arise as a result of the sale of the
Purchase Shares pursuant to this Agreement;


(g)  any Liability relating to payroll, vacation, sick leave, workers'
compensation, unemployment benefits, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind for Company's ’s employees or former employees or both;


(h)  any Liability relating to the payment of all wages and other remuneration
due to any Company employees with respect to their services as employees of
Company through the close of business on the Closing Date, including pro rata
bonus payments and all vacation pay earned prior to the Closing Date and the
payment of any termination or severance payments.


(i)  any Liability arising out of any Proceeding commenced after the Closing
Date and arising out of or relating to any occurrence or event happening prior
to the Closing Date, and any Liability under any Company Contract that arises
after the Closing but that arises out of or relates to any Breach that occurred
prior to the Closing, and any such other Liability;
 
 
 

--------------------------------------------------------------------------------

 


(j)  any Liability arising out of or resulting from Company's ’s compliance or
noncompliance with any Legal Requirement or Order of any Governmental Body;


(k)  any Liability of Company under this Agreement or any other document
executed in connection with the Contemplated Transactions; and


(l)  any Liability of Company based upon Seller’s acts or omissions occurring
after the Closing Date.


SECTION 11.3 INDEMNIFICATION AND REIMBURSEMENT BY BUYER. Buyer will indemnify
and hold harmless Seller and Company, and will reimburse Seller and Company, for
any Damages arising from or in connection with:


(a) any Breach of any representation or warranty made by Buyer in this Agreement
or in any certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement; or


(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement.


SECTION 11.4 THIRD-PARTY CLAIMS.
 
(a) Promptly after receipt by a Person entitled to indemnity under Section 11.2
or 11.3 (an "Indemnified Person") of notice of the assertion of a Third-Party
Claim against it, such Indemnified Person shall give notice to the Person
obligated to indemnify it under such Section (an "Indemnifying Person") of the
assertion of such Third-Party Claim, provided that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
prejudiced by the Indemnified Person's failure to give such notice.


(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 11.4(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and to provide indemnification with respect to such Third-Party Claim), to
assume the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article 11 for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, (i) such assumption will conclusively establish for purposes
of this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, and (ii) no compromise or settlement of
such Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person's Consent unless (A) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person; (B)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (C) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its Consent. If notice is given to an Indemnifying Person of the
assertion of any Third-Party Claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person's notice is given, give notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.


(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).
 
 
 

--------------------------------------------------------------------------------

 


(d) Notwithstanding the provisions of Section 13.4, Company and Seller hereby
consent to the nonexclusive jurisdiction of any court in which a Proceeding in
respect of a Third-Party Claim is brought against any Buyer Indemnified Person
for purposes of any claim that a Buyer Indemnified Person may have under this
Agreement with respect to such Proceeding or the matters alleged therein and
agree that process may be served on Company and Seller with respect to such a
claim anywhere in the world.


(e) With respect to any Third-Party Claim subject to indemnification under this
Article 11: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.


(f) With respect to any Third-Party Claim subject to indemnification under this
Article 11, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in a defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.


SECTION 11.5 OTHER CLAIMS. A claim for indemnification for any matter not
involving a Third-Party Claim may be asserted by notice to the party from whom
indemnification is sought and shall be paid promptly after such notice.


SECTION 11.6 INDEMNIFICATION DESPITE NEGLIGENCE, STRICT LIABILITY OR LIABILITY
WITHOUT FAULT.


IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PARTY TO BE
INDEMNIFIED PURSUANT TO THIS ARTICLE 11 SHALL BE INDEMNIFIED AND HELD HARMLESS
FROM AND AGAINST ALL INDEMNIFIED LOSSES AS TO WHICH INDEMNITY IS PROVIDED FOR
UNDER THIS ARTICLE 11 NOTWITHSTANDING THAT ANY SUCH INDEMNIFIED LOSSES ARISE OUT
OF OR RESULT FROM THE (I) THE ORDINARY, STRICT, SOLE, OR CONTRIBUTORY
NEGLIGENCE, OR (II) STRICT LIABILITY (OR OTHER LIABILITY WITHOUT FAULT) OF SUCH
PARTY AND REGARDLESS OF WHETHER ANY OTHER PARTY (INCLUDING ANOTHER PARTY TO THIS
AGREEMENT) IS OR IS NOT ALSO NEGLIGENT OR OTHERWISE LIABLE WITH RESPECT TO THE
MATTER IN QUESTION.


ARTICLE XII
CONFIDENTIALITY


SECTION 12.1 CONFIDENTIAL INFORMATION.


(a) Each Party agrees that, unless and until the Closing has been consummated,
each Party will hold in strict confidence, and will not use to the detriment of
any other Party, any data and information obtained in connection with this
Agreement or the Contemplated Transactions, except insofar as this data and
information may be required by law to be included in documents required to be
filed by Buyer with the SEC under the Exchange Act and the rules and regulations
promulgated thereunder or may be required in connection with financing efforts
undertaken by or on behalf of Buyer.
 
 
 

--------------------------------------------------------------------------------

 


(b) "Confidential Information" means all items, materials and information which
belong to a Party and are not generally known to the public that has been or may
hereafter be disclosed to the other Party(ies) by such Party or by the
directors, officers, employees, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors of
such Party, irrespective of the form of the disclosure. Confidential Information
is intended to be interpreted broadly and includes trade secrets and other
proprietary or confidential information concerning the business and affairs of a
Party, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, supplier lists,
market studies, business plans, computer software and programs (including object
code and source code), computer software and database technologies, systems,
structures and architectures (and related processes, formulae, composition,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information); financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel, and personnel training techniques
and materials. Confidential Information also includes all notes, analyses,
compilations, studies, summaries and other material containing or based, in
whole or in part, upon any Confidential Information.
 
ARTICLE XIII
GENERAL PROVISIONS


SECTION 13.1 EXPENSES. Except as otherwise provided in this Agreement, each
Party to this Agreement will bear its own fees and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
its Representatives. If this Agreement is terminated, the obligation of each
Party to pay its own fees and expenses will be subject to any rights of such
Party arising from a Breach of this Agreement by another Party.


SECTION 13.2 PUBLIC ANNOUNCEMENTS. Any public announcement, press release or
similar publicity with respect to this Agreement or the Contemplated
Transactions will be issued, if at all, at such time and in such manner as Buyer
determines. Except with the prior consent of Buyer or as permitted by this
Agreement, neither Company, Seller nor any of their Representatives shall
disclose to any Person (a) the fact that any confidential information of Company
or Seller has been disclosed to Buyer or its Representatives, that Buyer or its
Representatives have inspected any portion of the Confidential Information of
Company or Seller, that any Confidential Information of Buyer has been disclosed
to Company, Seller or their Representatives or that Company, Seller or their
Representatives have inspected any portion of the Confidential Information of
Buyer or (b) any information about the Contemplated Transactions, including the
status of such discussions or negotiations, the execution of any documents
(including this Agreement) or any of the terms of the Contemplated Transactions
or the related documents (including this Agreement). Company, Seller and Buyer
will consult with each other concerning the means by which Company's employees,
customers, suppliers and others having dealings with Company will be informed of
the Contemplated Transactions, and Buyer will have the right to be present for
any such communication.


SECTION 13.3 NOTICES. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand (with
written confirmation of receipt) or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile with confirmation of transmission
by the transmitting equipment; or (c) sent to the addressee by certified mail,
return receipt requested, in each case to the following addresses or facsimile
numbers (or to such other address, facsimile number, e-mail address or Person as
a party may designate by notice to the other parties):
 

Company
Protech Biosystems Pvt. Ltd.

F-1194
Chittaranjan Park
New Delhi, Delhi 110019



Seller(s):
1) Sanjiw Kumar Singh

E. 786 C.R. Park
New Delhi, India 110019
 
2) Raju Kumar Singh
E. 786 C.R. Park
New Delhi, India 110019
 
 
 

--------------------------------------------------------------------------------

 


3) Rana Rajesh Kumar
E. 786 C.R. Park
New Delhi, India 110019



Buyer:
SFH I ACQUISITION CORP.

3363 NE 163rd Street Suite 705
North Miami Beach, Florida 33160


SECTION 13.4 RESOLUTION OF DISPUTES.


(a) In the event that any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof should
arise between the Parties (a “Dispute”), the Party wishing to declare a Dispute
shall deliver to the other Party(ies) a written notice identifying the disputed
issue.
 
(b) Any Party may give the other Party(ies) written notice of any Dispute not
resolved in the normal course of business. Executives of the Parties shall meet
at a mutually acceptable time and place within ten (10) Business Days after
delivery of such notice and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve the
Dispute. In such meetings and exchanges, a Party shall have the right to
designate as confidential any information that such Party offers. If the matter
has not been resolved in the aforementioned manner within thirty (30) Days of
the disputing Party’s notice having been issued, or if the Parties fail to meet
within ten (10) Business Days as required above, any of the Parties may initiate
legal action in Miami-Dade County, Florida in either the state or federal court.
By entering into this Agreement, both parties agree to the jurisdiction of the
state and federal courts located in Miami-Dade County, Florida. This Agreement
shall be interpreted, enforced and governed by the laws of the  State of Florida
without regard to principals of conflict or choice of laws.


In the event of any litigation arising out of this Agreement, the prevailing
party shall be entitled to recover all costs including attorneys’ fees.


SECTION 13.5 ENFORCEMENT OF AGREEMENT. Company and Seller acknowledge and agree
that Buyer will be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
Breach of this Agreement by Company or Seller will be incapable of being
adequately compensated by monetary damages alone. In addition to any other right
or remedy, any Party shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and by temporary, and permanent
injunctive relief to prevent Breaches or threatened Breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.


SECTION 13.6 WAIVER; REMEDIES CUMULATIVE. The rights and remedies of the Parties
are cumulative and not alternative. Neither any failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement or any of
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or any of the documents referred to in this Agreement can
be discharged by one Party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by the other Parties; (b) no waiver
that may be given by a Party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one Party will be
deemed to be a waiver of any obligation of that Party or of the right of the
Party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.


SECTION 13.7 ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all
prior agreements, whether written or oral, between the Parties with respect to
its subject matter (including any letter of intent and any confidentiality
agreement between Buyer, on the one hand, and Seller or Company, on the other
hand) and constitutes (along with the schedules, Exhibits and other documents
delivered pursuant to this Agreement) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.
This Agreement may not be amended, supplemented, or otherwise modified except by
a written agreement executed by the Party to be charged with the amendment.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 13.8 SCHEDULES.


(a) The information contained in the schedules or other written disclosures
constitute (i) exceptions to particular representations, warranties, covenants
and obligations of Seller and Company as set forth in this Agreement or (ii)
descriptions or lists of Assets and Liabilities and other items referred to in
this Agreement. If there is any inconsistency between the statements in this
Agreement and those in the schedules or other written disclosures (other than an
exception expressly set forth as such in the schedules or other written
disclosures with respect to a specifically identified representation or
warranty), the statements in this Agreement will prevail.


(b) The statements in the schedules or other written disclosures, and those in
any supplement thereto, relate only to the provisions in the Section of this
Agreement to which they expressly relate and not to any other provision in this
Agreement.


SECTION 13.9 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS. No Party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other Parties, and any such attempted
assignment shall be null and void and of no force or effect. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 13.9.


SECTION 13.10 SEVERABILITY. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


SECTION 13.11 CONSTRUCTION. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Articles," "Sections," and “Exhibits”
refer to the corresponding Articles, Sections, and Exhibits of this Agreement.


SECTION 13.12 TIME OF ESSENCE. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
 
SECTION 13.13 GOVERNING LAW. This Agreement will be governed by and construed
under the laws of the State of Florida, without regard to conflicts-of-laws
rules or any principles that would require the application of any other law.


SECTION 13.14 EXECUTION OF AGREEMENT. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.


SECTION 13.15 SELLER AND COMPANY LIABILITY; SELLER’S RELEASE.


(a)  Wherever in this Agreement provision is made for any action to be taken or
not taken by Company, Seller undertakes to cause Company to take or not take
such action, as the case may be. Without limiting the generality of the
foregoing, Seller and Company shall be jointly and severally liable for the
indemnities set forth in Article 11.


(b)  The Liability of Company prior to Closing shall be joint and several with
Seller. Upon Closing, Company shall be forever discharged and released from all
Liabilities hereunder, including any claims of contribution from Seller. In
addition, in consideration for the Contemplated Transactions, as of the Closing,
Seller and its directors, officers, shareholders, representatives, heirs,
executors, successors and assigns (the "Waiving Parties"), release, waive and
forever discharge, in all capacities, including as shareholder of Company, from
and after the Closing any and all claims, known or unknown, that the Waiving
Parties ever had, now have or may have against Company and its officers,
directors, employees or agents in connection with or arising out of any act or
omission of Company or its officers, directors, employees, advisers or agents,
in such capacity, at or prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.


BUYER:
COMPANY:
   
SFH I ACQUISITION CORP.
Protech Biosystems, Pvt. Ltd.
       
By:________________________
By:_______________________
Name: Armen Karapetyan
Name:
Title: President
Title:
       
SELLING SHAREHOLDERS:
PERCENTAGE OF OWNERSHIP
   
______________________
 
Mr. Sanjiw Kumar Singh
33.70%
       
____________________
 
Mr. Raju Kumar Singh
33.15%
       
______________________
 
Mr. Rana Rajesh Kumar
33.15%
           
TOTAL
100%

 
 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT (the “Agreement”), dated June _____, 2008, by and
amongst SFH I Acquisition Corp., a Delaware corporation, incorporated under the
laws of U.S. and having its registered office at 3363 NE 163rd Street Suite 705,
North Miami Beach, Florida 33160, with authorized capital of 100 million shares
of which 10,793,650 shares are issued and outstanding (hereinafter referred to
as “Buyer”, which expression shall include its successors and permitted
assigns).


5.
 

 
a.
Sanjiw Kumar Singh, son of Sh. Uday Pratap Singh residing at F-1194 Chittranjan
Park, New Delhi-110019

 
b.
Raju Kumar Singh, son of Sh. Uday Pratap Singh, residing at F-1194 Chittranjan
Park, New Delhi-110019

 
c.
Rana Rajesh Kumar, son of Sh. Uday Pratap Singh, residing at F-1194 Chittranjan
Park, New Delhi-110019



(hereinafter collectively referred to as “Sellers”, which expression shall
include its successors, legal heirs, and nominees)


6.
Protech Biosystems Pvt. Ltd. an entity organized under the laws of India
(“Company”), having its registered office at F-1194, Chittaranjan Park, New
Delhi, Delhi 110019.



WITNESSETH:


WHEREAS,  Company is carrying on the business of manufacturing and exporting
Pharmaceuticals, Healthcare, cosmetics etc. The Authorised Share Capital of the
Company is Rs. 50,000,000/-, divided into 5,000,000 shares of Rs. 10 each. The
issued, subscribed and paidup Capital of the Company is Rs. 600,324, divided
into 60,324 shares of Rs. 10 each


WHEREAS, Sellers own one hundred percent (100%) of the issued and paidup shares
of the Company (the “Purchase Shares”); and


WHEREAS,  Buyer is engaged in the business of seeking the acquisition of, or
merger with, one or more existing operating companies desirous of being a
publicly held corporation, and is registered with the U.S. Securities and
Exchange Commission under Section 12(g) of the Securities Exchange Act of 1934,
and has had limited operations to date; and


WHEREAS,, Buyer has an authorized share capital of 100 million shares $0.001 per
share of which 10,793,650 shares are issued and outstanding as of the date of
this agreement;  


WHEREAS, Buyer desires to acquire from Sellers one hundred percent (100%) of the
Purchase Shares in the Company solely in exchange for six million one hundred
thousand (6.1 million) shares of the Buyer’s common stock at the of the Closing
(the “Consideration Shares”); and


WHEREAS, Sellers desire to sell to Buyer the Purchase Shares, representing a
100% share in Company, solely in exchange for the Consideration Shares; and


WHEREAS, Prior to the date hereof, the respective boards of directors or
analogous governing body of each of Buyer and the Company have determined that
it is desirable to effect this share exchange and have approved and adopted this
Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein,
and other good and valuable consideration, the adequacy, sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE I
DEFINITIONS AND USAGE


SECTION 1.1 DEFINITIONS. Certain capitalized terms used in this Agreement are
defined in Exhibit 1.1 attached hereto.


SECTION 1.2  USAGE.


(a) Interpretation. In this Agreement, unless a clear contrary intention
appears: (i) the singular number includes the plural number and vice versa; (ii)
reference to any Person includes such Person's successors and assigns, if
applicable, unless prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or in such
Person’s individual capacity; (iii) reference to any gender includes each other
gender; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any Legal
Requirement means such Legal Requirement as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Legal Requirement means that provision of such
Legal Requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) "hereunder," "hereof," "hereto," and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof; (vii) "including"
(and with correlative meaning "include") means including without limiting the
generality of any description preceding such term; (viii) "or" is used in the
inclusive sense of "and/or"; (ix) with respect to the determination of any
period of time, "from" means "from and including" and "to" means "to but
excluding"; and (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.
 
(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with United States GAAP.


(c) Legal Representation of the Parties. The parties agree that each party was
either represented by its own separate and independent counsel or had an
opportunity to be so represented in connection with this Agreement. This
Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof.
 
ARTICLE II.
EXCHANGE OF SHARES; CONSIDERATION; CLOSING


SECTION 2.1 THE EXCHANGE. Upon the terms and subject to the conditions of this
Agreement, at the Closing:


(a) Sellers shall sell, transfer, convey and assign to Buyer, and Buyer shall
purchase from Seller, the Purchase Shares, representing a 100% share in Company,
and any and all rights in the Purchase Shares to which Seller is entitled, and
by doing so Seller shall be deemed to have assigned all of its rights, title and
interest in and to the Purchase Shares to Buyer. Attached hereto and marked
Exhibit A is the list of shareholders in the Company together with the number of
shares of common stock each is to receive.


(b) In consideration thereof, Buyer shall issue to Seller the “Consideration
Shares”, consisting of 6.1 million shares of common stock, having a face value
of $.039 per share, which after issuance will amount to approximately, 36.1% of
the issued and outstanding capital stock of Buyer. The Consideration Shares to
be issued to each of the shareholders in such proportions as set forth in
Exhibit A.


Notwithstanding the foregoing, nothing contained herein shall prohibit the Buyer
from selling additional shares of its common stock pending closing provided
however, that prior to the closing, Buyer shall so advise Seller as to the
number of additional shares issued and the consideration received.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 2.2 CLOSING. The closing of the purchase and sale transaction provided
for in this Agreement (the "Closing") will take place at such location mutually
agreed to by Company, Seller, and Buyer, as soon as practicable after the
fulfillment of the conditions to Closing set forth in Articles VII and VIII but
in no event later than July 31, 2008 unless extended by the mutual consent of
the parties.
 
SECTION 2.3 CLOSING OBLIGATIONS. In addition to any other documents to be
delivered under any other provisions of this Agreement, at the Closing:


(a) Seller or Company, as the case may be, shall deliver to Buyer:


(i) All documents and instruments of transfer necessary for transfer of the
Purchase Shares to Buyer, including the Transfer Deeds, Members Register and
Governing Documents of the Company duly amended and registered to reflect Buyer
as new owner of the Purchase Shares, in form and substance reasonably
satisfactory to Buyer;


(ii) the minute books, and seals of Company;


(iii)  any information from Company or Seller required to be filed pursuant to
the Exchange Act with the SEC by Buyer in connection with the Closing;


(iv)  certificates executed by Seller and Company representing and warranting to
Buyer that each of Seller’s and Company’s representations and warranties in this
Agreement was accurate in all respects as of the date of this Agreement and is
accurate in all respects as of the Closing Date as if made on the Closing Date
(giving full effect to any additional documentation or information required to
be delivered by Company or Seller to Buyer after the date hereof and any
supplements delivered to Buyer prior to the Closing Date in accordance with
Section 5.6);


(v)  an opinion from Seller’s legal counsel that is satisfactory to Buyer;


(vi) such documents and instruments of transfer necessary for completion of the
transfer and registration of all rights, title and interest in the Real Property
to the Company on, and effective as of, the Closing, as described in Section
3.7;


(vii) audited financial statements in accordance with U.S. Generally Accepted
Accounting Principles and prepared by an audit firm that is a member in good
standing of the PCAOB.


(viii)  such other documents or certificates and other instruments of transfer
and conveyance as may be requested by Buyer, each in form and substance
satisfactory to Buyer and its legal counsel and executed by Seller, if
necessary.


(ix) Subject to paragraph 2(b) below, the officers and directors of the Company
will tender their resignation at Closing.


(x) Approval from the regulatory authorities including but not limited to FIPB
approval and RBI approval
 
(b) On the Closing Date, the following resolutions should be passed by the Board
of Directors of the Company



 
a.
Persons nominated by Buyer shall be appointed as officers and directors of the
Company.

 
b.
Resignations of Nominees of Seller shall be accepted by the Buyer’s Board in
their discretion.

 
c.
Transfer of Purchase shares from Sellers to Buyer shall be approved and filing
of necessary documents with Registrar of Companies (ROC) and rectification of
Register of members of the Company to reflect the change in ownership shall be
authorized by the Board.

 
(c) Buyer shall deliver to Seller a certificate executed by Buyer as to the
accuracy of its representations and warranties as of the date of this Agreement
and as of the Closing and as to its compliance with and performance of its
covenants and obligations to be performed or complied with at or before the
Closing.
 
 
 

--------------------------------------------------------------------------------

 


(d) On the Closing Date, Buyer shall issue to Seller the “Consideration Shares”,
consisting of 6.1 million shares of common stock, the stock certificates
evidencing the Consideration Shares. would be delievered to the Buyer within 5
days from closing date


ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF SELLERS AND COMPANY


Company and Sellers, jointly and severally, represent and warrant to Buyer, as
of the date hereof and as of the Closing Date, as follows:


SECTION 3.1 ORGANIZATION AND GOOD STANDING.


(a) Company is a limited liability company duly organized, validly existing and
in good standing under the laws of India, with full corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under all Company Contracts


(b) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate copies of the Governing Documents of Company.


SECTION 3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT.


(a) This Agreement constitutes the legal, valid and binding obligation of Seller
and of Company, enforceable against each of them in accordance with its terms.
Upon the execution and delivery by Seller and Company of this Agreement and each
other document to be executed or delivered by Seller at the Closing
(collectively, “Seller’s Closing Documents”), Seller’s Closing Documents will
constitute the legal, valid and binding obligation of Seller and of Company,
enforceable against each of them in accordance with its terms. Each of Seller
and of Company has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and Seller’s Closing Documents to which it is
a party and to perform its obligations under this Agreement and Seller’s Closing
Documents, and such action has been duly authorized by all necessary action of
Seller and Company. Each of Seller and Company has all necessary legal capacity
to enter into and deliver this Agreement and Seller’s Closing Documents to which
it is a party and to perform such its obligations hereunder and thereunder.


(b) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):


(i) breach (A) any provision of any of the Governing Documents of or (B) any
resolution adopted by the board of directors or analogous governing body or
shareholders of Company.


(ii) breach or give any Governmental Body or other Person the right to challenge
any of the Contemplated Transactions or to exercise any remedy or obtain any
relief under any Legal Requirement or Order to which Company or Seller, or
any Assets of Company , may be subject;
 
(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Company or that otherwise relates to the Assets of Company or to
the business of Company;


(iv) breach any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or payment under, or to cancel, terminate or modify, any Company Contract; or


(v) result in the imposition or creation of any Encumbrance upon or with respect
to any of Assets of Company .
 
 
 

--------------------------------------------------------------------------------

 


(c) Neither Company nor Sellers are required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or any of the Seller’s Closing Documents or the consummation or
performance of any of the Contemplated Transactions.


SECTION 3.3 CAPITALIZATION.


(a) Sellers are and will be on the Closing Date the registered and beneficial
owner of all of the Purchase Shares, free and clear of all Encumbrances. The
Purchase Shares constitute one hundred percent (100%) of the capital of, and one
hundred percent (100%) of all rights, title and interest in, Company. The
Purchase Shares have been duly authorized and validly issued and registered in
compliance with all pertinent Legal Requirements and are fully paid and
non-assessable.


(b) There are no Contracts relating to the issuance, sale or transfer of any
shares of or interests in Company, including but not limited to, any of the
following: options, warrants, agreements, or other rights relating to the
acquisition of shares in Company or of Company’s capital; securities or other
obligations of Company convertible into shares in Company or Company's capital;
or sale agreements, shareholder agreements, pledges, proxies, voting trusts,
powers of attorney, restrictions on transfer or other agreements or instruments
binding up on Seller (exclusive of any agreement to which Buyer is a party) and
that relate to the ownership, voting or transfer of any shares of Company.


(c) Upon the consummation of the transactions contemplated by this Agreement and
the registration of the Purchase Shares being transferred by Seller to the name
of Buyer, Buyer will own all of the Purchase Shares, which shall include,
without limitation, the entirety of Seller’s capital and profits interest in
Company, the Assets of Company, Seller’s distribution and liquidation rights in
the Company, and Seller’s voting and management rights and powers in the
Company, free and clear of any and all Encumbrances.


SECTION 3.4 FINANCIAL STATEMENTS. The Financial Statements to be delivered by
Company to Buyer pursuant to Section 5.1 present fairly the financial condition
of Company as of the respective dates thereof and the results of their
operations and cash flows for the periods indicated. The Financial Statements
have been prepared by a member of a Public Company Accounting Oversight Board
(“PCAOB”) approved accounting firm in accordance with GAAP.
 
SECTION 3.5 BOOKS AND RECORDS. The books of account and other financial and
other Records of Company all of which shall be made available to Buyer on or
before the Compliance Date, are complete and correct, represent actual, bona
fide transactions, and have been maintained in accordance with sound business
practices. The minute books of Company all of which shall be made available to
Buyer on or before the Compliance Date, contain accurate and complete Records of
(a) all shareholder meetings held and all shareholder action taken, and (b) all
meetings of Company’s board of directors or other analogous bodies and
committees thereof, and no meeting of any such shareholders, board of directors
or other analogous bodies or committees has been held for which minutes have not
been prepared or are not contained in such minute books.


SECTION 3.6 TANGIBLE PERSONAL PROPERTY; SUFFICIENCY OF ASSETS.


(a) On or before the Closing Date, Company shall provide Buyer with a complete
and accurate schedule describing, and specifying the location of, all Tangible
Personal Property of Company . Company owns good and marketable title to all of
its Tangible Personal Property, free and clear of any Encumbrances, and none of
its Tangible Personal Property is held under any lease, security agreement,
conditional sales contract, license, or other title retention or security
arrangement, or is located other than in the possession of Company.


(b)  The Assets of Company (i) constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate Company's business in
the manner presently operated by Company and (ii) include all of the operating
assets of Company.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.7 REAL PROPERTY.


(a) Prior to the date hereof, Company has provided Buyer with a schedule of all
Real Property in which Company has a leasehold interest or uses in connection
with the business of Company. which consist of the premises where the principal
offices of Company is located and three additional locations, and an accurate
description of all Real Property Leases. Company shall update this list as
necessary prior to Closing and provide Buyer with a complete list of real
property dated as of the Closing Date.


(b) The Company presently has no ownership interest in any Real Property except
as set forth in Exhibit 3.7(B). Notwithstanding the foregoing, on or before the
Closing, and as a condition precedent to the Closing, Company and Seller will
cause the transfer of all rights, title and interest in the Real Property from
the owners thereof to Company, without any additional consideration payable
therefore by Buyer.  


SECTION 3.8 TITLE TO THE REAL PROPERTY. Upon transfer of the Real Property from
the owners thereof to Company as provided in Section 3.7(b), Buyer will own good
and marketable title to the Real Property, free and clear of any Encumbrances,
other than liens for Taxes for the current tax year which are not yet due and
payable ("Real Property Encumbrances"). On or before the Closing, true and
complete copies of (A) all deeds, existing title insurance policies and surveys
of or pertaining to the Real Property and (B) all instruments, agreements and
other documents evidencing, creating or constituting any Real Property
Encumbrances shall be delivered to Buyer.


SECTION 3.9 CONDITION OF FACILITIES.


(a) Use of the Real Property by Company for the various purposes for which they
are presently being used are permitted as of right under all applicable zoning
requirements and are not subject to "permitted nonconforming" use or structure
classifications. All Improvements are in compliance with all applicable Legal
Requirements, including those pertaining to zoning, building and the disabled,
are in good repair and in good condition, ordinary wear and tear excepted, and
are free from latent and patent defects. No part of any Improvement encroaches
on any real property not included in the definition of Real Property as it
pertains to Company , and there are no buildings, structures, fixtures or other
Improvements primarily situated on adjoining real property that encroach up on
any part of the Land. The Land for each owned Facility abuts on and has direct
vehicular access to a public road or has access to a public road via a
permanent, irrevocable, appurtenant easement benefiting such Land and comprising
a part of the Real Property, is supplied with public or quasi-public utilities
and other services appropriate for the operation of the Facilities located
thereon and is not located within any flood plain or area subject to wetlands
regulation or any similar restriction. There is no existing or proposed plan to
modify or realign any street or highway or any existing or proposed eminent
domain proceeding that would result in the taking of all or any part of any
Facility or that would prevent or hinder the continued use of any Facility as
heretofore used in the conduct of the business of Company .


(b) Each item of Tangible Personal Property of Company is in good repair and
good operating condition, ordinary wear and tear excepted, is suitable for
immediate use in the Ordinary Course of Business and is free from latent and
patent defects. No item of Tangible Personal Property of Company is in need of
repair or replacement other than as part of routine maintenance in the Ordinary
Course of Business. All Tangible Personal Property used in Company's business is
in the possession of Company.


SECTION 3.10 ACCOUNTS RECEIVABLE. All Accounts Receivable of Company that are
reflected in the most recent balance sheet of the Financial Statements (the
“Last Balance Sheet”) or in the accounting Records of Company as of the Closing
Date represent or will represent valid obligations arising from sales actually
made or services actually performed by Company in the Ordinary Course of
Business. Except to the extent paid prior to the Closing Date, such Accounts
Receivable are or will be as of the Closing Date current and collectible net of
the respective reserves shown on the Last Balance Sheet (which reserves are
adequate and calculated consistent with past practice). Subject to such
reserves, each of such Accounts Receivable either has been or will be collected
in full, without any setoff, within ninety (90) days after the day on which it
first becomes due and payable. There is no contest, claim, defense or right of
setoff, other than returns in the Ordinary Course of Business of Company , under
any Contract with any account debtor of an Account Receivable relating to the
amount or validity of such Account Receivable.
 
SECTION 3.11 INVENTORIES. All items included in the Inventories of Company
consist of a quality and quantity usable and, with respect to finished goods,
saleable, in the Ordinary Course of Business of Company. Company is not in
possession of any inventory not owned by it, including goods already sold, and
no items included in the Inventories have been pledged as collateral or are held
on consignment from others. Inventories now on hand that were purchased after
the date of the Last Balance Sheet were purchased in the Ordinary Course of
Business of Company at a cost not exceeding market prices prevailing at the time
of purchase. The quantities of each item falling within the definition of
Inventories (whether raw materials, work-in-process or finished goods) are not
excessive but are reasonable in the present circumstances of Company .
Work-in-process Inventories are now valued, and will be valued on the Closing
Date, according to GAAP.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.12 NO UNDISCLOSED LIABILITIES. Neither Company has any Liabilities
except for Liabilities reflected or reserved against in the Financial
Statements, and current Liabilities incurred in the Ordinary Course of Business
of Company since the date of the Last Balance Sheet, which will not,
individually or in the aggregate, have a material adverse effect on Company.


SECTION 3.13 TAXES.


(a) Tax Returns Filed and Taxes Paid. Company has filed or caused to be filed on
a timely basis all Tax Returns and all reports with respect to Taxes that are or
were required to be filed pursuant to all applicable Legal Requirements. All Tax
Returns and reports filed by Company are true, correct and complete. Company has
paid, or made provision for the payment of, all Taxes that have or may have
become due for all periods covered by the Tax Returns or otherwise, or pursuant
to any assessment received by Company , except such Taxes, if any, as are listed
in a schedule provided by Company to Buyer on or before the Compliance Date and
are being contested in good faith and as to which adequate reserves (determined
in accordance with GAAP) have been provided in the Last Balance Sheet. Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return. No claim has ever been made or is expected to be made by any
Governmental Body in a jurisdiction where Company does not file Tax Returns that
it is or may be subject to taxation in that jurisdiction. There are no
Encumbrances on any of the Assets of Company that arose in connection with any
failure (or alleged failure) to pay any Tax, and Company has no Knowledge of any
basis for assertion of any claims attributable to Taxes which, if adversely
determined, would result in any such Encumbrance.


(b) Delivery of Tax Returns and Information Regarding Audits and Potential
Audits. On or before the Compliance Date, Company shall deliver or make
available to Buyer copies of all Tax Returns of Company . On or before the
Compliance Date, Company shall deliver to Buyer a complete and accurate list of
all Tax Returns of Company that have been audited or are currently under audit
and which accurately describes any deficiencies or other amounts that were paid
or are currently being contested. To the Knowledge of Company, no undisclosed
deficiencies are expected to be asserted with respect to any such audit. All
deficiencies proposed as a result of such audits have been paid, reserved
against, settled or are being contested in good faith by appropriate proceedings
as described in the schedule to be provided by Company to Buyer on or before the
Compliance Date. Company will deliver, or make available to Buyer, copies of any
examination reports, statements or deficiencies or similar items with respect to
such audits. Company has no Knowledge that any Governmental Body is likely to
assess any additional Taxes for any period for which Tax Returns of Company have
been filed. There is no dispute or claim concerning any Taxes of Company either
(i) claimed or raised by any Governmental Body in writing or (ii) as to which
Company has Knowledge. On or before the Compliance Date, Company shall provide
Buyer with a list of all Tax Returns of Company for which the applicable statute
of limitations has not run. Except as disclosed by Company to Buyer in writing
on or before the Compliance Date, Company has not given or been requested to
give waivers or extensions (or is or would be subject to a waiver or extension
given by any other Person) of any statute of limitations relating to the payment
of Taxes by Company or for which Company may be liable.
 
(c) Proper Accrual. The charges, accruals and reserves with respect to Taxes on
the Records of Company are adequate (determined in accordance with GAAP) and are
at least equal to Company's liability for Taxes.


SECTION 3.14 NO MATERIAL ADVERSE CHANGE. Since the date of the Last Balance
Sheet, there has not been any material adverse change in the business,
operations, prospects, Assets, results of operations or condition (financial or
otherwise) of Company and no event has occurred or circumstance exists that may
result in such a material adverse change. Since the date of the Last Balance
Sheet, Company has conducted its respective business only in the Ordinary Course
of Business and there has not been any:


(a) change in Company's ’s authorized or issued share capital, grant of any
option or right to purchase shares of or interests in Company or issuance of any
security convertible into such shares or interests;
 
 
 

--------------------------------------------------------------------------------

 


(b) amendment to the charter or foundation documents of Company or any other
Governing Documents of Company;


(c) payment (except in the Ordinary Course of Business) or increase by of any
bonuses, salaries or other compensation to Seller, or any director, officer or
employee of Company or entry into any employment, severance or similar Contract
with any director, officer or employee of Company;


(d) adoption of, amendment to, or increase in the payments to or benefits
arising under, any Employee Plan of Company;


(e) damage to or destruction or loss of any Assets of Company , whether or not
covered by insurance; 
 
(f) entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Company is a party, or (ii) any Contract or
transaction involving a total remaining commitment by Company of at least
$10,000;


(g) sale (other than sales of Inventories in the Ordinary Course of Business),
lease or other disposition of any Asset or property of Company or any Asset or
property (including the Intellectual Property Assets) or the creation of any
Encumbrance on any Asset of Company ;


(h) cancellation or waiver of any claims or rights with a value to Company in
excess of $10,000;


(i) indication by any customer or supplier of an intention to discontinue or
change the terms of its relationship with Company ;


(j) material change in the accounting methods used by Company ; or


(k) entry by Company into any Contract to do any of the foregoing.


SECTION 3.15 PERSONNEL MATTERS.


(a)  On or before the Compliance Date, Company will deliver to Buyer a correct
and complete list of each director, officer, employee, independent contractor,
consultant and agent of Company whose aggregate compensation for the calendar
year ended December 31, 2007 exceeded $30,000, including but not limited to,
each employee on leave of absence or layoff status. No retired employee,
director, of officer of Company is receiving benefits or scheduled to receive
benefits in the future.


(b) The Company is not a party to any employment, consulting or similar
agreement, written or oral, with any Person.


(c)  No employees of Company is represented by any labor union or similar
organization.   Company is not party to any collective bargaining or similar
agreement covering any of its employees. No labor union or similar organization
or group of employees has made a demand for recognition, filed a petition
seeking a representation proceeding or given Company notice of any intention to
hold an election of a collective bargaining representative at any time during
the past three (3) years.


(d) Except as set forth on a schedule provided by Company to Seller on or before
the Compliance Date, the Company does not maintain any bonus, pension, profit
sharing, deferred compensation, incentive compensation, share ownership, share
purchase, share option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical plan, or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Company (collectively,
“Employee Plans”). Except as set forth on a schedule provided by Company to
Seller on or before the Compliance Date there are not any severance or
termination agreements or arrangements between Company and any current or former
employee, officer of director of Company , nor does Company have any general
severance plan or policy.
 
 
 

--------------------------------------------------------------------------------

 


(e)  Company has complied in all respects with all Legal Requirements relating
to employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar Taxes and occupational
safety and health. Company is not liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.
 
(f) To the Knowledge of Seller or Company, no officer, director, agent,
employee, consultant, or contractor of Company is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor to engage in or continue or perform any activity,
duties or practice relating to the business of Company. No former or current
employee of Company is a party to, or is otherwise bound by, any Contract that
in any way has adversely affected, affects, or will affect the ability of
Company or Buyer to conduct the business as heretofore carried on by Company .


SECTION 3.16 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS.


(a) Company is and at all times have been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its Assets. No event has occurred
or circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by Company of, or a failure on the part of
Company to comply with, any Legal Requirement or may give rise to any obligation
on the part of Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature. Company has not received any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding any actual, alleged, possible or potential violation of,
or failure to comply with, any Legal Requirement or any actual, alleged,
possible or potential obligation on the part of to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.


(b) On or before the Compliance Date, Company shall provide Buyer with a
schedule containing a complete and accurate list of each Governmental
Authorization that is held by Company or that otherwise relates to Company's
business or its Assets. Each Governmental Authorization listed or required to be
listed in said schedule is valid and in full force and effect. Except as set
forth in said schedule:


(i) Company is, and has been, in full compliance with all of the terms and
requirements of each Governmental Authorization identified or required to be
identified in said schedule;


(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in said schedule or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in said schedule;


(iii) Company has not received any notice or other communication (whether oral
or written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any Governmental Authorization or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization;
and
 
(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in said schedule
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.


(v) The Governmental Authorizations listed in said schedule collectively
constitute all of the Governmental Authorizations necessary to permit Company to
lawfully conduct and operate its business in the manner in which it currently
conducts and operates such business and to permit Company to own and use its
Assets in the manner in which it currently owns and uses such Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.17 LEGAL PROCEEDINGS; ORDERS.


(a) There is no pending or threatened Proceeding: (i) by or against Company that
otherwise relates to or may affect the business of, or any of the Assets owned
or used by, Company ; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. To the Knowledge of Company or Seller, no event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Proceeding.


SECTION 3.18 CONTRACTS; NO DEFAULTS.


(a) On or before the Compliance Date, Company will provide Buyer with an
accurate and complete list of, and accurate and complete copies of, each Company
Contract. Said schedule will include a summary of all material terms of such
Contracts, including the parties thereto, the amount of the remaining commitment
of Company under the Contracts, and the location where the executed copies of
such Contracts are located.


(b) Except as set forth in said schedule, Seller has no rights and is not
subject to any obligations or liabilities under, any Contract that relates to
the business of Company or any of the Assets of Company .


(c) Except as set forth in said schedule:


(i) each Contract identified or required to be identified in said schedule is in
full force and effect and is valid and enforceable in accordance with its terms;


(ii) to the Knowledge of Company and Seller, no Contract identified or required
to be identified in said schedule will, upon completion or performance thereof,
have a material adverse effect on the business, Assets or condition of Company .


(d) Except as set forth in said schedule:


(i) Company is, and at all times have been, in compliance with all applicable
terms and requirements of each Contract applicable to it;


(ii) each other Person that has or had any obligation or liability under any
Company Contract is, and at all times has been, in full compliance with all
applicable terms and requirements of such Contract;


(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with or result in a Breach of, or
give Company or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any Company Contract Contract;


(iv) no event has occurred or circumstance exists under or by virtue of any
Contract that (with or without notice or lapse of time) would trigger the
creation of any Encumbrance affecting any of the Assets of Company ; and


(v) The Company has given to or received from any other Person any notice or
other communication (whether oral or written) regarding any actual, alleged,
possible or potential violation or Breach of, or default under, any Contract;


(e) There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to Company under any
Contracts with any Person having the contractual or statutory right to demand or
require such renegotiation and no such Person has made oral or written demand
for such renegotiation.
 
 
 

--------------------------------------------------------------------------------

 


(f) Each Contract relating to the sale, design, manufacture or provision of
products or services by Company has been entered into in the Ordinary Course of
Business of Company and has been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.


SECTION 3.19 INSURANCE.


(a) On or before the Compliance Date, Company shall deliver to Buyer accurate
and complete copies of all policies of insurance (and correspondence relating to
coverage thereunder) to which Company is a party.


(b) On or before the Compliance Date, Company shall deliver to Buyer a schedule
describing all obligations of Company to provide insurance coverage to Third
Parties (for example, under Leases or service agreements) and identifying the
policy under which such coverage is provided.


(c) All policies of insurance to which Company is a party or that provide
coverage to Company : (i) are valid, outstanding and enforceable; (ii) are
issued by an insurer that is financially sound and reputable; (iii) taken
together, provide adequate insurance coverage for the Assets and the operations
of Company for all risks normally insured against by a Person carrying on the
same business or businesses as Company in the same location or locations and for
all risks to which Company is normally subject; and (iv) are sufficient for
compliance with all Legal Requirements and Company Contracts Contracts;


(d) Company has not received (i) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights or (ii) any notice of
cancellation or any other indication that any policy of insurance is no longer
in full force or effect or that the issuer of any policy of insurance is not
willing or able to perform its obligations thereunder. Company has paid all
insurance premiums as, and when due, and have otherwise performed all of its
obligations under each policy of insurance to which it is a party or that lists
Company as a beneficiary. Company has given notice to all insurers of any claims
that may be submitted under said policies of insurance.


SECTION 3.20 ENVIRONMENTAL MATTERS. Except as disclosed in a schedule provided
by Company to Buyer on or before the Compliance Date:


(a) Company is and at all times have been, in full compliance with, and have not
been and are not in violation of or liable under, any Environmental Law. 
Neither Company nor Seller has any basis to expect, nor has any of them or any
other Person for whose conduct they are or may be held deemed responsible
received any actual or threatened Order, notice or other communication from (i)
any Governmental Body or private citizen acting in the public interest or (ii)
the current or any prior owner or operator of any Facilities, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or potential liability for any Environmental, Health and Safety
Liabilities with respect to any Facility or other property or Asset (whether
real, personal or mixed) in which Company has or had an interest, or at which
Hazardous Materials were generated, manufactured, refined, transferred,
imported, used or processed by Company or any other Person for whose conduct it
is or may be held responsible, or from which Hazardous Materials have been
transported, treated, stored, handled, transferred, disposed, recycled or
received.


(b) There are no pending or, to the Knowledge of Company or Seller, threatened
claims, Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law affecting any Facility or any other property or asset (whether
real, personal or mixed) in which Company has or had an interest.


(c) Neither Company nor Seller has any Knowledge of or any basis to expect, nor
has any of them, or any other Person for whose conduct any of them are or may be
held responsible, received, any citation, directive, inquiry, notice, Order,
summons, warning or other communication that relates to Hazardous Activity,
Hazardous Materials, or any alleged, actual, or potential violation or failure
to comply with any Environmental Law, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to any Facility or property or Asset (whether real,
personal or mixed) in which Company has or had an interest, or at which
Hazardous Materials were generated, manufactured, refined, imported, used or
processed by Company or any other Person for whose conduct it is or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled or received.
 
 
 

--------------------------------------------------------------------------------

 


(d) Neither Company nor any other Person for whose conduct Company is or may be
held responsible has any Environmental, Health and Safety Liabilities with
respect to any Facility or, to the Knowledge of Company or Seller, with respect
to any other property or Asset (whether real, personal or mixed) in which
Company (or any predecessor) has or had an interest or at any property
geologically or hydrologically adjoining any Facility or any such other property
or Asset.


(e) There are no Hazardous Materials present on or in the Environment at any
Facility or at any geologically or hydrologically adjoining property, including
any Hazardous Materials contained in barrels, aboveground or underground storage
tanks, landfills, land deposits, dumps, equipment (whether movable or fixed) or
other containers, either temporary or permanent, and deposited or located in
land, water, dumps, or any other part of the Facility or such adjoining
property, or incorporated into any structure therein or thereon. Neither Company
nor any Person for whose conduct Company is or may be held responsible, or to
the Knowledge of Company or Seller, any other Person, has permitted or
conducted, or is aware of, any Hazardous Activity conducted with respect to any
Facility or any other property or Assets (whether real, personal or mixed) in
which Company has or had an interest except in full compliance with all
applicable Environmental Laws.


(f) There has been no Release or, to the Knowledge of Company or Seller, threat
of release, of any hazardous materials at or from any facility or at any other
location where any hazardous materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed or from any other property
or Asset (whether real, personal or mixed) in which Company has or had an
interest, or to the Knowledge of Company or Seller any geologically or
hydrologically adjoining property, whether by Company or any other Person.
 
(g) On or before the Compliance Date, Company shall deliver to Buyer true and
complete copies and results of any reports, studies, analyses, tests, or
monitoring possessed or initiated by Company pertaining to Hazardous Materials
or Hazardous Activities in, on, or under the Facilities, or concerning
compliance, by Company or any other Person for whose conduct it is or may be
held responsible, with Environmental Laws.


SECTION 3.21 INTELLECTUAL PROPERTY ASSETS.


(a) The term "Intellectual Property Assets" means all intellectual property
owned or licensed (as licensor or licensee) by or to Company , as the case may
be, including: (i) Company's ’s name, all assumed fictional business names,
trade names, registered and unregistered trademarks, service marks and
applications (collectively, "Marks"); (ii) all patents, patent applications and
inventions and discoveries that may be patentable (collectively, "Patents");
(iii) all registered and unregistered copyrights in both published works and
unpublished works (collectively, "Copyrights"); (iv) all rights in mask works;
(v) all know-how, trade secrets, confidential or proprietary information,
customer lists, Software, technical information, data, process technology,
plans, drawings and blue prints (collectively, "Trade Secrets"); and (vi) all
rights in internet web sites and internet domain names presently used by Company
(collectively "Net Names").


(b) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description, including any royalties paid or
received by Company , and accurate and complete copies, of all Company Contracts
relating to the Intellectual Property Assets of Company. There are no
outstanding and no threatened disputes or disagreements with respect to any such
Contract.


(c)  The Intellectual Property Assets of Company are all those necessary for the
operation of Company's business ’s business as it is currently conducted.
Company is the owner or licensee of all right, title and interest in and to each
of the Intellectual Property Assets of Company, free and clear of all
Encumbrances, and has the right to use without payment to a Third Party all of
the Intellectual Property Assets, other than in respect of licenses which shall
be listed in a schedule and provided by Company to Buyer on or before the
Compliance Date.


(d)  All former and current employees of Company have executed written Contracts
with Company assigning to Company all rights to any inventions, Improvements,
discoveries or information relating to the business of Company.
 
 
 

--------------------------------------------------------------------------------

 


(e) On or before the Compliance Date, Company shall deliver to Buyer  a complete
and accurate list and summary description of all Patents of Company. All of the
issued Patents are currently in compliance with formal legal requirements
(including payment of filing, examination and maintenance fees and proofs of
working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date. No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition Proceeding. There is no potentially
interfering patent or patent application of any Third Party.


(f) Except as set forth in a disclosure schedule provided by Company to Buyer on
or before the Compliance Date, (A) no Patent is infringed or, to the Knowledge
of Company or Seller, has been challenged or threatened in any way and (B) none
of the products manufactured or sold, nor any process or know-how used, by
Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person.
 
(g) All products made, used or sold under the Patents have been marked with the
proper Patent notice.


(h) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Marks of Company identifying
the place(s) of registration of the Marks. All Marks are currently in compliance
with all formal Legal Requirements, are valid and enforceable and are not
subject to any maintenance fees or Taxes or actions falling due within ninety
(90) days after the Closing Date. No Mark has been or is now involved in any
opposition, invalidation or cancellation Proceeding and, to the Knowledge of
Company or Seller, no such action is threatened with respect to any of the
Marks. To the Knowledge of Company or Seller, there is no potentially
interfering trademark or trademark application of any other Person. No Mark is
infringed or, to Company's Knowledge, has been challenged or threatened in any
way. None of the Marks used by Company infringes or is alleged to infringe any
trade name, trademark or service mark of any other Person. All products and
materials containing a Mark bear the proper federal registration notice where
permitted by law.


(i) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Copyrights of Company. All of
the registered Copyrights are currently in compliance with formal Legal
Requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety (90) days after the date of
Closing. No Copyright is infringed or, to the Knowledge of Company or Seller,
has been challenged or threatened in any way. None of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any Third
Party or is a derivative work based upon the work of any other Person. All works
encompassed by the Copyrights have been marked with the proper Copyright notice.


(j) With respect to each Trade Secret of Company the documentation relating to
such Trade Secret is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the Knowledge or memory of any individual. Company has taken all reasonable
precautions to protect the secrecy, confidentiality and value of all its Trade
Secrets (including the enforcement by Company of a policy requiring each of
their respective employees or contractors to execute proprietary information and
confidentiality agreements, and all current and former employees and contractors
of Company have executed such an agreement). Company has good title to and an
absolute right to use its Trade Secrets. The Trade Secrets of Company are not
part of the public Knowledge or literature and, to the Knowledge of Company or
Seller, have not been used, divulged or appropriated either for the benefit of
any Person (other than Company ) or to the detriment of Company . No Trade
Secret is subject to any adverse claim or has been challenged or threatened in
any way or infringes any intellectual property right of any other Person.


(k) On or before the Compliance Date, Company shall deliver to Buyer a complete
and accurate list and summary description of all Net Names of Company .
 
SECTION 3.22 SECURITIES LAW MATTERS.


(a) Seller understands that the Consideration Shares are being offered and made
in reliance on one or more exemptions from the registration requirements of
United States federal and state securities laws and that Buyer is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Seller set forth herein in order to
determine the applicability of such exemptions and the suitability of Seller to
acquire the Consideration Shares.
 
 
 

--------------------------------------------------------------------------------

 


(b) Sellers are acquiring the Consideration Shares for Seller’s own account and
not with a view to their distribution within the meaning of Section 2(11) of the
Securities Act. Sellers are not a U.S. person (as that term is defined in
Regulation S Promulgated under the Securities Act). Except as otherwise set
forth in a schedule provided by Company to Buyer on or before the Compliance
Date, Sellers are “accredited investors” (as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act by reason of Rule
501(a)(3)), and Seller is (i) experienced in making investments of the kind
described in this Agreement and the related documents, (ii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
Buyer or any of its affiliates or selling agents), to protect its own interests
in connection with the Contemplated Transactions, and (iii) able to afford the
entire loss of its investment in the Consideration Shares. Sellers have been
provided an opportunity for a reasonable period of time prior to the date hereof
to obtain additional information concerning the Consideration Shares, Buyer, and
all other information to the extent Buyer possesses such information or can
acquire it without unreasonable effort or expense.


(c) Sellers understand that the Consideration Shares shall be “restricted” (as
that term is defined in Rule 144 promulgated under the Securities Act), and each
certificate representing the Consideration Shares shall be endorsed with the
following restrictive legend or one that is substantially similar to it, in
addition to any other legend required to be placed thereon by applicable federal
or state securities laws:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE OR
FOREIGN SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
SECURITIES ACT AND ALL APPLICABLE STATE AND FOREIGN SECURITIES LAWS, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT OR IN A TRANSACTION OTHERWISE IN COMPLIANCE
WITH APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES LAWS.”


(d) They will rank pari-passu with the already existing shares


SECTION 3.25 DISCLOSURE.


(a) No representation, warranty or other statement made by Company or Sellers in
this Agreement, or the schedules or other documentation provided by Company or
Sellers pursuant to this Agreement, any supplement thereto, or the certificates
delivered pursuant to Section 2.3(a) or otherwise in connection with the
Contemplated Transactions contains any untrue statement of material fact or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.


(b) None of the Sellers nor the Company has Knowledge of any fact that has
specific application to Company (other than general economic or industry
conditions) or the Purchase Shares and that may materially adversely affect the
Purchase Shares or the Assets, business, prospects, financial condition or
results of operations of Company that has not been set forth in this Agreement.
No event, condition, or other matter, or any series of events, conditions or
other matters, currently exists that, individually or in the aggregate,
adversely affects the Purchase Shares or the Assets, business, prospects,
financial condition or results of its operations of Company that has not been
specifically disclosed to Buyer in writing by Company.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Company and Seller, as of the date hereof and
as of the Closing Date, as follows:
 
SECTION 4.1 ORGANIZATION AND GOOD STANDING. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware with full corporate power and authority to conduct its business as it
is now conducted.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.2 AUTHORITY; NO CONFLICT.


(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the other documents to be executed or delivered by Buyer at
Closing (collectively, the "Buyer's Closing Documents"), each of the Buyer's
Closing Documents will constitute the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms. Buyer
has the absolute and unrestricted right, power and authority to execute and
deliver this Agreement and the Buyer's Closing Documents and to perform its
obligations under this Agreement and the Buyer's Closing Documents, and such
action has been duly authorized by all necessary corporate action.


(b) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to: (i) any provision of Buyer's
Governing Documents; (ii) any resolution adopted by the board of directors of
Buyer; (iii) any Legal Requirement or Order to which Buyer may be subject; or
(iv) any Contract to which Buyer is a party or by which Buyer may be bound.
Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.


SECTION 4.3 CAPITALIZATION. On or before the Compliance Date, Buyer shall
deliver to Company and Seller a schedule that correctly and completely sets
forth the authorized share capital of Buyer.


SECTION 4.4 FILINGS WITH THE SEC. As of their respective dates, the documents
filed by Buyer with the SEC (the “SEC Documents”) complied in all material
respects with the requirements of the Securities Act of or the Exchange Act, as
the case may be, and other federal, state and local laws, rules and regulations
applicable to such SEC Documents, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. Any
financial statements of Buyer included in the SEC Documents comply as to form
and substance in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with GAAP on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of Buyer as of
the dates thereof and the results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
SECTION 4.5 VALID ISSUANCE. The Consideration Shares, issued in accordance with
the terms hereof and on the basis of the representations and warranties of
Seller set forth herein, may and shall be properly issued by Buyer to Seller
pursuant to any applicable federal or state law.


SECTION 4.6 CERTAIN PROCEEDINGS. There is no pending Proceeding that has been
commenced against Buyer that challenges or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer's Knowledge, no such Proceeding has been threatened.


ARTICLE V
COVENANTS AND AGREEMENTS PRIOR TO CLOSING


SECTION 5.1 FINANCIAL STATEMENTS. At least three days prior to Closing, Company
shall provide Buyer with such audited financial statements of the Company as may
be required by the SEC (“Financial Statements”). The Financial Statements shall
be prepared by a member of a PCAOB approved accounting firm in accordance with
GAAP, and shall be true and correct and not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements and representation therein not misleading. 
 
 
 

--------------------------------------------------------------------------------

 


SECTION 5.2 ACCESS AND INVESTIGATION. Between the date of this Agreement and the
Closing Date, and upon reasonable advance notice, Seller and Company, on the one
hand, and Buyer on the other hand, shall (a) afford the other Party(ies) and
their respective Representatives full and free access, during regular business
hours, to their respective employees, officers, directors and agents,
properties, Contracts, Governmental Authorizations, books and Records and other
documents and data, such rights of access to be exercised in a manner that does
not unreasonably interfere with their respective operations; (b) furnish the
other Party(ies) with copies of all such Contracts, Governmental Authorizations,
books and Records and other existing documents and data as the other Party(ies)
may reasonably request; (c) furnish the other Party(ies) with such additional
financial, operating and other relevant data and information as the other
parties may reasonably request; and (d) otherwise cooperate and assist, to the
extent reasonably requested by the other Party(ies), with the other Party(ies)’
investigation of the properties, Assets and financial condition. In addition,
the other Parties shall have the right to have the real property and Tangible
Personal Property inspected by them, at their sole cost and expense, for
purposes of determining the physical condition and legal characteristics of the
real property and Tangible Personal Property.


SECTION 5.3 OPERATION OF THE BUSINESS AND CONDUCT OF COMPANY PRIOR TO CLOSING.


(a)  Between the date of this Agreement and the Closing, Company shall, (and
Seller shall cause Company to):


(i) conduct its business only in the Ordinary Course of Business;


(ii) except as otherwise directed by Buyer in writing, and without making any
commitment on Buyer's behalf, use its Best Efforts to maintain its respective
business organizations intact, keep available the services of its officers,
employees and agents, and maintain its relationship and good will with
suppliers, customers, landlords, creditors, employees, agents and others having
business relationships with it;


(iii) confer with Buyer prior to the implementation of operational decisions of
a material nature with respect to Company ;


(iv) otherwise report periodically to Buyer concerning the status of the
business, operations and finances of Company ;


(v) make no material changes in employment status of employees having managerial
responsibilities or officers or directors without prior consultation with Buyer;


(vi) maintain its Assets in a state of repair and condition that complies with
Legal Requirements and is consistent with the requirements and normal conduct of
its business;


(vii) keep in full force and effect, without amendment, all material contractual
and other contractual and other rights relating to Company's ’s business;


(viii) comply with all Legal Requirements and contractual obligations applicable
to the operations of Company's ’s business;


(ix) continue insurance coverage in full force and effect under existing
policies of insurance or substantially equivalent policies;


(x) cooperate with Buyer and assist Buyer in identifying the Governmental
Authorizations required for Buyer to operate the business from and after the
Closing Date and either transferring existing Governmental Authorizations of
Company to Buyer, where permissible, or obtaining new Governmental
Authorizations for Buyer;


(xi) upon request of Buyer from time to time, execute and deliver all documents,
make all truthful oaths, testify in any Proceedings and do all other acts that
may be reasonably necessary or desirable in the opinion of Buyer to consummate
the Contemplated Transactions, all without further consideration; and
 
 
 

--------------------------------------------------------------------------------

 
 
(xii) maintain all books and Records of Company relating to its respective
businesses in the Ordinary Course of Business.


(b)  Between the date of this Agreement and the Closing, Seller shall not:
 
(i)  sell, transfer or otherwise dispose of any of the Purchase Shares or any
interest in the Purchase Shares and/or agree to do any of the foregoing;


(ii) accept any dividend or other distribution in respect of any of the Purchase
Shares;
 
(iii)  incur, make, assume or suffer to exist any Encumbrance or other matter
affecting title to any of the Purchase Shares;
 
(iv)  enter into any shareholder agreements, voting trusts, restrictions on
transfer or other agreements or instruments that would be binding on the Buyer
as the owner of the Purchase Shares; or


(v)  take any action, that would result in any of the Seller’s representations
and warranties in this Agreement being untrue and incorrect and Seller shall use
its best efforts to prevent the occurrence of any event or the existence of any
condition.


SECTION 5.4 NEGATIVE COVENANT. Except as otherwise expressly permitted herein,
between the date of this Agreement and the Closing Date, Company shall not, and
Seller shall not permit Company to, without the prior written Consent of Buyer,
(a) take any affirmative action, or fail to take any reasonable action within
its control, as a result of which any of the changes or events listed in Section
3.14 would be likely to occur; (b) make any modification to any material
Contract or Governmental Authorization; (c) allow the levels of raw materials,
supplies or other materials included in the Inventories to vary materially from
the levels customarily maintained in the Ordinary Course of Business; or (d)
enter into any compromise or settlement of any litigation, proceeding or
governmental investigation relating to Company, , or the Assets or business of
Company .


SECTION 5.5 REQUIRED APPROVALS. As promptly as practicable after the date of
this Agreement, Company shall make all filings required by Legal Requirements to
be made by it in order to consummate the Contemplated Transactions. Company and
Seller also shall cooperate with Buyer and its Representatives with respect to
all filings that Buyer elects to make or, pursuant to Legal Requirements, shall
be required to make in connection with the Contemplated Transactions. Company
and Seller also shall cooperate with Buyer and its Representatives in obtaining
all Material Consents.


SECTION 5.6 NOTIFICATION. Between the date of this Agreement and the Closing,
Seller and Company shall promptly notify Buyer in writing upon becoming aware of
(a) any fact or condition that causes or constitutes a Breach of any of
Company's or Seller’s representations and warranties made as of the date of this
Agreement or (b) the occurrence after the date of this Agreement of any fact or
condition that would or be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a Breach of any such
representation or warranty had that representation or warranty been made as of
the time of the occurrence of, or Company's or such Seller's discovery of, such
fact or condition. Should any such fact or condition require any change to the
representations and warranties made herein, the Company and Seller shall
promptly deliver to Buyer a written supplement specifying such change. Such
delivery shall not affect any rights of Buyer under Section 9.2 and Article 11.
During the same period, Company and Seller shall also promptly notify Buyer of
the occurrence of any Breach of any covenant of Company or Seller or of the
occurrence of any event that may make the satisfaction of the conditions set
forth in Article 7 impossible or unlikely.


SECTION 5.7 NO NEGOTIATION. Until such time as this Agreement shall have been
terminated pursuant to Section 9.1, neither Company nor Seller shall directly or
indirectly solicit, initiate, encourage or entertain any inquiries or proposals
from, discuss or negotiate with, provide any nonpublic information to or
consider the merits of any inquiries or proposals from any Person (other than
Buyer) relating to any business combination transaction involving Company,
including but not limited to the sale by Seller of any shares of Company, the
merger or consolidation of Company or the sale of Company's business or any of
its Assets (other than in the Ordinary Course of Business). Company and Seller
shall notify Buyer of any such inquiry or proposal within twenty-four (24) hours
of receipt or awareness of the same by Company or Seller.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 5.8 BEST EFFORTS. Company and Seller shall use their Best Efforts to
cause the conditions in Article 7 and Section 8.3 to be satisfied.


SECTION 5.9 PAYMENT OF LIABILITIES. Company shall pay or otherwise satisfy in
the Ordinary Course of Business all of its Liabilities and obligations.


SECTION 5.10 COOPERATION WITH RESPECT TO FINANCIAL REPORTING. After the date of
this Agreement, Seller and Company shall reasonably cooperate with Buyer in
connection with Buyer's preparation of financial statements and other
information required for Buyer’s filings with the SEC under the Exchange Act,
including but not limited to, Buyer’s Form 8-K that is to be filed with the SEC
pursuant to the Exchange Act in connection with the Closing.


SECTION 5.11 TRANSFER OF REAL PROPERTY. On or before the Closing, Company and
Seller shall cause the transfer of all rights, title and interest in the Real
Property from the owners thereof to the Company, without any additional
consideration payable therefore by Buyer, as provided in Section 3.7.  
 
ARTICLE VI
ADDITIONAL COVENANTS OF BUYER


SECTION 6.1 BEST EFFORTS. Buyer shall use its Best Efforts to cause the
conditions in Article 8 and Section 7.4 to be satisfied.


ARTICLE VII
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


Buyer's obligation to purchase the Purchase Shares and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):


SECTION 7.1 RECEIPT OF FINANCIAL STATEMENTS. Company shall have provided Buyer
with Company’s ’s Financial Statements at least three days prior to closing but
in no event later than June 30, 2008 unless extended by the mutual consent of
the parties. The Financial Statements shall be true and correct and not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading.


SECTION 7.2 ACCURACY OF REPRESENTATIONS. All of Seller’s and Company’s
representations and warranties in this Agreement (considered collectively), and
each of these representations and warranties (considered individually), shall
have been accurate in all material respects as of the date of this Agreement,
and shall be accurate in all material respects as of the time of the Closing as
if then made, without giving effect to any supplement provided by Seller or
Company to Buyer pursuant to Section 5.6.


SECTION 7.3 COMPANY'S PERFORMANCE. All of the covenants and obligations that
Company and Seller are required to perform or with which Company and Seller are
required to comply pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.


SECTION 7.4 CONSENTS. Each of the Consents identified in a schedule to be
provided by Buyer to Company and Seller on or before the Compliance Date (the
"Material Consents") shall have been obtained and shall be in full force and
effect.


SECTION 7.5 ADDITIONAL DOCUMENTS. Company and Seller shall have caused the
documents and instruments required by Section 2.3(a) and the following documents
to be delivered (or tendered subject only to Closing) to Buyer:


(a) The charter and foundation documents of Company and any amendments thereto,
duly certified as of a recent date by the appropriate officials of the
jurisdiction of Company's ’s organization;
 
 
 

--------------------------------------------------------------------------------

 


(b) If requested by Buyer, any Consents or other instruments that may be
required to permit Buyer's qualification in each jurisdiction in which Company
is licensed or qualified to do business as a foreign corporation under the name
"Protech” or “Protech Biosystems” or any derivative thereof;


(c) Releases of all Encumbrances on the Assets, if any;


(d) Certificates dated as of a date not earlier than the third Business Day
prior to the Closing as to the good standing of Company, executed by the
appropriate officials in each jurisdiction in which Company is licensed or
qualified to do business as a foreign corporation; and


(e) Such other documents as Buyer may request for the purpose of: (i) evidencing
the accuracy of any of Company's or Seller’s representations and warranties;
(ii) evidencing the performance by Company or Seller of, or the compliance by
Company or Seller with, any covenant or obligation required to be performed or
complied with by Company or Seller; (iii) evidencing the satisfaction of any
condition referred to in this Article 7; or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.


SECTION 7.6 NO PROCEEDINGS. Since the date of this Agreement, there shall not
have been commenced or threatened against Buyer, or against any Related Person
of Buyer, any Proceeding (a) involving any challenge to, or seeking Damages or
other relief in connection with, any of the Contemplated Transactions or (b)
that may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions.


SECTION 7.7 NO CONFLICT. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of or cause Buyer or any Related Person of Buyer to suffer any adverse
consequence under (a) any applicable Legal Requirement or Order or (b) any Legal
Requirement or Order that has been published, introduced or otherwise proposed
by or before any Governmental Body.


SECTION 7.8 GOVERNMENTAL AUTHORIZATIONS. Buyer shall have received such
Governmental Authorizations as are necessary or desirable to allow Buyer to
operate the Company’s business from and after the Closing including the RBI/FIBI
approvals.


SECTION 7.9 DUE DILIGENCE; SATISFACTION WITH DUE DILIGENCE.


(a) Seller and the Company shall have provided to the Company the information
required to be set forth in the schedules referred to in the relevant provisions
of this Agreement or otherwise required to be disclosed or provided to Buyer
pursuant to this Agreement.


(b) Buyer shall have completed its legal, accounting, and business due diligence
of the Company and the results thereof shall be satisfactory to Buyer in its
sole and absolute discretion.


SECTION 7.10 OTHER INFORMATION REQUIRED FOR SEC. Company and Seller shall have
prepared and delivered to Buyer any other information from Company or Seller
required to be filed pursuant to the Exchange Act with the SEC by Buyer in
connection with the Closing.


SECTION 7.11 SECURITIES LAW MATTERS. The offer and issuance of the Consideration
Shares shall not be in violation of the applicable federal or state securities
laws.


SECTION 7.12 TRANSFER OF REAL PROPERTY. On or before the Closing, Company and
Seller shall have caused the transfer of all rights, title and interest in the
Real Property from the owners thereof to Buyer, without any additional
consideration payable therefore by Buyer, as provided in Section 3.7.  


ARTICLE VIII
CONDITIONS PRECEDENT TO SELLER’S AND COMPANY’S OBLIGATION TO CLOSE


Seller’s obligation to sell the Purchase Shares and to take the other actions
required to be taken by Seller at the Closing, and Company’s obligation to take
such actions required by Company at the Closing, is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Seller and Company in whole or in part):
 
 
 

--------------------------------------------------------------------------------

 


SECTION 8.1 ACCURACY OF REPRESENTATIONS. All of Buyer's representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement and shall be
accurate in all material respects as of the time of the Closing as if then made.


SECTION 8.2 BUYER’S PERFORMANCE. All of the covenants and obligations that Buyer
is required to perform or with which Buyer is required to comply pursuant to
this Agreement at or prior to the Closing (considered collectively), and each of
these covenants and obligations (considered individually), shall have been
performed and complied with in all material respects.


SECTION 8.3 CONSENTS. Each of the Consents identified in a schedule to be
provided by Company and Seller to Buyer on or before the Compliance Date shall
have been obtained and shall be in full force and effect.


SECTION 8.4 ADDITIONAL DOCUMENTS. Buyer shall have caused the documents and
instruments required by Section 2.3(b) and the following documents to be
delivered (or tendered subject only to Closing) to Company and Seller as well as
such other documents as Company and Seller may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of
Buyer, (ii) evidencing the performance by Buyer of, or the compliance by Buyer
with, any covenant or obligation required to be performed or with which Buyer is
required to comply or (iii) evidencing the satisfaction of any condition
referred to in this Article 8.
   
SECTION 8.5 NO INJUNCTION. No Legal Requirement, injunction or other Order shall
be in effect that (a) prohibits the consummation of the Contemplated
Transactions and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.


ARTICLE IX
TERMINATION


SECTION 9.1 TERMINATION EVENTS. By written notice given prior to or at the
Closing, subject to Section 9.2, this Agreement may be terminated by the Party
or Parties referenced below as follows:


(a) by Buyer, if Company or Seller is in material Breach of any representation,
warranty, covenant, or agreement of such Party contained in this Agreement, or
any such representation or warranty shall have become untrue (unless such Breach
results primarily from Buyer breaching any representation, warranty, covenant or
agreement in this Agreement), and such Breach has not been waived by Buyer or
rectified within five(5) days;


(b) by Buyer, if Buyer shall have not received from Company the Company’s
Financial Statements on or before June 30, 2008 unless extended by the mutual
consent of the parties;


(c) by Buyer, if Buyer shall have not received from Seller or the Company the
information required to be set forth in the schedules referred to in the
relevant provisions of this Agreement or otherwise required to be disclosed or
provided to Buyer pursuant to this Agreement, and Buyer has not granted an
extension of time to Seller or Company;


(d) by Buyer, if Buyer shall have completed its legal, accounting, and business
due diligence of the Company, and the results thereof are not deemed
satisfactory to Buyer in its sole and absolute discretion;


(e) by Buyer, if any condition in Article 7 has not been satisfied as of the End
Date, other than the Company’s obligation to provide Financial Statements which
must be satisfied on or before June 30, 2008 unless Buyer grants an extension to
Seller or Company, as applicable, (unless the failure results primarily from
Buyer breaching any representation, warranty, covenant, or agreement contained
in this Agreement), and Buyer has not waived such condition on or before such
date or rectified within five(5) days;


(f) by Seller, if Buyer is in material Breach of any representation, warranty,
covenant, or agreement of Buyer, or any such representation or warranty shall
have become untrue (unless such Breach results primarily from Seller or Company
breaching any representation, warranty, covenant or agreement in this
Agreement), and such Breach has not been waived by Seller or Company;
 
 
 

--------------------------------------------------------------------------------

 


(g) by Seller, if any condition in Article 8 has not been satisfied as of the
End Date (unless the failure results primarily from Seller or Company breaching
any representation, warranty, or covenant contained in this Agreement), and
Company and Seller have not waived such condition on or before such date;


(h) by mutual consent of Buyer, Seller, and Company; or


(i) by Buyer, if the Closing has not occurred on or before July 31, 2008 or
Buyer has not extended the date for the Closing.
 
SECTION 9.2 EFFECT OF TERMINATION. Each party's right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement,
at law or in equity, and the exercise of such right of termination will not be
an election of remedies to the exclusion of any others. If this Agreement is
terminated pursuant to Section 9.1, all obligations of the parties under this
Agreement will terminate, except that the obligations of the parties in this
Section 9.2 and Articles 12 and 13 will survive; provided, however, that, if
this Agreement is terminated because of a Breach of this Agreement by the
non-terminating party or because one or more of the conditions to the
terminating party's obligations under this Agreement is not satisfied as a
result of the non-terminating party's failure to comply with its obligations
under this Agreement, the terminating party's right to pursue all legal remedies
will survive such termination unimpaired.


ARTICLE X
ADDITIONAL COVENANTS


SECTION 10.1 FURTHER ASSURANCES. From and after the date hereof, and continuing
after the Closing, the parties shall cooperate reasonably with each other and
with their respective Representatives in connection with any steps required to
be taken as part of their respective obligations under this Agreement, and shall
(a) furnish upon request to each other any further information that any party
hereto may reasonably require; (b) execute and deliver to each other party such
other documents as such other parties may reasonably require; and (c) do such
other acts and things as the other parties may reasonably request for the
purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.


SECTION 10.2 POST-CLOSING SEC FILINGS. As soon as practicable following the
Closing, Buyer shall cause the transactions contemplated hereunder to be
memorialized and disclosed by making all filings or recordings required under
applicable law. Seller hereby covenants and agrees to aid Buyer, as specifically
requested by Buyer, in preparing and making such filings or recordings.


SECTION 10.3 SOUTHEASTERN FINANCIAL HOLDINGS, LLC. Sellers acknowledge that
SOUTHEASTERN FINANCIAL HOLDINGS, LLC, and/or its wholly owned subsidiary BASIS
FINANCIAL, LLC, has provided, or will be providing financial consulting services
to Buyer relating to the contemplated acquisition transactions.  


SECTION 10.4. The Existing Shareholders of the Buyer(s) and the Seller(s), once
they are allotted the Consideration Shares, shall enter into a Shareholders’
Agreement in the form satisfactory to the parties, which is annexed to this
document as Exhibit A


SECTION 10.5. The Buyer and Dr. Sanjiw shall enter into an Employment Agreement
in the form satisfactory to the parties, which is annexed to this document as
Exhibit B


SECTION 10.6. The Buyer shall enter into a Consultancy Agreement with Basis
Financial, LLC, in the form satisfactory to the parties, which annexed to this
document as Exhibit C
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE XI
INDEMNIFICATION; REMEDIES


SECTION 11.1 SURVIVAL.


(a)  All representations, warranties, covenants and obligations in this
Agreement, the schedules or other documentation provided pursuant to this
Agreement, any supplements thereto, the certificates delivered pursuant to
Section 2.3, and any other certificate or document delivered pursuant to this
Agreement shall survive the Closing and the consummation of the Contemplated
Transactions until the expiration of their respective statutes of limitations.


(b)  The right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation (including any environmental investigation or assessment)
conducted with respect to, or any Knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or upon the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.


SECTION 11.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLER. Seller and Company
shall, jointly and severally, indemnify and hold harmless Buyer, and its
Representatives, shareholders, directors, officers, employees, agents,
subsidiaries, and affiliates (collectively, the "Buyer Indemnified Persons"),
and shall reimburse the Buyer Indemnified Persons for any loss, Liability,
claim, damage, expense (including costs of investigation and defense and
reasonable attorneys' fees and expenses) or diminution of value, whether or not
involving a Third Party Claim (collectively, "Damages"), arising from or in
connection with:


(a)  any Breach of any representation or warranty made by Seller or Company in
this Agreement and any other certificate, document, writing or instrument
delivered by Seller or Company pursuant to this Agreement;
  
(b)  any Breach of any covenant or obligation of Seller or Company in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller or Company pursuant to this Agreement;


(c)  any Liability arising out of the operation of Company or the business or
Assets of Company prior to the Closing Date;


(d)  any product or any services sold, included in Inventory, or otherwise
provided by, Company , in whole or in part, prior to the Closing Date, including
claims for Breach of warranty or product Liability;


(e)  any Liability under any Company Contract entered into prior to the Closing
Date;


(f)  any Liability for Taxes, including (i) any Taxes arising as a result of the
Company's ’s operation of its Business or ownership of its Assets prior to the
Closing Date, and (ii) any Taxes that will arise as a result of the sale of the
Purchase Shares pursuant to this Agreement;


(g)  any Liability relating to payroll, vacation, sick leave, workers'
compensation, unemployment benefits, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind for Company's ’s employees or former employees or both;


(h)  any Liability relating to the payment of all wages and other remuneration
due to any Company employees with respect to their services as employees of
Company through the close of business on the Closing Date, including pro rata
bonus payments and all vacation pay earned prior to the Closing Date and the
payment of any termination or severance payments.


(i)  any Liability arising out of any Proceeding commenced after the Closing
Date and arising out of or relating to any occurrence or event happening prior
to the Closing Date, and any Liability under any Company Contract that arises
after the Closing but that arises out of or relates to any Breach that occurred
prior to the Closing, and any such other Liability;
 
 
 

--------------------------------------------------------------------------------

 


(j)  any Liability arising out of or resulting from Company's ’s compliance or
noncompliance with any Legal Requirement or Order of any Governmental Body;


(k)  any Liability of Company under this Agreement or any other document
executed in connection with the Contemplated Transactions; and


(l)  any Liability of Company based upon Seller’s acts or omissions occurring
after the Closing Date.


SECTION 11.3 INDEMNIFICATION AND REIMBURSEMENT BY BUYER. Buyer will indemnify
and hold harmless Seller and Company, and will reimburse Seller and Company, for
any Damages arising from or in connection with:


(a) any Breach of any representation or warranty made by Buyer in this Agreement
or in any certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement; or


(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement.


SECTION 11.4 THIRD-PARTY CLAIMS.
 
(a) Promptly after receipt by a Person entitled to indemnity under Section 11.2
or 11.3 (an "Indemnified Person") of notice of the assertion of a Third-Party
Claim against it, such Indemnified Person shall give notice to the Person
obligated to indemnify it under such Section (an "Indemnifying Person") of the
assertion of such Third-Party Claim, provided that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
prejudiced by the Indemnified Person's failure to give such notice.


(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 11.4(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and to provide indemnification with respect to such Third-Party Claim), to
assume the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article 11 for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, (i) such assumption will conclusively establish for purposes
of this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, and (ii) no compromise or settlement of
such Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person's Consent unless (A) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person; (B)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (C) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its Consent. If notice is given to an Indemnifying Person of the
assertion of any Third-Party Claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person's notice is given, give notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.


(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).
 
 
 

--------------------------------------------------------------------------------

 


(d) Notwithstanding the provisions of Section 13.4, Company and Seller hereby
consent to the nonexclusive jurisdiction of any court in which a Proceeding in
respect of a Third-Party Claim is brought against any Buyer Indemnified Person
for purposes of any claim that a Buyer Indemnified Person may have under this
Agreement with respect to such Proceeding or the matters alleged therein and
agree that process may be served on Company and Seller with respect to such a
claim anywhere in the world.


(e) With respect to any Third-Party Claim subject to indemnification under this
Article 11: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.


(f) With respect to any Third-Party Claim subject to indemnification under this
Article 11, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in a defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.


SECTION 11.5 OTHER CLAIMS. A claim for indemnification for any matter not
involving a Third-Party Claim may be asserted by notice to the party from whom
indemnification is sought and shall be paid promptly after such notice.


SECTION 11.6 INDEMNIFICATION DESPITE NEGLIGENCE, STRICT LIABILITY OR LIABILITY
WITHOUT FAULT.


IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PARTY TO BE
INDEMNIFIED PURSUANT TO THIS ARTICLE 11 SHALL BE INDEMNIFIED AND HELD HARMLESS
FROM AND AGAINST ALL INDEMNIFIED LOSSES AS TO WHICH INDEMNITY IS PROVIDED FOR
UNDER THIS ARTICLE 11 NOTWITHSTANDING THAT ANY SUCH INDEMNIFIED LOSSES ARISE OUT
OF OR RESULT FROM THE (I) THE ORDINARY, STRICT, SOLE, OR CONTRIBUTORY
NEGLIGENCE, OR (II) STRICT LIABILITY (OR OTHER LIABILITY WITHOUT FAULT) OF SUCH
PARTY AND REGARDLESS OF WHETHER ANY OTHER PARTY (INCLUDING ANOTHER PARTY TO THIS
AGREEMENT) IS OR IS NOT ALSO NEGLIGENT OR OTHERWISE LIABLE WITH RESPECT TO THE
MATTER IN QUESTION.


ARTICLE XII
CONFIDENTIALITY


SECTION 12.1 CONFIDENTIAL INFORMATION.


(a) Each Party agrees that, unless and until the Closing has been consummated,
each Party will hold in strict confidence, and will not use to the detriment of
any other Party, any data and information obtained in connection with this
Agreement or the Contemplated Transactions, except insofar as this data and
information may be required by law to be included in documents required to be
filed by Buyer with the SEC under the Exchange Act and the rules and regulations
promulgated thereunder or may be required in connection with financing efforts
undertaken by or on behalf of Buyer.
 
 
 

--------------------------------------------------------------------------------

 


(b) "Confidential Information" means all items, materials and information which
belong to a Party and are not generally known to the public that has been or may
hereafter be disclosed to the other Party(ies) by such Party or by the
directors, officers, employees, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors of
such Party, irrespective of the form of the disclosure. Confidential Information
is intended to be interpreted broadly and includes trade secrets and other
proprietary or confidential information concerning the business and affairs of a
Party, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, supplier lists,
market studies, business plans, computer software and programs (including object
code and source code), computer software and database technologies, systems,
structures and architectures (and related processes, formulae, composition,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information); financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel, and personnel training techniques
and materials. Confidential Information also includes all notes, analyses,
compilations, studies, summaries and other material containing or based, in
whole or in part, upon any Confidential Information.
 
ARTICLE XIII
GENERAL PROVISIONS


SECTION 13.1 EXPENSES. Except as otherwise provided in this Agreement, each
Party to this Agreement will bear its own fees and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
its Representatives. If this Agreement is terminated, the obligation of each
Party to pay its own fees and expenses will be subject to any rights of such
Party arising from a Breach of this Agreement by another Party.


SECTION 13.2 PUBLIC ANNOUNCEMENTS. Any public announcement, press release or
similar publicity with respect to this Agreement or the Contemplated
Transactions will be issued, if at all, at such time and in such manner as Buyer
determines. Except with the prior consent of Buyer or as permitted by this
Agreement, neither Company, Seller nor any of their Representatives shall
disclose to any Person (a) the fact that any confidential information of Company
or Seller has been disclosed to Buyer or its Representatives, that Buyer or its
Representatives have inspected any portion of the Confidential Information of
Company or Seller, that any Confidential Information of Buyer has been disclosed
to Company, Seller or their Representatives or that Company, Seller or their
Representatives have inspected any portion of the Confidential Information of
Buyer or (b) any information about the Contemplated Transactions, including the
status of such discussions or negotiations, the execution of any documents
(including this Agreement) or any of the terms of the Contemplated Transactions
or the related documents (including this Agreement). Company, Seller and Buyer
will consult with each other concerning the means by which Company's employees,
customers, suppliers and others having dealings with Company will be informed of
the Contemplated Transactions, and Buyer will have the right to be present for
any such communication.


SECTION 13.3 NOTICES. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand (with
written confirmation of receipt) or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile with confirmation of transmission
by the transmitting equipment; or (c) sent to the addressee by certified mail,
return receipt requested, in each case to the following addresses or facsimile
numbers (or to such other address, facsimile number, e-mail address or Person as
a party may designate by notice to the other parties):
 

Company
Protech Biosystems Pvt. Ltd.

F-1194
Chittaranjan Park
New Delhi, Delhi 110019



Seller(s):
1) Sanjiw Kumar Singh

E. 786 C.R. Park
New Delhi, India 110019
 
2) Raju Kumar Singh
E. 786 C.R. Park
New Delhi, India 110019
 
 
 

--------------------------------------------------------------------------------

 


3) Rana Rajesh Kumar
E. 786 C.R. Park
New Delhi, India 110019



Buyer:
SFH I ACQUISITION CORP.

3363 NE 163rd Street Suite 705
North Miami Beach, Florida 33160


SECTION 13.4 RESOLUTION OF DISPUTES.


(a) In the event that any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof should
arise between the Parties (a “Dispute”), the Party wishing to declare a Dispute
shall deliver to the other Party(ies) a written notice identifying the disputed
issue.
 
(b) Any Party may give the other Party(ies) written notice of any Dispute not
resolved in the normal course of business. Executives of the Parties shall meet
at a mutually acceptable time and place within ten (10) Business Days after
delivery of such notice and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve the
Dispute. In such meetings and exchanges, a Party shall have the right to
designate as confidential any information that such Party offers. If the matter
has not been resolved in the aforementioned manner within thirty (30) Days of
the disputing Party’s notice having been issued, or if the Parties fail to meet
within ten (10) Business Days as required above, any of the Parties may initiate
legal action in Miami-Dade County, Florida in either the state or federal court.
By entering into this Agreement, both parties agree to the jurisdiction of the
state and federal courts located in Miami-Dade County, Florida. This Agreement
shall be interpreted, enforced and governed by the laws of the  State of Florida
without regard to principals of conflict or choice of laws.


In the event of any litigation arising out of this Agreement, the prevailing
party shall be entitled to recover all costs including attorneys’ fees.


SECTION 13.5 ENFORCEMENT OF AGREEMENT. Company and Seller acknowledge and agree
that Buyer will be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
Breach of this Agreement by Company or Seller will be incapable of being
adequately compensated by monetary damages alone. In addition to any other right
or remedy, any Party shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and by temporary, and permanent
injunctive relief to prevent Breaches or threatened Breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.


SECTION 13.6 WAIVER; REMEDIES CUMULATIVE. The rights and remedies of the Parties
are cumulative and not alternative. Neither any failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement or any of
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or any of the documents referred to in this Agreement can
be discharged by one Party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by the other Parties; (b) no waiver
that may be given by a Party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one Party will be
deemed to be a waiver of any obligation of that Party or of the right of the
Party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.


SECTION 13.7 ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all
prior agreements, whether written or oral, between the Parties with respect to
its subject matter (including any letter of intent and any confidentiality
agreement between Buyer, on the one hand, and Seller or Company, on the other
hand) and constitutes (along with the schedules, Exhibits and other documents
delivered pursuant to this Agreement) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.
This Agreement may not be amended, supplemented, or otherwise modified except by
a written agreement executed by the Party to be charged with the amendment.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 13.8 SCHEDULES.


(a) The information contained in the schedules or other written disclosures
constitute (i) exceptions to particular representations, warranties, covenants
and obligations of Seller and Company as set forth in this Agreement or (ii)
descriptions or lists of Assets and Liabilities and other items referred to in
this Agreement. If there is any inconsistency between the statements in this
Agreement and those in the schedules or other written disclosures (other than an
exception expressly set forth as such in the schedules or other written
disclosures with respect to a specifically identified representation or
warranty), the statements in this Agreement will prevail.


(b) The statements in the schedules or other written disclosures, and those in
any supplement thereto, relate only to the provisions in the Section of this
Agreement to which they expressly relate and not to any other provision in this
Agreement.


SECTION 13.9 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS. No Party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other Parties, and any such attempted
assignment shall be null and void and of no force or effect. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 13.9.


SECTION 13.10 SEVERABILITY. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


SECTION 13.11 CONSTRUCTION. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Articles," "Sections," and “Exhibits”
refer to the corresponding Articles, Sections, and Exhibits of this Agreement.


SECTION 13.12 TIME OF ESSENCE. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
 
SECTION 13.13 GOVERNING LAW. This Agreement will be governed by and construed
under the laws of the State of Florida, without regard to conflicts-of-laws
rules or any principles that would require the application of any other law.


SECTION 13.14 EXECUTION OF AGREEMENT. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.


SECTION 13.15 SELLER AND COMPANY LIABILITY; SELLER’S RELEASE.


(a)  Wherever in this Agreement provision is made for any action to be taken or
not taken by Company, Seller undertakes to cause Company to take or not take
such action, as the case may be. Without limiting the generality of the
foregoing, Seller and Company shall be jointly and severally liable for the
indemnities set forth in Article 11.


(b)  The Liability of Company prior to Closing shall be joint and several with
Seller. Upon Closing, Company shall be forever discharged and released from all
Liabilities hereunder, including any claims of contribution from Seller. In
addition, in consideration for the Contemplated Transactions, as of the Closing,
Seller and its directors, officers, shareholders, representatives, heirs,
executors, successors and assigns (the "Waiving Parties"), release, waive and
forever discharge, in all capacities, including as shareholder of Company, from
and after the Closing any and all claims, known or unknown, that the Waiving
Parties ever had, now have or may have against Company and its officers,
directors, employees or agents in connection with or arising out of any act or
omission of Company or its officers, directors, employees, advisers or agents,
in such capacity, at or prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.


BUYER:
COMPANY:
   
SFH I ACQUISITION CORP.
Protech Biosystems, Pvt. Ltd.
       
By:________________________
By:_______________________
Name: Armen Karapetyan
Name:
Title: President
Title:
       
SELLING SHAREHOLDERS:
PERCENTAGE OF OWNERSHIP
   
______________________
 
Mr. Sanjiw Kumar Singh
33.70%
       
____________________
 
Mr. Raju Kumar Singh
33.15%
       
______________________
 
Mr. Rana Rajesh Kumar
33.15%
           
TOTAL
100%

 
 
 

--------------------------------------------------------------------------------

 
 